Exhibit 10.1


AMENDMENT NO. 5 TO CREDIT AGREEMENT AND
AMENDMENT NO. 2 TO SECURITY AGREEMENT
This Amendment No. 5 to Credit Agreement and Amendment No. 2 to Security
Agreement, dated as of November 18, 2019 (this “Amendment”), (i) to that certain
Credit Agreement, dated as of January 31, 2014 (as amended by that certain
Amendment No. 1 to Credit Agreement, dated as of July 21, 2014, that certain
Amendment No. 2 to Credit Agreement and Amendment No. 1 to Security Agreement,
dated as of March 16, 2017, that certain Amendment No. 3 to Credit Agreement and
Notice of Resignation, dated as of May 18, 2017, that certain Amendment No. 4 to
Credit Agreement, dated as of November 17, 2017, and as otherwise amended,
restated, amended and restated, modified or supplemented prior to the date
hereof, the “Credit Agreement”, capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among OUTFRONT Media Inc., a Maryland corporation (the “Parent”);
Outfront Media Capital LLC, a Delaware limited liability company (“Capital
LLC”); Outfront Media Capital Corporation, a Delaware corporation (“Capital
Corp” and, together with Capital LLC, the “Borrowers”); the guarantors party
thereto from time to time (the “Guarantors”), the lenders party thereto from
time to time (the “Lenders”), the L/C Issuers and Morgan Stanley Senior Funding,
Inc. (“Morgan Stanley”), as administrative agent and as collateral agent (in
such capacities, the “Administrative Agent”) and Swing Line Lender, pursuant to
which a $620 million term loan facility and a $430 million revolving facility
are currently available to the Borrowers (collectively, the “Facilities”), and
(ii) to that certain Security Agreement, dated as of January 31, 2014 (as
amended by that certain Amendment No. 2 to Credit Agreement and Amendment No. 1
to Security Agreement, dated as of March 16, 2017 and as otherwise amended,
restated, amended and restated, modified or supplemented prior to the date
hereof, the “Security Agreement”), among the Borrowers, the Parent, the other
Grantors (as defined therein) party thereto from time to time and the Collateral
Agent.
W I T N E S S E T H:
WHEREAS, the Loan Parties, the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the Lenders party hereto, subject to the terms and conditions
set forth herein, have agreed to amend the Credit Agreement as hereinafter set
forth;
WHEREAS, the Borrowers have engaged each of Morgan Stanley, MUFG Bank, Ltd.,
Deutsche Bank Securities Inc., Credit Suisse Loan Funding LLC, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., BofA Securities, Inc., Wells Fargo
Securities, LLC, Mizuho Bank Ltd., BNP Paribas and Sumitomo Mitsui Banking
Corporation, to act as lead arrangers in respect of this Amendment (in such
capacities, collectively, the “Amendment No. 5 Lead Arrangers”);
WHEREAS, the Borrowers have requested that the Lenders make Extended Term Loans
(as defined below) and provide Extended Revolving Credit Commitments, in each
case, pursuant to Section 2.16 of the Credit Agreement;
WHEREAS, each of the Term Lenders party hereto is willing to provide Extended
Term Loans to the Borrowers on the Amendment No. 5 Effective Date (as defined
below) (such Lenders, collectively, the “Extended Term Lenders”, and each an
“Extended Term Lender”);
WHEREAS, each of the Revolving Credit Lenders party hereto is willing to provide
Revolving Commitment Increases in the form of Extended Revolving Credit
Commitments to the Borrowers on the Amendment No. 5 Effective Date (such
Lenders, collectively, the “Extended Revolving Credit Lenders”, and each an
“Extended Revolving Credit Lender”);







--------------------------------------------------------------------------------




WHEREAS, each of the Lenders party hereto is willing to consent to the
amendments set forth herein;
WHEREAS, the Borrowers have elected to decrease the aggregate principal amount
of Term Loans outstanding under the Credit Agreement by $20 million on a
substantially concurrent basis with the Amendment No. 5 Effective Date (such
reduction, the “Voluntary Reduction”);
WHEREAS, (i) each Extended Term Lender has agreed, on the terms and conditions
set forth herein, to (A) have all of its Term Loans that are outstanding
immediately prior to the Amendment No. 5 Effective Date (the “Outstanding Term
Loans”) repaid on the Amendment No. 5 Effective Date with the proceeds of the
Extended Term Loans and (B) fund on a “cashless roll” Extended Term Loans in an
amount equal to its Allocated Amount (as defined below) (each such Lender, a
“Consenting Cashless Roll Term Lender”), (ii) each Consenting Non-Cashless Roll
Term Lender (as defined below) has agreed, on the terms and conditions set forth
herein, to (A) have all of its Outstanding Term Loans repaid on the Amendment
No. 5 Effective Date with the proceeds of the Extended Term Loans and (B)
purchase by assignment from the Additional Extended Term Lender (as defined
below), Extended Term Loans in an amount equal to its Allocated Amount promptly
following the Amendment No. 5 Effective Date and (iii) that Morgan Stanley (in
such capacity, the “Additional Extended Term Lender”) has agreed to make
Extended Term Loans on the Amendment No. 5 Effective Date in an aggregate
principal amount equal to the Outstanding Term Loans that are held by each
Consenting Non-Cashless Roll Term Lender and by each Non-Consenting Term Lender
(as defined below) (the “Additional Extended Term Loans” and, together with the
Term Loans made by the Consenting Cashless Roll Term Lenders on the Amendment
No. 5 Effective Date, the “Extended Term Loans”) as adjusted for the Voluntary
Reduction, if applicable, the proceeds of which (alongside any cash on hand of
the Borrowers to effect the Voluntary Reduction) will be used by the Borrowers
to repay in full (A) the Outstanding Term Loans held by such Consenting
Non-Cashless Roll Term Lenders and Non-Consenting Term Lenders and (B) any
portion of Outstanding Term Loans held by any Consenting Cashless Roll Term
Lenders in excess of its Allocated Amount;
WHEREAS, in consultation with the Borrowers, Morgan Stanley shall determine the
allocated amount of Extended Term Loans (such amount, the “Allocated Amount”)
for each Consenting Cashless Roll Term Lender and each Consenting Non-Cashless
Roll Term Lender, which shall not exceed such Lender’s Outstanding Term Loans
immediately prior to giving effect to this Amendment and shall notify such
Consenting Cashless Roll Term Lender and each Consenting Non-Cashless Roll Term
Lender of its Allocated Amount; and
WHEREAS, each Extended Revolving Credit Lender has agreed on the terms and
conditions set forth herein, to have all of its Revolving Credit Commitments
that are outstanding immediately prior to the Amendment No. 5 Effective Date
(the “Outstanding Revolving Credit Commitments”) terminated on the Amendment No.
5 Effective Date and to commit to Extended Revolving Credit Commitments in the
amounts set forth next to the respective Extended Revolving Credit Lender’s name
on Annex 1 effective as of the Amendment No. 5 Effective Date, which Extended
Revolving Credit Commitments shall represent a $70,000,000 Revolving Commitment
Increase (the “Additional Revolving Credit Commitment Increase”) from the
Revolving Credit Commitments outstanding immediately prior to the Amendment No.
5 Effective Date;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:




2

--------------------------------------------------------------------------------




SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT AND THE SECURITY AGREEMENT
(a)    Effective as of the Amendment No. 5 Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 4, (i) the Credit
Agreement, (ii) Schedules 1.01E, 7.02(b) and 10.02 and (iii) Exhibits D, F, G-1
and G-2 are hereby amended as set forth in the conformed copy of the Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”)
attached as Annex 2 hereto.
(b)    Effective as of the Amendment No. 5 Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 4, the Security
Agreement is hereby amended as follows:
(i)    The clause (o) of the definition of “Excluded Assets” is amended and
restated as follows:
“(o) any subordinated Indebtedness of a Receivables Subsidiary owed to a
Restricted Subsidiary in respect of the purchase price of accounts and related
assets sold under a Receivables Facility and any related Instruments (including,
without limitation, promissory notes and the Subordinated Note) evidencing such
subordinated Indebtedness;”
(ii)    Section 2.01(b) is amended and restated in its entirety as follows:
“(b)(i) the debt obligations owed to it and listed opposite the name of such
Grantor on Schedule I, (ii) any debt obligations (including, without limitation,
any intercompany notes) directly obtained in the future by such Grantor having,
(A) in the case of intercompany notes, an aggregate principal amount in excess
of $15 million individually and (B) in the case of third party notes, an
aggregate principal amount in excess of $10 million individually and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt”); provided that the Pledged Debt shall
not include any Excluded Assets or any intercompany notes evidencing
Indebtedness owed by a Grantor to another Grantor;”
(iii)
Section 2.02(b) is amended and restated in its entirety as follows:

“(b) The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than Parent or any of its Subsidiaries, will use
reasonable best efforts to cause) any Indebtedness for borrowed money owed to
any Grantor by any Person (other than intercompany Indebtedness between Grantors
and Indebtedness constituting an Excluded Asset) having, (A) in the case of
intercompany notes, an aggregate principal amount in excess of $15 million
individually and (B) in the case of third party notes, an aggregate principal
amount in excess of $10 million individually, to be evidenced by a duly executed
promissory note that is pledged and delivered to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the terms hereof.”
(iv)
Section 3.04 is amended and restated in its entirety as follows:

“If the Grantors shall at any time directly hold or acquire any Instruments
constituting Article 9 Collateral (excluding checks, intercompany Indebtedness
between Grantors and Excluded Assets), and evidencing an amount in excess of (A)
in the case of intercompany notes, an aggregate principal amount in excess of
$15 million individually and (B) in the case of third party notes, an aggregate
principal amount in excess of $10 million individually, such Grantor shall
promptly (and in any event, within thirty (30) days after the date of
acquisition thereof or such longer period as to which the Collateral Agent may
agree in its reasonable discretion) endorse, assign and deliver the same to




3

--------------------------------------------------------------------------------




the Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.”
(c)    Any Schedule, Exhibit or other attachment to the Loan Documents not
amended pursuant to the terms of this Amendment or otherwise included as part of
Annex 2 shall continue to remain in effect without any amendment or other
modification thereto (other than as deemed amended in Sections 2 and 3 below).
SECTION 2. EXTENDED TERM LOANS
Subject to the terms and conditions set forth herein, the Extended Term Lenders
hereby agree to make Extended Term Loans on and as of the Amendment No. 5
Effective Date to the Borrowers in an aggregate principal amount equal to the
Outstanding Term Loans (after giving effect to the Voluntary Reduction).
Pursuant to Section 2.16 of the Credit Agreement, the Extended Term Loans shall
have the terms set forth in the Amended Credit Agreement and the following
additional terms:
(a)    The Extended Term Loans shall be funded on the Amendment No. 5 Effective
Date as Eurodollar Rate Loans, with such Loans bearing interest based on the
Interest Period(s) selected in the Committed Loan Notice delivered by the
Borrowers to the Administrative Agent prior to the Amendment No. 5 Effective
Date.
(b)    Other than the maturity date, the Extended Term Loans shall have
identical terms as the initial Term Loans (including, without limitation, with
respect to mandatory prepayments and voluntary prepayments) and shall otherwise
be subject to the provisions, including any provisions restricting the rights or
regarding the obligations, of the Loan Parties or any provisions regarding the
rights of the Lenders, of the Amended Credit Agreement and the other Loan
Documents as amended by this Amendment (the “Amended Loan Documents”). Each
reference to “a Term Loan” and/or “Term Loans”, in the Credit Agreement shall be
deemed to include the Extended Term Loans and all other related terms will have
correlative meanings mutatis mutandis.
(c)    The parties hereto acknowledge and agree that the minimum amount
requirements with respect to Incremental Term Loans (as defined in the Credit
Agreement) shall not apply to the Extended Term Loans advanced on the Amendment
No. 5 Effective Date.
(d)    For the avoidance of doubt, the Extended Term Loans shall not count as an
Incremental Term Loan for purposes of calculating the Maximum Incremental
Facilities Amount.
(e)    If any existing Term Lender declines or fails to consent to this
Amendment by returning an executed counterpart of this Amendment to the
Administrative Agent prior to the Consent Deadline (as defined below) (each, a
“Non-Consenting Term Lender”), then such Lender’s Outstanding Term Loans shall
be repaid with the proceeds of (i) the Extended Term Loans, which shall be
advanced to the Administrative Agent by the Additional Extended Term Lender on
the Amendment No. 5 Effective Date and/or (ii) cash from the Borrowers in
connection with the Voluntary Reduction.
(f)    Solely for purposes of facilitating the “Paydown and Reallocate” option,
any Lender consenting to the Amendment by way of “Paydown and Reallocate” (each,
a “Consenting Non-Cashless Roll Term Lender” and, together with the Consenting
Cashless Roll Term Lenders, the “Consenting Term Lenders”), shall have such
Lender’s Outstanding Term Loans repaid with the proceeds of the Extended Term
Loans, which shall be advanced to the Administrative Agent by the Additional
Extended Term Lender on




4

--------------------------------------------------------------------------------




the Amendment No. 5 Effective Date. By executing a signature page and selecting
the “Paydown and Reallocate” option, such Lender agrees to repurchase Extended
Term Loans in an aggregate principal equal to its Allocated Amount from the
Additional Extended Term Lender promptly following the Amendment No. 5 Effective
Date.
(g)    Solely for purposes of facilitating the “Cashless Roll” option, any
Lender consenting to the Amendment by way of “Cashless Roll” shall have all of
such Lender’s Outstanding Term Loans repaid with the proceeds of the Extended
Term Loans. By executing a signature page and selecting the “Cashless Roll”
option, such Lender agrees to fund Extended Term Loans on a “cashless roll”
basis in an aggregate principal amount equal to its Allocated Amount; provided,
that if the Allocated Amount with respect to any such Lender is less than its
Outstanding Term Loans, then the difference shall be repaid in accordance with
the terms of this Amendment.
(h)    Notwithstanding anything to the contrary in the Credit Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that only certain
Lenders will be entitled to receive cash proceeds of the Extended Term Loans (or
the Voluntary Reduction) as contemplated by clauses (e), (f) and (g) above and
such payment may be on a non-pro rata basis. All Extended Term Loans shall be
deemed to be Term Loans for all purposes under the Amended Credit Agreement and
the other Amended Loan Documents.
(i)    In order to evidence the cashless exchanges contemplated above, the
Administrative Agent has notified the Borrowers that, immediately upon the
occurrence of the Amendment Effective Date (and the payment of all interest then
due and owing by the Borrowers as contemplated hereby), it will mark the
Register to reflect the Allocated Amount contemplated by this Amendment (it
being understood and agreed that such assignment shall occur automatically under
this Amendment and without the need for further action on the part of any party
other than the marking of the Register by the Administrative Agent).
SECTION 3. EXTENDED REVOLVING CREDIT COMMITMENTS AND L/C COMMITMENTS
(a)    Subject to the terms and conditions set forth herein, the Extended
Revolving Credit Lenders hereby agree to provide Revolving Commitment Increases
in the form of Extended Revolving Credit Commitments on and as of the Amendment
No. 5 Effective Date to the Borrowers in an aggregate principal amount set forth
on Annex 1 annexed hereto. Pursuant to Sections 2.14 and 2.16 of the Credit
Agreement, the Extended Revolving Credit Commitments shall have the terms set
forth in the Amended Credit Agreement and shall also have the following terms:
(i)    Each Extended Revolving Credit Lender hereby agrees to commit to provide
its respective Extended Revolving Credit Commitment and L/C Commitment, as
applicable, in the amounts set forth next to the respective Extended Revolving
Credit Lender’s name on Annex 1 annexed hereto, which Extended Revolving Credit
Commitments shall represent a $70,000,000 Revolving Commitment Increase from the
Revolving Credit Commitments outstanding immediately prior to the Amendment No.
5 Effective Date.
(ii)    Other than the maturity date, the Extended Revolving Credit Commitments
shall have identical terms as the initial Revolving Credit Commitments
(including, without limitation, with respect to mandatory prepayments and
voluntary prepayments) and shall otherwise be subject to the provisions,
including any provisions restricting the rights or regarding the obligations, of
the Loan Parties or any provisions regarding the rights of the Lenders, of the
Amended Credit Agreement and the other Amended Loan Documents. Each reference to
“a Revolving Credit Commitment” and “Revolving Credit




5

--------------------------------------------------------------------------------




Commitments” in the Credit Agreement shall be deemed to include the Extended
Revolving Credit Commitments, each reference to “a Revolving Credit Loan” and
“Revolving Credit Loans” in the Amended Credit Agreement shall be deemed to
include the Revolving Credit Loans funded pursuant to the Extended Revolving
Credit Commitments, and all other related terms will have correlative meanings
mutatis mutandis.
(iii)    The parties hereto hereby agree that the Borrowers shall be deemed to
have borrowed Revolving Credit Loans from all or certain of the Revolving Credit
Lenders which were not Revolving Credit Lenders in such capacity prior to the
Amendment No. 5 Effective Date (the “New Revolving Credit Lenders”) and/or
deemed to have prepaid Revolving Credit Loans of all or certain of the Extended
Revolving Credit Lenders which were Revolving Credit Lenders in such capacity
prior to the Amendment No. 5 Effective Date, such that, after giving effect
thereto, the Revolving Credit Loans and participations related thereto shall be
held by the Extended Revolving Credit Lenders and the New Lenders ratably in
accordance with their respective Extended Revolving Credit Commitments and L/C
Commitment, as applicable, as set forth on Annex 1 hereto.
(iv)    For the avoidance of doubt, the Extended Revolving Credit Commitments
(other than the Additional Revolving Credit Commitment Increase) shall not count
as a Revolving Commitment Increase for purposes of calculating the Maximum
Incremental Facilities Amount.
(b)    L/C Commitments.    Subject to the terms and conditions set forth herein,
the L/C Issuers hereby agree to provide L/C Commitments on and as of the
Amendment No. 5 Effective Date to the Borrowers in an aggregate principal amount
set forth on Annex 1 annexed hereto, on the terms set forth in the Amended
Credit Agreement.
SECTION 4. CONDITIONS PRECEDENT
(a)    Sections 1, 2 and 3 of this Amendment shall become effective on the date
(the “Amendment No. 5 Effective Date”) on which each of the following conditions
precedent shall have been satisfied:
(i)    Certain Documents. The Administrative Agent (or its counsel) shall have
received counterparts of this Amendment, duly executed by (A) each Loan Party,
(B) the Consenting Term Lenders, (C) the Extended Revolving Credit Lenders, (D)
the Additional Extended Term Lender, (E) the Administrative Agent, (F) the L/C
Issuers and (G) the Swing Line Lender, in the case of Term Lenders, prior to
5:00 p.m., New York City time on November 13, 2019 (the “Consent Deadline”).
(ii)    Representations and Warranties. Each of the representations and
warranties contained in Section 5 below shall be true and correct in all
material respects.
(iii)    Certificates. The Administrative Agent (or its counsel) shall have
received each of the following:
(1)    certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require, certifying (i) that attached
thereto are true and complete copies of the Organization Documents of such Loan
Party and that such Organization Documents have not been modified or amended and
are in full force and effect as of the date of such certificate, (ii) that
attached thereto is a true and complete copy of the resolutions adopted by the
Borrowers, the Parent and each other Loan Party approving and authorizing the
execution, delivery and performance of this Amendment and that such resolutions
have not been modified, rescinded or amended and are in full force and effect as
of the date of such certificate, and (iii) as to the identity, authority,
capacity and incumbency and specimen signature of each officer or authorized
person executing this Amendment and the other Loan Documents to which such




6

--------------------------------------------------------------------------------




Loan Party is a party or is to be a party, and in form and substance reasonably
satisfactory to Administrative Agent;
(2)    a certificate signed by a Responsible Officer of Parent certifying as to
the matters specified in clauses (vii), (viii) and (ix) below; and
(3)    a copy of certificates of good standings, existence or its equivalent
with respect to each Loan Party certified as of a recent date by the appropriate
governmental authorities of the state of incorporation or formation, as
applicable.
(iv)    Legal Opinions. The Administrative Agent (or its counsel) shall have
received a favorable opinion of (A) Jones Day and (B) Venable LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in a
form reasonably satisfactory to the Administrative Agent and the Amendment No. 5
Lead Arrangers.
(v)    Arranger Fees and Expenses. Each of the (A) Amendment No. 5 Lead
Arrangers, (B) Extended Term Lenders, (C) Extended Revolving Credit Lenders, (D)
the other Lenders under the Credit Agreement before giving effect to the
Amendment, and (E) the Administrative Agent shall have received payment of all
fees required to be paid to such entities (including for distribution to the
Lenders), and (F) all reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Weil, Gotshal & Manges LLP, counsel to the
Administrative Agent and the Amendment No. 5 Lead Arrangers) required to be paid
by Parent for which a reasonably detailed invoice of such amount has been
presented to Parent on or prior to the Amendment No. 5 Effective Date (subject
to arrangement regarding legal fees separately agreed to by the Parent and the
Administrative Agent).
(vi)    Accrued and Unpaid Interest. The Borrowers shall have paid or caused to
be paid to the Administrative Agent all accrued and unpaid interest in respect
of the Loans of any Term Lender.
(vii)    No Default. At the time of and immediately after the Amendment No. 5
Effective Date and the making of the Extended Term Loans and the availability of
the Extended Revolving Credit Commitments, no Default or Event of Default shall
exist or would result from this Amendment or from the application of any
proceeds therefrom.
(viii)    Accuracy of Representations. Immediately after giving effect to this
Amendment and the making of the Extended Term Loans and the availability of the
Extended Revolving Credit Commitments, the representations and warranties set
forth in Article V of the Amended Credit Agreement and each other Amended Loan
Document are, in each case, true and correct in all material respects (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date), provided, that such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, shall be true and correct in all respects.
(ix)    Pro Forma Compliance. Immediately after giving effect to this Amendment
and the making of the Extended Term Loans, the Parent shall be in Pro Forma
Compliance with Section 7.09 for the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.01.
(x)    Beneficial Ownership. The Administrative Agent shall have received a
Beneficial Ownership Certification (as defined in the Amended Credit Agreement)
in relation to any Borrower that




7

--------------------------------------------------------------------------------




qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
(as defined in the Amended Credit Agreement).
SECTION 5. REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to consent to the amendments contained herein,
each Loan Party hereby represents and warrants to the Administrative Agent and
each Lender as follows:
(a)    Each of this Amendment, the Credit Agreement as amended hereby and the
Security Agreement as amended hereby constitutes the legal, valid and binding
obligation of each Loan Party enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity.
(b)    Each Loan Party has all requisite corporate power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment and the Amended Loan Documents.
SECTION 6. MISCELLANEOUS
(a)    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.
(b)    Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 4. Delivery of an executed counterpart to this Amendment by
facsimile transmission (or pdf file or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(d)    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CONFLICTS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(e)    Fees and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, and delivery of this
Amendment and the other documents and instruments referred to herein or
contemplated hereby, including, but not limited to, the reasonable and
documented out-of-pocket fees and disbursements of counsel to the Administrative
Agent.
(f)    Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement (and, following the date hereof, the Credit Agreement, as
amended hereby).
(g)    This Amendment shall be subject to the following Sections of the Credit
Agreement, as if set forth herein in their entirety: Sections 10.14, 10.16,
10.17, 10.18, 10.19, 10.21 and 10.22.




8

--------------------------------------------------------------------------------




(h)    Effects of this Amendment.
(i)    On the Amendment No. 5 Effective Date, the Credit Agreement and the
Security Agreement will be automatically amended to reflect the amendment
thereto provided for in this Amendment. Once the Amendment No. 5 Effective Date
has occurred, all references to the Credit Agreement and other Loan Documents in
any document, instrument, agreement, or writing shall be deemed to refer to the
Amended Credit Agreement and other Amended Loan Documents.
(ii)    Other than as specifically provided herein, this Amendment shall not
operate as a waiver or amendment of any right, power or privilege of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document or of any other term or condition of the Credit Agreement or any other
Loan Document, nor shall the entering into of this Amendment preclude the
Administrative Agent and/or any Lender from refusing to enter into any further
waivers or amendments with respect thereto. This Amendment is not intended by
any of the parties hereto to be interpreted as a course of dealing which would
in any way impair the rights or remedies of the Administrative Agent or any
Lender except as expressly stated herein, and no Lender shall have any
obligation to extend credit to the Borrowers other than pursuant to the strict
terms of the Amended Credit Agreement and the other Amended Loan Documents.
(iii)    Reaffirmation of Obligations; No Novation. Each of the Loan Parties
hereby consent to this Amendment and hereby (A) restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the Amendment No. 5 Effective Date and as amended
hereby and hereby reaffirms its obligations (including the Obligations) under
each Loan Document to which it is a party, (B) confirms and agrees that after
giving effect to the amendments contemplated hereby, the pledge and security
interest in the Collateral (as defined in the Security Agreement, as amended by
this Amendment) granted by it pursuant to the Collateral Documents (as defined
in the Amended Credit Agreement) to which it is a party shall continue in full
force and effect, (C) acknowledges and agrees that such pledge and security
interest in the Collateral (as defined in the Security Agreement, as amended by
this Amendment) granted by it pursuant to such Collateral Documents (as defined
in the Amended Credit Agreement) shall continue to secure the Obligations, as
amended or otherwise affected hereby and (D) reaffirms the continuing validity
and enforceability of the guaranty obligations contained in the Credit Agreement
and the Loan Documents, as amended by this Amendment. This Amendment amends the
Credit Agreement. As such, this Amendment represents in part a renewal of, and
is issued in substitution and exchange for, and not in satisfaction or novation
of, the “Obligations” under the Credit Agreement. The “Obligations” under the
Credit Agreement are continuing Obligations of the Loan Parties, and nothing
herein shall be construed to deem such “Obligations” paid, or to release or
terminate any Lien or security interest given to secure such “Obligations” or
any guaranty thereof.
(i)    Waivers. Each Lender delivering an executed counterpart of this Amendment
hereby irrevocably waives its right to receive any payments under Section 3.05
of the Credit Agreement as a result of its Term Loans being repaid on the
Amendment No. 5 Effective Date and not on the last day of the Interest Period
applicable thereto.
[SIGNATURE PAGES FOLLOW]








9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.




 
OUTFRONT MEDIA INC., as Parent


By: /s/ Matthew Siegel    
Name: Matthew Siegel
Title: Executive Vice President and Chief
                    Financial Officer




 
OUTFRONT MEDIA CAPITAL LLC, as a Borrower


By: /s/ Matthew Siegel    
Name: Matthew Siegel
Title: Executive Vice President and Chief
                    Financial Officer


 
OUTFRONT MEDIA CAPITAL CORPORATION, as a Borrower


By: /s/ Matthew Siegel    
Name: Matthew Siegel
Title: Executive Vice President and Chief
                    Financial Officer







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






CENTURY PRINCE STREET, INC.
MIZEY REALTY CO., INC.
OUTDOOR INC.
OUTFRONT MEDIA BOSTON LLC
OUTFRONT MEDIA BUS ADVERTISING LLC
OUTFRONT MEDIA CHICAGO LLC
OUTFRONT MEDIA CITYLITES LLC
OUTFRONT MEDIA ELECTRICAL & MAINTENANCE LLC
OUTFRONT MEDIA GROUP LLC
OUTFRONT MEDIA KIOSK ADVERTISING LLC
OUTFRONT MEDIA L.A. INC.
OUTFRONT MEDIA LLC
OUTFRONT MEDIA MIAMI HOLDINGS LLC
OUTFRONT MEDIA MINNESOTA LLC
OUTFRONT MEDIA OUTERNET INC.
OUTFRONT MEDIA SAN FRANCISCO LLC
OUTFRONT MEDIA SIGN ERECTORS LLC
OUTFRONT MEDIA TEXAS INC.
OUTFRONT MEDIA TRANSPORTATION ADVERTISING LLC
OUTFRONT MEDIA VW COMMUNICATIONS LLC
OUTFRONT MEDIA WALL TO WALL LLC
ROCKBRIDGE SPORTS, MEDIA AND ENTERTAINMENT, LLC, each as a Guarantor




By:     /s/ Matthew Siegel                
Name:     Matthew Siegel
Title: Executive Vice President and Chief Financial
Officer




[SIGNATURE PAGE TO AMENDMENT NO. 5]



--------------------------------------------------------------------------------






FUEL OUTDOOR HOLDINGS LLC
FUEL OUTDOOR LLC
FUEL OUTDOOR SAN FRANCISCO LLC
METRO FUEL LLC
MILLENNIUM BILLBOARDS L.L.C.
MOTION PICTURE PROMOTIONS, LLC
OUTFRONT MEDIA MIAMI LLC, each as a Guarantor


By:     /s/ Matthew Siegel        
Name: Matthew Siegel     
Title: Executive Vice President and Chief Financial
Officer




OUTFRONT MEDIA SPORTS INC., as a Guarantor






By:     /s/ Matthew Siegel                
Name:     Matthew Siegel
Title:     Executive Vice President and Chief Financial
Officer


[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------










MORGAN STANLEY SENIOR FUNDING, INC., 
as Administrative Agent, Swing Line Lender and Additional Extended Term Lender




By:  /s/ Joanne Braidi    
Name: Joanne Braidi
Title: Authorized Signatory




 
MORGAN STANLEY BANK, N.A., 
as a Revolving Lender and L/C Issuer




By:  /s/ Joanne Braidi    
Name: Joanne Braidi
Title: Authorized Signatory







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
MUFG BANK, LTD. (f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
as a Revolving Lender




By:  /s/ Matthew Antioco    
Name: Matthew Antioco
Title: Director





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------








 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Revolving Lender




By:  /s/ Michael Strobel    
Name: Michael Strobel
Title: Vice President




By:  /s/ Yumi Okabe     
Name: Yumi Okabe
Title: Vice President





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, 
as a Revolving Lender and L/C Issuer




By:  /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory




By:  /s/ Nicolas Thierry    
Name: Nicolas Thierry
Title: Authorized Signatory









[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
GOLDMAN SACHS BANK USA, 
as a Revolving Lender and L/C Issuer




By:  /s/ Charles D. Johnston    
Name: Charles D. Johnston
Title: Authorized Signatory







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., 
as a Revolving Lender and L/C Issuer




By:  /s/ Peter Thauer     
Name: Peter B. Thauer
Title: Managing Director


 
 





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., 
as a Revolving Lender and L/C Issuer




By:  /s/ Kyle Oberkrom    
Name: Kyle Oberkrom
Title: Associate







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, N.A., 
as a Revolving Lender and L/C Issuer




By:  /s/ Monica Trautwein    
Name: Monica Trautwein
Title: Director





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
MIZUHO BANK, LTD. 
as a Revolving Lender




By:  /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
SUMITOMO MITSUI BANKING CORPORATION, 
as a Revolving Lender




By:  /s/ Michael Maguire    
Name: Michael Maguire
Title: Executive Director





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION, 
as a Revolving Lender




By:  /s/ Joseph Howard    
Name: Joseph Howard
Title: Vice President





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
SUNTRUST BANK, 
as a Revolving Lender




By: /s/ Thomas Mangum    
Name: Thomas Mangum
Title: Director





[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
THE TORONTO DOMINION BANK, NEW YORK BRANCH, 
as a Revolving Lender and L/C Issuer




By:  /s/ Brian Macfarlane    
Name: Brian Macfarlane
Title: Authorized Signatory







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






 
BNP PARIBAS, 
as a Revolving Lender




By:  /s/ Albert Arencibia    
Name: Albert Arencibia
Title: Director






By:  /s/ Daniel Mancini    
Name: Daniel Mancini
Title: Vice President







[SIGNATURE PAGE TO AMENDMENT NO. 5]

--------------------------------------------------------------------------------






[Term Loan Lenders Signature Page to Amendment No. 5 on file with the
Administrative Agent]











--------------------------------------------------------------------------------










ANNEX 1
Revolving Credit Commitments
Lender
Revolving Credit Commitments
L/C Commitments
Morgan Stanley Bank, N.A.
$21,250,000
$25,000,000
MUFG Bank, Ltd.
$21,250,000
--
BNP Paribas
$42,500,000
--
Bank of America, N.A.
$42,500,000
$25,000,000
Credit Suisse AG, Cayman Islands Branch
$42,500,000
$25,000,000
Deutsche Bank AG New York Branch
$42,500,000
--
Goldman Sachs Bank USA
$42,500,000
$25,000,000
JPMorgan Chase Bank, N.A.
$42,500,000
$25,000,000
Mizuho Bank, Ltd.
$42,500,000
--
Sumitomo Mitsui Banking Corporation
$42,500,000
--
Wells Fargo Bank, N.A.
$42,500,000
$25,000,000
SunTrust Bank
$25,000,000
--
The Toronto Dominion Bank, New York Branch
$25,000,000
$25,000,000
U.S. Bank National Association
$25,000,000
--
Total
$500,000,000
$175,000,000












--------------------------------------------------------------------------------










ANNEX 2
AMENDMENTS TO THE CREDIT AGREEMENT









--------------------------------------------------------------------------------






 
 
 
 
 

CREDIT AGREEMENT
Dated as of January 31, 2014
As Amended by Amendment No. 1,
Dated as of July 21, 2014
As Amended by Amendment No. 2,
Dated as of March 16, 2017
As Amended by Amendment No. 3,
Dated as of May 18, 2017
As Amended by Amendment No. 4,
Dated as of November 17, 2017
As Amended by Amendment No. 5,
Dated as of November 18, 2019
among
OUTFRONT MEDIA CAPITAL LLC
and OUTFRONT MEDIA CAPITAL CORPORATION,
as the Borrowers,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Swing Line Lender,
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,
OUTFRONT MEDIA INC. AND THE OTHER
GUARANTORS PARTY HERETO FROM TIME TO TIME,
and
MORGAN STANLEY SENIOR FUNDING, INC., MUFG BANK, LTD., DEUTSCHE BANK SECURITIES
INC., CREDIT SUISSE LOAN FUNDING LLC, GOLDMAN SACHS BANK USA, JPMORGAN CHASE
BANK, N.A., BOFA SECURITIES, INC., WELLS FARGO SECURITIES, LLC, MIZUHO BANK
LTD., BNP PARIBAS and SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents
 
 
 

U.S. BANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC. and
TD SECURITIES (USA) LLC,
as Co-Managers
 
 
 









ANNEX 2



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Article I
 
Definitions and Accounting Terms
1


 
 
 
 
 
Section 1.01
Defined Terms
1


 
Section 1.02
Other Interpretive Provisions
52


 
Section 1.03
Accounting Terms; GAAP
52


 
Section 1.04
Rounding
53


 
Section 1.05
Reference to Agreements, Laws, Etc.
53


 
Section 1.06
Times of Day
53


 
Section 1.07
Timing of Payment of Performance
53


 
Section 1.08
Pro Forma and Other Calculations
54


 
Section 1.09
Letter of Credit Amounts
55


 
Section 1.10
Divisions
55


Article II
 
The Commitments and Credit Extensions
55


 
 
 
 
 
Section 2.01
The Loans
55


 
Section 2.02
Borrowings, Conversions and Continuations of Loans
56


 
Section 2.03
Letters of Credit
57


 
Section 2.04
Swing Line Loans
66


 
Section 2.05
Prepayments
68


 
Section 2.06
Termination or Reduction of Commitments
71


 
Section 2.07
Repayment of Loans
72


 
Section 2.08
Interest
72


 
Section 2.09
Fees
74


 
Section 2.10
Computation of Interest and Fees
74


 
Section 2.11
Evidence of Indebtedness
75


 
Section 2.12
Payments Generally
75


 
Section 2.13
Sharing of Payments
77


 
Section 2.14
Incremental Credit Extensions
77


 
Section 2.15
Refinancing Amendments
80


 
Section 2.16
Extension Offers
80


 
Section 2.17
Defaulting Lenders
82


Article III
 
Taxes, Increased Costs Protection and Illegality
84


 
 
 
 
 
Section 3.01
Taxes
84


 
Section 3.02
Illegality
87


 
Section 3.03
Inability to Determine Rates
87


 
Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
88


 
Section 3.05
Funding Losses
89


 
Section 3.06
Matters Applicable to All Requests for Compensation
89


 
Section 3.07
Designation of a Different Lending Office
91


 
Section 3.08
Survival
91


Article IV
 
Conditions Precedent to Credit Extensions
91


 
 
 
 
 
 
Section 4.01
Conditions to the Initial Credit Extensions
91


 
Section 4.02
Conditions to All Credit Extensions after the Closing Date
93





-i-





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Article V
 
Representations and Warranties
94


 
 
 
 
 
 
Section 5.01
Existence, Qualification and Power; Compliance with Laws
94


 
Section 5.02
Authorization; No Contravention
94


 
Section 5.03
Governmental Authorization; Other Consents
94


 
Section 5.04
Binding Effect
94


 
Section 5.05
Financial Statements; No Material Adverse Effect
95


 
Section 5.06
Litigation
95


 
Section 5.07
[Reserved]
95


 
Section 5.08
Ownership of Property; Liens
95


 
Section 5.09
Environmental Compliance
95


 
Section 5.10
Taxes
96


 
Section 5.11
ERISA Compliance
96


 
Section 5.12
Subsidiaries; Equity Interests
96


 
Section 5.13
Margin Regulations; Investment Company Act
97


 
Section 5.14
Disclosure
97


 
Section 5.15
OFAC and Patriot Act
97


 
Section 5.16
Intellectual Property; Licenses, Etc.
97


 
Section 5.17
Solvency
98


 
Section 5.18
FCPA
98


 
Section 5.19
Security Documents
98


 
Section 5.20
Use of Proceeds
99


Article VI
 
Affirmative Covenants
99


 
 
 
 
 
 
Section 6.01
Financial Statements
99


 
Section 6.02
Certificates; Other Information
100


 
Section 6.03
Notices
101


 
Section 6.04
Payment of Taxes
101


 
Section 6.05
Preservation of Existence, Etc.
102


 
Section 6.06
Maintenance of Properties
102


 
Section 6.07
Maintenance of Insurance
102


 
Section 6.08
Compliance with Laws
102


 
Section 6.09
Books and Records
102


 
Section 6.10
Inspection Rights
103


 
Section 6.11
Additional Collateral; Additional Guarantors
103


 
Section 6.12
Compliance with Environmental Laws
105


 
Section 6.13
Post-Closing Conditions and Further Assurances
105


 
Section 6.14
Designation of Subsidiaries
105


 
Section 6.15
[Reserved]
106


 
Section 6.16
Use of Proceeds
106


 
Section 6.17
Maintenance of Ratings
106


 
Section 6.18
Lender Calls
106


 
Section 6.19
REIT Status
106


Article VII
 
Negative Covenants
107


 
 
 
 
 



-ii-





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 7.01
Liens
107


 
Section 7.02
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock
111


 
Section 7.03
Fundamental Changes
115


 
Section 7.04
Dispositions
116


 
Section 7.05
Restricted Payments
119


 
Section 7.06
Investments
122


 
Section 7.07
Transactions with Affiliates
123


 
Section 7.08
Burdensome Agreements
124


 
Section 7.09
Financial Covenant
126


 
Section 7.10
Accounting Changes
126


 
Section 7.11
Change in Nature of Business
126


Article VIII
 
Event of Default and Remedies
126


 
 
 
 
 
 
Section 8.01
Events of Default
126


 
Section 8.02
Remedies Upon Event of Default
128


 
Section 8.03
Application of Funds
129


Article IX
 
Administrative Agent and Other Agents
130


 
 
 
 
 
 
Section 9.01
Appointment and Authority
130


 
Section 9.02
Delegation of Duties
130


 
Section 9.03
Exculpatory Provisions
130


 
Section 9.04
Reliance by Administrative Agent
131


 
Section 9.05
Non-Reliance on Administrative Agent and Other Lenders
131


 
Section 9.06
Rights as a Lender
131


 
Section 9.07
Resignation of Administrative Agent
132


 
Section 9.08
Administrative Agent May File Proofs of Claim
132


 
Section 9.09
Collateral and Guaranty Matters
133


 
Section 9.10
No Other Duties Etc.
134


 
Section 9.11
Treasury Services Agreements and Secured Hedge Agreements
134


 
Section 9.12
Withholding Tax
135


Article X
 
Miscellaneous
135


 
 
 
 
 
Section 10.01
Amendments, Etc.
135


 
Section 10.02
Notices; Effectiveness; Electronic Communications
137


 
Section 10.03
No Waiver; Cumulative Remedies; Enforcement
139


 
Section 10.04
Expenses; Indemnity; Damage Waiver
140


 
Section 10.05
Payments Set Aside
141


 
Section 10.06
Successors and Assigns
141


 
Section 10.07
Treatment of Certain Information; Confidentiality
147


 
Section 10.08
Setoff
148


 
Section 10.09
Interest Rate Limitation
148


 
Section 10.10
Counterparts; Effectiveness
148


 
Section 10.11
Integration
148





-iii-





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 10.12
Survival of Representations and Warranties
149


 
Section 10.13
Replacement of Lenders
149


 
Section 10.14
Severability
150


 
Section 10.15
GOVERNING LAW
150


 
Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY
150


 
Section 10.17
Binding Effect
151


 
Section 10.18
No Advisory or Fiduciary Responsibility
151


 
Section 10.19
Lender Action
151


 
Section 10.20
USA Patriot Act
152


 
Section 10.21
Electronic Execution of Assignments and Certain Other Documents
152


 
Section 10.22
Joint and Several Liability of the Borrowers
152


 
Section 10.23
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
154


 
Section 10.24
Acknowledgment Regarding Any Supported QFCs
154


 
Section 10.25
Certain ERISA Matters
155


Article XI
 
Guarantee
156


 
 
 
 
 
 
Section 11.01
The Guarantee
156


 
Section 11.02
Obligations Unconditional
157


 
Section 11.03
Reinstatement
158


 
Section 11.04
Subrogation; Subordination
158


 
Section 11.05
Remedies
158


 
Section 11.06
Instrument for the Payment of Money
158


 
Section 11.07
Continuing Guarantee
158


 
Section 11.08
General Limitation on Guarantee Obligations
158


 
Section 11.09
Release of Guarantors
159


 
Section 11.10
Right of Contribution
159


 
Section 11.11
Subject to Intercreditor Agreement
159


 
Section 11.12
Keepwell
159


 
Section 11.13
Appointment of Parent as Representative of the Borrowers
160







-iv-





--------------------------------------------------------------------------------






SCHEDULES
 
1.01A
Commitments
1.01B
Letter of Credit Commitments
1.01E
Existing Investments
5.08
Exceptions to Ownership of Property
5.09(b)
Environmental Matters
5.12
Subsidiaries and Other Equity Investments
6.13(a)
Certain Collateral Documents
7.01(b)
Existing Liens
7.02(b)
Existing Indebtedness
7.07
Existing Transactions with Affiliates
7.08
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
 
 
 
Form of
 
 
 
A
Committed Loan Notice
B
Swing Line Loan Notice
C-1
Term Note
C-2
Revolving Credit Note
C-3
Swing Line Note
D
Compliance Certificate
E
Assignment and Assumption
F
Security Agreement
G-1
Perfection Certificate
G-2
Perfection Certificate Supplement
H
[Reserved]
I-1
Intercreditor Agreement
I-2
Second Lien Intercreditor Agreement
J-1
United States Tax Compliance Certificate
J-2
United States Tax Compliance Certificate
J-3
United States Tax Compliance Certificate
J-4
United States Tax Compliance Certificate
K
Solvency Certificate














--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of January 31, 2014
among Outfront Media Capital LLC (formerly known as CBS Outdoor Americas Capital
LLC), a Delaware limited liability company, and Outfront Media Capital
Corporation (formerly known as CBS Outdoor Americas Capital Corporation), a
Delaware corporation, as borrowers (together with their respective successors
and assigns, each “Borrower” and, collectively, the “Borrowers”), OUTFRONT Media
Inc. (formerly known as CBS Outdoor Americas Inc.), a Maryland corporation and
indirect parent of the Borrowers (the “Parent”) and the other Guarantors party
hereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”), as Administrative Agent, Collateral Agent, the Swing Line Lender and
an L/C Issuer and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
The Borrowers have requested that (i) on the Closing Date, the Term Lenders lend
to the Borrowers Term Loans in an initial principal amount of $800 million in
order to finance the Closing Date Transactions and to finance costs and expenses
incurred in connection therewith and (ii) from time to time, the Revolving
Credit Lenders make Revolving Credit Loans and Swing Line Loans to the Borrowers
and the L/C Issuers issue on the account of the Borrowers and their respective
Subsidiaries Letters of Credit.
The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
Parent, the Borrowers, Guarantors party thereto from time to time, the
Administrative Agent (or any of its predecessors or assigns in such capacity),
and the Lenders party thereto have entered into that certain Amendment No. 1 to
Credit Agreement, dated as of July 21, 2014, that certain Amendment No. 2 to
Credit Agreement and Amendment No. 1 to Security Agreement, dated as of March
16, 2017, that certain Amendment No. 3 to Credit Agreement and Notice of
Resignation, dated as of May 18, 2017, that certain Amendment No. 4 to Credit
Agreement, dated as of November 17, 2017 and that certain Amendment No. 5 to
Credit Agreement and Amendment No. 2 to Security Agreement, dated as of November
18, 2019.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accounting Opinion” has the meaning set forth in Section 6.01(a).
“Acquired Indebtedness” means, with respect to any specified Person,
(a)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person, including Indebtedness incurred in connection with, or in contemplation
of, such other Person merging with or into or becoming a Restricted Subsidiary
of such specified Person; and


1





--------------------------------------------------------------------------------





(b)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Lender” has the meaning set forth in Section 2.14(c).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided, that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.06(b) (iii)(B) for an
assignment of Loans to such Additional Refinancing Lender, solely to the extent
such consent would be required for any assignment to such Lender.
“Additional Revolving Borrower Joinder” means the joinder hereto by any Loan
Party, as an additional joint and several Borrower under the Revolving Credit
Facility pursuant to a joinder agreement among the Administrative Agent, Parent
and such Loan Party in form and substance reasonably acceptable to the
Administrative Agent.
“Administrative Agent” means Morgan Stanley, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify Parent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” has the meaning set forth in Section 7.07(a).
“Agent Parties” has the meaning set forth in Section 10.02(c).
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Co-Syndication Agents.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this credit agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“All-In Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the weighted average yield to stated maturity of such Term Loan or
other Indebtedness based on the interest rate or rates


2





--------------------------------------------------------------------------------





applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders or other creditors advancing such Term
Loan or other Indebtedness with respect thereto (but not arrangement or
underwriting fees paid to an arranger for their account) and to any interest
rate “floor” (with original issue discount and upfront fees, which shall be
deemed to constitute like amounts of original issue discount, being equated to
interest margins in a manner consistent with generally accepted financial
practice based on an assumed four-year life to maturity).
“Alternative Currency” means Canadian Dollars or any other lawful currency which
is freely convertible into Dollars and is freely traded and available in the
London interbank eurocurrency market with the consent of the Administrative
Agent and the applicable L/C Issuer.
“Amendment No. 2 Effective Date” means March 16, 2017.
“Amendment No. 4 Effective Date” means the “Amendment No. 4 Effective Date” as
defined in Amendment No. 4 to Credit Agreement, dated as of November 17, 2017,
among the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.
“Amendment No. 5 Effective Date” means the “Amendment No. 5 Effective Date” as
defined in Amendment No. 5 to Credit Agreement and Amendment No. 2 to Security
Agreement, dated as of November 18, 2019, among the Borrowers, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent.
“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate.”
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term Loans, (i) prior to the Amendment No. 4 Effective
Date, 2.25% in the case of Eurodollar Rate Loans and 1.25% in the case of Base
Rate Loans, (ii) on and after the Amendment No. 4 Effective Date until the
Amendment No. 5 Effective Date, 2.00% in the case of Eurodollar Rate Loans and
1.00% in the case of Base Rate Loans and (iii) after the Amendment No. 5
Effective Date, 1.75% in the case of Eurodollar Rate Loans and 0.75% in the case
of Base Rate Loans;
(b)    with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) prior to the Amendment No. 5
Effective Date, (A) for Eurodollar Rate Loans, 2.00%, (B) for Base Rate Loans,
1.00%, (C) for Letter of Credit fees, 2.00% and (D) for unused commitment fees,
0.50%, (ii) from the Amendment No. 5 Effective Date until delivery of financial
statements for the first full fiscal quarter commencing on or after the
Amendment No. 5 Effective Date pursuant to Section 6.01, (A) for Eurodollar Rate
Loans, 1.75%, (B) for Base Rate Loans, 0.75%, (C) for Letter of Credit fees,
1.75% and (D) for unused commitment fees, 0.40% and (iii) thereafter, the
following percentages per annum, based upon the Consolidated Net Secured
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):


3





--------------------------------------------------------------------------------





Applicable Rate
Pricing
Level
Consolidated
Net Secured
Leverage Ratio
Eurodollar Rate
and Letter of
Credit Fees
Base Rate
Unused
Commitment Fee Rate
1
< 1.00:1.00
1.25%
0.25%
0.30%
2
≥ 1.00:1.00 but < 1.50:1.00
1.50%
0.50%
0.35%
3
≥ 1.50:1.00
1.75%
0.75%
0.40%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, that the highest Pricing Level
shall apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply up to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).
In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Consolidated Net Secured Leverage Ratio or otherwise)
at any time that this Agreement is in effect and any Loans or Commitments are
outstanding such that the Applicable Rate for any period (an “Applicable
Period”) should have been higher than the Applicable Rate applied for such
Applicable Period, then (i) Parent shall promptly (and in no event later than
five (5) Business Days thereafter) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period; (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to the Borrowers); and (iii)
the Borrowers shall pay to the Administrative Agent promptly (and in no event
later than five (5) Business Days after the date such corrected Compliance
Certificate is delivered) any additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
nonpayment of such interest as a result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and no such amounts
shall be deemed overdue (and no amounts shall accrue interest at the Default
Rate), at any time prior to the date that is five (5) Business Days following
the date such corrected Compliance Certificate is delivered. The Borrowers’
Obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders, and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.


4





--------------------------------------------------------------------------------





“Arrangers” means Morgan Stanley Senior Funding, Inc., MUFG, Deutsche Bank
Securities Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A., BofA Securities, Inc., Wells Fargo Securities, LLC,
Mizuho Bank Ltd., BNP Paribas and Sumitomo Mitsui Banking Corporation, in their
capacities as lead arrangers and lead bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent), in
substantially the form of Exhibit E hereto or any other form (including
electronic documentation generated by any electronic platform) approved by the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date of determination, in respect of
any Sale and Lease-Back Transaction, the present value of the total obligations
of the lessee for net rental payments during the remaining term of the lease
included in such Sale and Lease-Back Transaction, including any period for which
such lease has been extended or may, at the option of the lessor, be extended.
Such present value shall be calculated using a discount rate equal to the rate
of interest implicit in such transaction, determined in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries as of each of December 31, 2012, 2011 and 2010, and
the related audited consolidated statements of income, of changes in
shareholders’ equity and of cash flows for Parent and its Subsidiaries for the
fiscal years ended December 31, 2012, 2011 and 2010, respectively.
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(ii).
“Available Amount” means the sum of (a) (i) 100% of Consolidated EBITDA of
Parent for the period (taken as one accounting period) beginning on the first
day of the fiscal quarter during which the Closing Date occurs to the end of
Parent’s most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 at the time of such Restricted
Payment, minus (ii) the product of (A) 1.4 and (B) Consolidated Interest Expense
of Parent for the same period (taken as one accounting period) plus (b) 100% of
the aggregate net cash proceeds and the fair market value, as determined in good
faith by Parent, of marketable securities or other property received by Parent
or, in connection with “UPREIT” or “DownREIT” acquisitions, by Capital LLC since
immediately after the Closing Date from the issue or sale of (i) Equity
Interests of Parent or Capital LLC, but excluding cash proceeds and the fair
market value, as determined in good faith by Parent, of marketable securities or
other property received from the IPO prior to the Amendment No. 2 Effective Date
and (ii) Indebtedness or Disqualified Stock of Parent or a Restricted Subsidiary
that has been converted into or exchanged for Equity Interests of Parent
(provided, however, that this clause (ii) shall not include the proceeds of (x)
Equity Interests, Indebtedness or Disqualified Stock of Parent or Capital LLC
sold to a Restricted Subsidiary or Parent or (y) Disqualified Stock or
Indebtedness that has been converted or exchanged into Disqualified Stock) plus
(c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by Parent, of marketable securities or other property
contributed to the capital of Parent or, in connection with “UPREIT” or
“DownREIT” acquisitions, of Capital LLC following the Closing Date (other than
by a Restricted Subsidiary or Parent) minus (d) the aggregate amount of
Restricted Payments made in reliance on the final paragraph of Section


5





--------------------------------------------------------------------------------





7.05 minus (e) the portion of the Available Amount used to make Investments
pursuant to clause (s) of “Permitted Investments” after the Amendment No. 2
Effective Date minus (f) the portion of the Available Amount used to make
Restricted Payments pursuant to Section 7.05(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Morgan Stanley as its
base rate, and (c) the Eurodollar Rate for an Interest Period of one (1) month
plus 1.00%; provided, that for purposes of this clause (c), the Base Rate with
respect to the Loans will be deemed not to be less than 0.00%. The base rate is
a rate set by Morgan Stanley based upon various factors including Morgan
Stanley’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such base rate
announced by Morgan Stanley shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice


6





--------------------------------------------------------------------------------





(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and


7





--------------------------------------------------------------------------------





(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to the Section titled “Effect of Benchmark
Transition Event.”
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” has the meaning set forth in Section 10.24(b).
“Borrower Materials” has the meaning assigned to such term in Section 6.02.
“Borrowers” means (a) each “Borrower” as defined in the introductory paragraph
to this Agreement and (b) in the case of the Revolving Credit Facility only,
shall include such other Loan Parties (other than Parent), on a joint and
several basis with the other Borrowers, as may be requested by Parent upon at
least ten (10) business days’ notice to the Administrative Agent; provided,
that, in respect of each Person that becomes a Borrower under the Revolving
Credit Facility pursuant to this clause (b), (i) such Loan Party shall have
executed an Additional Revolving Borrower Joinder, (ii) Parent shall have
provided (or caused to be provided) such legal opinions and other documentation
reasonably requested by the Administrative Agent (or any Revolving Credit
Lender) and consistent with the documentation delivered under Section 4.01 with
respect to the Borrowers on the Closing Date (including any additional
information that may be necessary to comply with “know your customer”, the
Beneficial Ownership Regulation and other applicable laws and regulations),
(iii) such Person shall thereafter comply with the provisions of this Agreement
applicable to Borrowers, including Section 10.22, and (iv) the funding of Loans
to such Loan Party by any Revolving Credit Lender shall not violate any
Requirement of Law applicable to such Revolving Credit Lender.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York; provided that if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank eurodollar market.
“Capital LLC” means Outfront Media Capital LLC (formerly known as CBS Outdoor
Americas Capital LLC), a Delaware limited liability company.
“Capital Stock” means:
(a)    in the case of a corporation, corporate stock;


8





--------------------------------------------------------------------------------





(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a blocked account at a commercial bank selected
by Morgan Stanley in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means:
(a)    Dollars;
(b)    (i)    euro, or any national currency of any member state of the European
Union; or
(ii)    in the case of any Foreign Subsidiary that is a Restricted Subsidiary,
such local currencies held by them from time to time in the ordinary course of
business;
(c)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twenty four (24) months or less
from the date of acquisition;
(d)    certificates of deposit, time deposits and dollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500 million in the case of U.S. banks and $100 million (or the Dollar
equivalent as of the date of determination) in the case of non-U.S. banks;
(e)    repurchase obligations for underlying securities of the types described
in clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;


9





--------------------------------------------------------------------------------





(f)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within twenty four (24) months after the date of creation
thereof;
(g)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) and in each case maturing within twenty four
(24) months after the date of creation thereof;
(h)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of twenty four (24) months or less from the date of acquisition;
(i)    Investments with average maturities of twenty four (24) months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s; and
(j)    investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (i) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.
“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means a Domestic Subsidiary substantially all of the assets of
which consist, directly or indirectly, of equity of one or more Foreign
Subsidiaries that are CFCs.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case


10





--------------------------------------------------------------------------------





pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.
“Change of Control” means any of the following:
(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of Parent and its Subsidiaries, taken
as a whole, to any Person;
(b)    Parent becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, or any successor provision), in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of
Parent (directly or through the acquisition of voting power of Voting Stock of
any direct or indirect parent company of Parent);
(c)    during any period of two (2) consecutive years, individuals who at the
beginning of such period were members of the Board of directors (or equivalent
body) of Parent (together with any new members thereof whose election by such
Board of directors (or equivalent body) or whose nomination for election by
holders of Capital Stock of Parent was approved by a vote of a majority of the
members of such Board of directors (or equivalent body) then still in office who
were either members thereof at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of such board of directors (or equivalent body) then in
office;
(d)    the approval of any plan or proposal for the winding up or liquidation of
Parent or Capital LLC;
(e)    (i) Parent ceases to (A) at any time that Capital LLC is a limited
liability company or partnership, either be the sole general partner or managing
member of, or wholly own and control, directly or indirectly, the sole general
partner or managing member of, Capital LLC, in each case to the extent
applicable or (B) at any time that Capital LLC is a corporation, beneficially
own, directly or indirectly, greater than 50% of the total voting power of the
Voting Stock of Capital LLC or (ii) Parent and/or Capital LLC ceases to
beneficially own, directly or indirectly, 100% of the total voting power of the
Voting Stock of Outfront Media Group LLC; or
(f)    a “change of control” (or similar event) shall occur under the Senior
Notes Indenture or any Indebtedness for borrowed money or any Disqualified
Stock, in each case incurred by any Loan Party as permitted under Section 7.02
with an aggregate outstanding principal amount in excess of the Threshold
Amount.
For purposes of this definition, any direct or indirect holding company of
Parent shall not itself be considered a “Person” or “group” for purposes of
clause (b) above; provided, that no “Person” or “group” beneficially owns,
directly or indirectly, more than a majority of the total voting power of the
Voting Stock of such holding company.


11





--------------------------------------------------------------------------------





“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Credit Lenders or Term Lenders, (b) when used with respect
to Commitments, refers to whether such Commitments are Revolving Credit
Commitments or Term Commitments, and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans or Term Loans.
“Closing Date” the date on which the conditions precedents set forth in Section
4.01 are satisfied or duly waived.
“Closing Date Transaction Expenses” means any fees or expenses incurred or paid
by Parent (or any direct or indirect parent of Parent) or any of their
respective Subsidiaries in connection with the Closing Date Transactions
(including expenses in connection with hedging transactions), this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.
“Closing Date Transactions” means, collectively (a) the funding of the Loans on
the Closing Date and the execution and delivery of Loan Documents to be entered
into on the Closing Date, (b) the Debt Proceeds Transfer, and (c) the payment of
Closing Date Transaction Expenses.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means the “Collateral” as defined in the Security Agreement, all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets a Lien in which is granted or purported to be granted
pursuant to any Collateral Documents.
“Collateral Agent” means Morgan Stanley, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.
“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements, the
Intellectual Property Security Agreements or other similar agreements delivered
to the Administrative Agent and the Lenders pursuant to Section 6.11 or Section
6.13, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class or of multiple Classes, as the context may require.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.


12





--------------------------------------------------------------------------------





“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) by:
(i)    provision for taxes based on income or profits or capital gains,
including, federal, state, non-U.S. franchise, excise, value added and similar
taxes and foreign withholding taxes of such Person paid or accrued during such
period, including any penalties and interest relating to such taxes or arising
from any tax examinations, deducted (and not added back) in computing
Consolidated Net Income; plus
(ii)    Consolidated Interest Expense of such Person for such period; plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(iv)    any fees, expenses or charges related to the IPO, any Equity Offering,
Permitted Investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness permitted to be incurred in accordance
with this Agreement (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Notes or under the Loan Documents, (B) any amendment or
other modification of the Senior Notes, and, in each case, deducted (and not
added back) in computing Consolidated Net Income, and (C) the other
Transactions; plus
(v)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions, mergers or
consolidations after the Closing Date; plus
(vi)    any other non-cash charges, including any write offs or write downs and
non-cash compensation expenses recorded from grants of stock appreciation or
similar rights, stock options, restricted stock or other rights, reducing
Consolidated Net Income for such period (provided, that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period to the extent paid,
but excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period); plus
(vii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
(viii)    the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility; plus
(ix)    any costs or expense incurred by Parent or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee


13





--------------------------------------------------------------------------------





benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of Parent or net cash proceeds of an issuance of Equity Interest
of Parent (other than Disqualified Stock) solely to the extent that such net
cash proceeds are excluded from the calculation of the Available Amount; plus
(x)    the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by Parent in good faith to
be reasonably anticipated to be realizable within eighteen (18) months of the
date of any Investment, acquisition, disposition, merger, consolidation or other
action being given pro forma effect (which will be added to Consolidated EBITDA
as so projected until fully realized and calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions, other operating
improvements and initiatives and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (1) all steps have been taken for realizing
such cost savings, (2) such cost savings are reasonably identifiable and
factually supportable (in the good faith determination of Parent) and (3) the
aggregate amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies added back pursuant to this clause
(x) in any Test Period shall not exceed 15% of Consolidated EBITDA (prior to
giving effect to such addbacks);
(xi)    decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period; and
(b)    increased or decreased by (without duplication):
(i)    any net loss or gain, respectively, resulting in such period from Hedging
Obligations and the application of Financial Accounting Codification No.
815-Derivatives and Hedging; plus or minus, as applicable, and
(ii)    any net loss or gain, respectively, resulting in such period from
currency translation gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(a)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) imputed interest with respect to Attributable
Indebtedness, and (vi) net payments, if any, pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
(y) any expensing of bridge, commitment and other financing fees and (z)


14





--------------------------------------------------------------------------------





commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Receivables Facility); plus
(b)    consolidated capitalized interest of such Person and such Subsidiaries
for such period, whether paid or accrued; plus
(c)    whether or not treated as interest expense in accordance with GAAP, all
cash dividends or other distributions accrued (excluding dividends payable
solely in Equity Interests (other than Disqualified Stock) of Parent) on any
series of Disqualified Stock or any series of Preferred Stock during such
period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate Net Income of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that, without duplication:
(a)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
expenses relating to (i) severance and relocation costs, (ii) any rebranding or
corporate name change or (iii) uninsured storm or other weather-related damage,
in excess of $5 million for any single weather event) shall be excluded;
(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(c)    any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded;
(d)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by Parent, shall be excluded;
(e)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided, that Consolidated Net Income of Parent
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash or Cash
Equivalents) to Parent or a Restricted Subsidiary in respect of such period;
(f)    the Net Income for such period of any Restricted Subsidiary (other than
any Guarantor) shall be excluded if the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided, that Consolidated Net Income of Parent will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted


15





--------------------------------------------------------------------------------





into cash or Cash Equivalents) to Parent or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;
(g)    any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded; and
(h)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, Investment, Disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded.
“Consolidated Net Secured Leverage Ratio” means, as of the date of
determination, the ratio of (a) the Consolidated Total Net Debt of Parent and
its Restricted Subsidiaries on such date that is secured by Liens, to (b)
Consolidated EBITDA of Parent and its Restricted Subsidiaries for the most
recently ended Test Period.
“Consolidated Secured Leverage Ratio” means, as of the date of determination,
the ratio of (a) the Consolidated Total Debt of Parent and its Restricted
Subsidiaries on such date that is secured by Liens, to (b) Consolidated EBITDA
of Parent and its Restricted Subsidiaries for the most recently ended Test
Period.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Parent and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations and Attributable Indebtedness.
“Consolidated Total Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Debt of Parent and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA of Parent and its
Restricted Subsidiaries for the most recently ended Test Period.
“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money, Capitalized
Lease Obligations and Attributable Indebtedness, less up to $150 million of cash
and Cash Equivalents (which are not Restricted Cash) that would be stated on the
balance sheet of the Loan Parties as of such date of determination, less the
aggregate amount of all lease obligations that constitute Capitalized Lease
Obligations, but would not have constituted Capitalized Lease Obligations under
GAAP on the Closing Date; provided that for purposes of determining the
Consolidated Net Secured Leverage Ratio in connection with the incurrence of any
Incremental Facilities incurred pursuant to Section 2.14 or any Permitted Debt
Offerings incurred pursuant to Section 7.02(b)(21) only, the cash proceeds of
such Incremental Facilities and/or Permitted Debt Offering shall not be deemed
to be included on the consolidated balance sheet of Parent and its Restricted
Subsidiaries.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:


16





--------------------------------------------------------------------------------





(a)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor;
(b)    to advance or supply funds:
(i)    for the purchase or payment of any such primary obligation; or
(ii)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(c)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Covered Entity” has the meaning set forth in Section 10.24(b).
“Covered Party” has the meaning set forth in Section 10.24(a).
“Co-Syndication Agents” Morgan Stanley Senior Funding, Inc., MUFG, Deutsche Bank
Securities Inc., Credit Suisse Loan Funding LLC, Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A., BofA Securities, Inc., Wells Fargo Securities, LLC,
Mizuho Bank Ltd., BNP Paribas and Sumitomo Mitsui Banking Corporation, in their
capacities as co-syndication agents.
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred hereunder
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided, that (i) such exchanging, extending, renewing, replacing,
repurchasing, retiring or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
(including tender premium) and penalties thereon plus reasonable upfront fees
and OID on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification, refinancing,
refunding, renewal, replacement, repurchase, retirement or extension and (ii)
such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, substantially concurrently with
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Proceeds Transfer” means one or more transfers by Parent of the net
proceeds of the Term Loans and the Senior Notes (less $50 million) to an
indirect Wholly-Owned Subsidiary of CBS Corporation in exchange for the
contribution by such Subsidiary of the interests of the entities composing the
“CBS Outdoor” business to Parent.


17





--------------------------------------------------------------------------------





“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(v).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Default Right” has the meaning set forth in Section 10.24(b).
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
subsequently cured, unless such Lender notifies Administrative Agent and Parent
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default or breach of a representation,
if any, shall be specifically identified in such writing) has not been
satisfied, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute or subsequently cured, (c) has notified Parent or the Administrative
Agent or an L/C Issuer in writing that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under agreements in which it
commits to extend credit, (d) has failed, within three (3) Business Days after
written request by the Administrative Agent or an L/C Issuer to confirm in a
manner satisfactory to the Administrative Agent or such L/C Issuer that it will
comply with its funding obligations (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the L/C Issuer), or (e) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) becomes the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue (1) of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachments on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (2) an Undisclosed Administration. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(d)) upon delivery of written notice of such determination to the
Borrowers, each L/C Issuer, each Swing Line Lender and each Lender.


18





--------------------------------------------------------------------------------





“Designated Issuing Bank” means the issuing bank under any Designated Standalone
Letter of Credit Facility.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by Parent) of non-cash consideration received by Parent or any of
its Restricted Subsidiaries in connection with a Disposition that is so
designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation less the amount of cash
or Cash Equivalents received in connection with a subsequent sale of or
conversion of or collection on such Designated Non-Cash Consideration.
“Designated Standalone Letter of Credit Facility” means any Standalone Letter of
Credit Facility that has been designated as a Treasury Services Agreement by
Parent, but only to the extent that the issuing bank under such Standalone
Letter of Credit Facility (if other than a Person already party hereto as a
Lender) shall have delivered to the Administrative Agent a letter agreement
reasonably satisfactory to it agreeing to be bound by Sections 9.09 and 10.05 as
if it were a Lender.
“Disposition” or “Dispose” means:
(a)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of Parent or any of its
Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or
(b)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.02), whether in a single transaction or a series of related
transactions.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than as a result of a
change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date ninety one (91) days after the earlier of the
Latest Maturity Date at the time of issuance of such Capital Stock or the date
the Loans are no longer outstanding; provided, however, that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, however,
that if such Capital Stock is issued to any employee or any plan for the benefit
of employees of Parent or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Parent or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of any such employee’s termination, death or disability; provided, further,
however, that any class of Capital Stock of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock; provided, further, however, that any Capital Stock of such
Person issued in connection with customary buy/sell arrangements between joint
venture parties or to facilitate the structuring of a “DownREIT” acquisition, as
set forth in joint venture arrangements and similar binding arrangements, shall
not constitute Disqualified Stock.
“Dollar” and “$” mean lawful money of the United States.


19





--------------------------------------------------------------------------------





“Dollar Equivalent” of any amount expressed, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, and (b) in any
Alternative Currency, means the equivalent amount thereof in Dollars as
determined by the applicable L/C Issuer or, in the absence of such
determination, the Administrative Agent at such time on the basis of the spot
rate (determined as of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by Parent or one of
its Subsidiaries in order to purchase Term Loans of any Class in accordance with
the following procedures or such other procedures as may be reasonably agreed to
between the Administrative Agent and Parent:
(a)    Notice Procedures. In connection with an Auction, Parent will provide
notification to the Administrative Agent (for distribution to the applicable
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Administrative Agent and shall contain (i) the total cash value of the bid, in a
minimum amount of $10 million with minimum increments of $1 million (the
“Auction Amount”), and (ii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term Loans
at issue that represents the range of purchase prices that could be paid in the
Auction.
(b)    Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $5 million (the “Reply
Amount”). A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans. Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance in a form reasonably acceptable to the Administrative Agent.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with Parent, will determine the applicable discount (the “Applicable Discount”)
for the Auction, which will be the lowest Reply Discount for which Parent or its
Subsidiary, as applicable, can complete the Auction at the Auction Amount;
provided that, in the event that the Reply Amounts are insufficient to allow
Parent or its Subsidiary, as applicable, to complete a purchase of the entire
Auction Amount (any such Auction, a “Failed Auction”), Parent or its Subsidiary
shall either, at its election, (i) withdraw the Auction or (ii) complete the
Auction at an Applicable Discount equal to the highest Reply Discount. Parent or
its Subsidiary, as applicable, shall purchase the applicable Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided, that if the aggregate proceeds required to
purchase all applicable Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, Parent or its Subsidiary, as applicable, shall
purchase such Loans at the Applicable Discount ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Administrative Agent). Each participating Lender will


20





--------------------------------------------------------------------------------





receive notice of a Qualifying Bid as soon as reasonably practicable but in no
case later than five Business Days from the date the Return Bid was due.
(d)    Additional Procedures. Once initiated by an Auction Notice, Parent or its
Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrowers)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section titled “Effect of Benchmark
Transition Event,” are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace LIBOR, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means and includes a commercial bank, an insurance company,
a finance company, a financial institution, any Fund or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (x) other than in respect of any assignment made pursuant to Section
10.06(j), Parent, the Borrowers and their respective Affiliates and
Subsidiaries, (y) natural persons and (z) any Defaulting Lender.


21





--------------------------------------------------------------------------------





“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human
health or to the Release or threat of Release of Hazardous Materials into the
Environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“Equity Offering” means any public or private sale of common stock or Preferred
Stock of Parent (excluding Disqualified Stock), other than:
(a)    public offerings with respect to any such Person’s common stock
registered on Form S-8;
(b)    issuances to any Subsidiary of Parent; and
(c)    Refunding Capital Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA, or in


22





--------------------------------------------------------------------------------





endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA by the PBGC, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate with respect to any
Pension Plan or Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“euro” means the single currency of participating member states of the EMU.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) as published on
the applicable Reuters screen page at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;
provided, that the Eurodollar Rate with respect to Loans that bear interest at a
rate based on clause (a) of this definition will be deemed not to be less than
0.00% per annum; provided, further, that notwithstanding anything in this
Agreement to the contrary, this definition and the provisions related thereto
shall be subject to Section 2.08(d) hereof.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary; (b) any Immaterial Subsidiary; (c) any Subsidiary that is prohibited
by applicable Law, or by Contractual Obligations existing on the Closing Date
(or, in the case of any future acquisition, as of the closing date of such
acquisition, so long as such prohibition is not incurred in contemplation of
such acquisition), from guaranteeing the Obligations or would require the
approval, consent, license or authorization of any Governmental Authority in
order to guarantee the Obligations (unless such approval, consent, license or
authorization has been received); (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrowers,
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom; (e) any Receivables Subsidiary; (f) any Foreign
Subsidiary; (g) any Unrestricted Subsidiary; and (h) any CFC Holdco.


23





--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to or on
account of a Recipient, (a) any Taxes imposed on or measured by net income
(however denominated) or profits, franchise Taxes or branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized or having
its principal office or applicable Lending Office in the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, any U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect at the time (i) such Lender becomes a party hereto or acquires such
interest in the Loan or Commitment (other than pursuant to Parent’s request
under Section 10.13) or (ii) such Lender designates a new Lending Office, except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to
such Taxes pursuant to Section 3.01(a) or (c); (c) any Taxes attributable to
such Recipient’s failure to comply with Section 3.01(d); and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.
“Extended Revolving Credit Commitment” has the meaning set forth in Section
2.16(a).
“Extended Term Loan” has the meaning set forth in Section 2.16(a).
“Extending Lender” has the meaning set forth in Section 2.16(a).
“Extension” has the meaning set forth in Section 2.16(a).
“Extension Offer” has the meaning set forth in Section 2.16(a).
“Facility” means the Term Loans, the Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any current or future Treasury regulations or official
administrative interpretations thereof.
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by


24





--------------------------------------------------------------------------------





Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Morgan Stanley on such day on such transactions as
determined by the Administrative Agent; provided further, that the Federal Funds
Rate will be deemed not to be less than 0.00%.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Financial Covenant Event of Default” has the meaning set forth in Section
8.01(b).
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, Parent or any Subsidiary with
respect to employees employed outside the United States (other than benefit
plans, programs or agreements that are mandated by applicable Laws).
“Foreign Subsidiary” means (i) any Subsidiary which is not a Domestic Subsidiary
or (ii) any Subsidiary of a Subsidiary described in the preceding clause (i).
“Fraudulent Conveyance” has the meaning set forth in Section 10.22(b).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to Non-Defaulting Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, subject to Section 1.03.
“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any supra-national bodies such as the European Union or the European Central
Bank.
“Granting Lender” has the meaning specified in Section 10.06(g).


25





--------------------------------------------------------------------------------





“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantors” means (a) Parent and the Wholly-Owned Subsidiaries of Parent (other
than the Borrowers) party hereto as of the Closing Date and those wholly-owned
Restricted Subsidiaries that issue a Guarantee of the Obligations after the
Closing Date pursuant to Section 6.11, in each case (i) other than any Foreign
Subsidiary or any CFC Holdco and/or (ii) until released in accordance with the
terms hereof, and (b) with respect to obligations and liabilities owing by any
Loan Party (other than the applicable Borrower) in respect of Secured Hedging
Agreements or Treasury Services Agreements, each Borrower.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, infectious or medical wastes that
are regulated pursuant to, or the Release or exposure to which could give rise
to liability under, applicable Environmental Law.
“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger, or a Lender on
the Closing Date or at the time it enters into a Secured Hedge Agreement or a
Treasury Services Agreement, as applicable, in its capacity as a party thereto,
and (other than a Person already party hereto as a Lender) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it agreeing
to be bound by Sections 9.09 and 10.05 as if it were a Lender.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Immaterial Subsidiary” means any Subsidiary of Parent that does not have assets
(after intercompany eliminations) in excess of $20 million or annual revenues in
excess of $10 million, in each case as determined as of the date of the most
recent financial statements delivered pursuant to Section 6.01(a).
“Incremental Amendment” has the meaning set forth in Section 2.14(c).
“Incremental Term Loans” has the meaning set forth in Section 2.14(a).
“incur” or “incurrence” has the meaning set forth in Section 7.02(a).
“Indebtedness” means, with respect to any Person, without duplication:


26





--------------------------------------------------------------------------------





(a)    any indebtedness (including principal and premium) of such Person,
whether or not contingent:
(i)    in respect of borrowed money;
(ii)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
(iii)    representing the deferred and unpaid balance of the purchase price of
any property, except (x) any such balance that constitutes a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, (y) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and (z)
liabilities accrued in the ordinary course of business; or
(iv)    representing any Hedging Obligations;
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances (or reimbursement agreements in respect thereof)
and Hedging Obligations) would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;
(b)    all Attributable Indebtedness and all Capitalized Lease Obligations;
(c)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on Indebtedness of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and
(d)    to the extent not otherwise included, any Indebtedness of the type
referred to in clause (a) of a third Person secured by a Lien on any asset owned
by such first Person (other than Liens on Equity Interests of Unrestricted
Subsidiaries securing, respectively, Indebtedness of such Unrestricted
Subsidiaries), whether or not such Indebtedness is assumed by such first Person;
provided, for purposes hereof the amount of such Indebtedness shall be the
lesser of the Indebtedness so secured and the fair market value of the assets of
the first person securing such Indebtedness;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) deferred or prepaid revenues and (c) obligations under or in
respect of Receivables Facilities.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.04.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of Parent,
qualified to perform the task for which it has been engaged.


27





--------------------------------------------------------------------------------





“Information” has the meaning set forth in Section 10.07.
“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(iii).
“Intercreditor Agreement” means a first lien intercreditor agreement
substantially in the form of Exhibit I-1 hereto, among the Administrative Agent,
the Collateral Agent and the representatives for any Additional First Lien
Secured Parties (as defined therein) (which agreement in such form or with
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three (3) months, the respective dates that
fall every three (3) months after the beginning of such Interest Period shall
also be Interest Payment Dates, and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), three (3) or six (6)
months thereafter or, to the extent agreed by each Lender of such Eurodollar
Rate Loan, twelve (12) months or one (1) week thereafter, as selected by Parent
in its Committed Loan Notice; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency, and in each such case with a “stable” or
better outlook.
“Investment Grade Securities” means:
(a)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);


28





--------------------------------------------------------------------------------





(b)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Parent and its Subsidiaries;
(c)    investments in any fund that invests exclusively in investments of the
type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
(d)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees of loans), advances or capital contributions (excluding Contingent
Obligations, accounts receivable, trade credit, deposits, advances to customers
and suppliers, commission, travel and similar advances to officers and
employees, in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of such Person
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 7.06:
“Investments” shall include the portion (proportionate to Parent’s direct or
indirect equity interest in such Subsidiary) of the fair market value (as
determined in good faith by Parent) of the net assets of a Subsidiary of Parent
at the time that such Subsidiary is designated an Unrestricted Subsidiary;
provided, however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Parent or applicable Restricted Subsidiary shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to:
(a)    (i)    Parent’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less
(ii)    the portion (proportionate to Parent’s direct or indirect equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and
(b)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer as determined in
good faith by Parent.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, without giving effect to subsequent changes in value but
reduced by any dividend, distribution, interest payment, return of capital,
repayment or other amount received in cash by Parent or a Restricted Subsidiary
in respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.16.
“IPO” means the underwritten initial public offering of common stock of Parent
(including the issuance of shares of common stock of Parent pursuant to the
option to purchase granted to the underwriters in connection with the IPO)
pursuant to the registration statement on Form S-11 initially filed by Parent
with the SEC on June 27, 2013, as amended from time to time.


29





--------------------------------------------------------------------------------





“IPO Proceeds Transfers” means one or more transfers by Parent of the net
proceeds of the IPO (less an amount to be determined by CBS Corporation equal to
the estimated cash portion of the Purging Distributions) to CBS Corporation or a
Wholly-Owned Subsidiary of CBS Corporation in exchange for the contribution of
the interests of the entities composing the “CBS Outdoor” business to Parent,
including any true-up transfer in the event that the cash required for the
Purging Distributions is less than the amount of the IPO proceeds excluded from
the IPO Proceeds Transfers initially.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and a Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been timely reimbursed or refinanced as a
Revolving Credit Borrowing in accordance with Section 2.03(c).
“L/C Commitment” mean, with respect to any L/C Issuer, the aggregate face amount
of Letters of Credit that such L/C Issuer has committed, in writing, to provide
subject to the terms and conditions set forth in this Agreement. The L/C
Commitments of the L/C Issuers as of the Closing Date are as set forth on
Schedule 1.01B.  
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means (a) each Person identified on Schedule 1.01B and (b) any
other Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.06(h) following the Closing Date, in each case, in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and, in the case of clause (b), subject to such Lender’s acceptance of
such appointment. Any reference to “L/C Issuer” herein shall be to the
applicable L/C Issuer, as appropriate.
“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit plus the
Dollar Equivalent of the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan Commitment, any Other Term
Loan Commitment, any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement,


30





--------------------------------------------------------------------------------





interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”
“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify Parent and the Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) $100
million and (b) the aggregate amount of the Revolving Credit Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or similar agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided, that in
no event shall an operating lease be deemed to constitute a Lien.
“Liquidity Condition” means, as of any time of determination, that the sum of
(a) cash and Cash Equivalents (other than Restricted Cash) of Parent and its
Restricted Subsidiaries at such time plus (b) the aggregate amount of unused
Revolving Credit Commitments at such time shall be no less than $250 million.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Intercreditor Agreement (if any), (e) the Second
Lien Intercreditor Agreement (if any) and (f) amendments of and joinders to any
Loan Documents that are deemed pursuant to their terms to be Loan Documents for
purposes hereof.
“Loan Extension Agreement” means an agreement among the Borrowers and one or
more Extending Lenders implementing the terms of any applicable Extension Offer
pursuant to Section 2.16.
“Loan Parties” means, collectively, Parent, the Borrowers and each Guarantor.


31





--------------------------------------------------------------------------------





“Margin Stock” has the meaning specified in Section 5.13(a).
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of Parent and its Subsidiaries, taken
as a whole, (b) the ability of Parent and the other Loan Parties, taken as a
whole, to perform their obligations under this Agreement, or (c) the material
rights and remedies of the Administrative Agent and the Lenders under this
Agreement.
“Material Non-Guarantor Subsidiary” means any Non-Guarantor Subsidiary of Parent
that has assets (after intercompany eliminations) in excess of $50 million or
annual revenues in excess of $50 million, in each case as determined as of the
date of the most recent financial statements delivered pursuant to Section
6.01(a).
“Maturity Date” means (a) with respect to the Term Loans, November 18, 2026 and
(b) with respect to the Revolving Credit Facility, November 18, 2024; provided,
that if either such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.
“Maximum Consolidated Net Secured Leverage Ratio” has the meaning specified in
Section 7.09.
“Maximum Incremental Facilities Amount” means, at any date of determination, a
principal amount of not greater than (a) $450 million plus (b) an unlimited
amount, so long as on a Pro Forma Basis after giving effect to the incurrence of
any such Incremental Term Loan or Revolving Commitment Increase or any Permitted
Debt Offering (and after giving effect to any acquisition consummated
concurrently therewith and calculated as if any Revolving Commitment Increase
were fully drawn on the closing date thereof), the Consolidated Net Secured
Leverage Ratio is equal to or less than 3.50 to 1.00 for the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 6.01, provided, that the principal amount of any Incremental Term Loan
or Revolving Commitment Increase incurred pursuant to Section 2.14 or any
Permitted Debt Offerings incurred pursuant to Section 7.02(b)(21), in each case,
shall first reduce the amount in clause (a) on a dollar-for-dollar basis until
reduced to zero.
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Morgan Stanley” has the meaning set forth in the introductory paragraph to this
Agreement.
“Mortgage” has the meaning specified in Section 6.11(c).
“MUFG” means MUFG Bank, Ltd.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.


32





--------------------------------------------------------------------------------





“Net Proceeds” means:
(a)    with respect to any Disposition or Casualty Event, 100% of the cash
proceeds actually received by Parent or any of its Restricted Subsidiaries from
such Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset to the extent such debt or obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan Documents
and Credit Agreement Refinancing Indebtedness) on such asset, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) Taxes paid or payable as a result thereof, and (iii)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by Parent or any of its Restricted Subsidiaries
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Proceeds of such Disposition or Casualty Event occurring on the date of
such reduction); provided, that, if Parent intends to use any portion of such
proceeds to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of Parent or any of its Restricted Subsidiaries or
to make Permitted Acquisitions or any acquisition of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired), in each case within twelve (12) months of such receipt, such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within twelve (12) months of such receipt, so used or contractually committed to
be so used (it being understood that if any portion of such proceeds are not so
used within such twelve (12) month period but within such twelve (12) month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within the later of such twelve
(12) month period and one hundred and eighty (180) days from the entry into such
Contractual Obligation, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this proviso)
and
(b)    with respect to any Indebtedness, 100% of the cash proceeds from the
incurrence, issuance or sale by Parent or any of its Restricted Subsidiaries of
such Indebtedness, net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent or any Affiliate shall be
disregarded.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).
“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor (other than the Borrowers).


33





--------------------------------------------------------------------------------





“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) obligations of any Loan Party arising under any Secured
Hedge Agreement or any Treasury Services Agreement, excluding, in the case of
clauses (a) and (b), with respect to any Guarantor at any time, any Excluded
Swap Obligations with respect to such Guarantor at such time. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents include (i) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or Subsidiary under any Loan Document and (ii) the obligation
of any Loan Party to reimburse any amount in respect of any of the foregoing
that any Lender may elect to pay or advance on behalf of such Loan Party or such
Subsidiary in accordance with this Agreement.
“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.
“OFAC” means the Trading with the Enemy Act, as amended or any of the foreign
asset control regulations of the United States Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).
“Organization Documents” means, (a) with respect to any corporation, the
certificate, charter or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax, other than any connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents.


34





--------------------------------------------------------------------------------





“Other Encumbrances” has the meaning specified clause (5) of Section 7.01.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Outfront Media Group LLC” means Outfront Media Group LLC, a Delaware limited
liability company.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Parent” has the meaning set forth in the introductory paragraph to this
Agreement; provided, that when used in the context of determining fair market
value of an asset or liability under this Agreement, “Parent” will mean the
board of directors (or equivalent body) of Parent (or a duly appointed committee
thereof) when the fair market value is equal to or in excess of $25 million.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning set forth in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
“Perfection Certificate” means a certificate in the form of Exhibit G-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 hereto or any other form approved by the Collateral Agent.


35





--------------------------------------------------------------------------------





“Permitted Acquisition” means any Investment permitted under clause (c) of the
definition of Permitted Investments.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and Cash
Equivalents between Parent or any of its Restricted Subsidiaries and another
Person; provided, that any Cash Equivalents received must be applied in
accordance with Sections 2.05(b) and 7.04.
“Permitted Debt Offering” means any issuance of senior secured or junior secured
or unsecured Indebtedness by any Loan Party after the Closing Date through an
incurrence of term loans or through a public offering or private issuance of
debt securities under Rule 144A or Regulation S under the Securities Act, or
otherwise; provided that, (a) such Indebtedness may be secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations (other than any Permitted Debt Offering Indebtedness incurred in the
form of term loans, which shall not be secured by a first priority Lien on the
Collateral), or may be secured by a Lien ranking junior to the Lien on the
Collateral securing the Obligations or may be unsecured; (b) such Indebtedness
is not secured by any collateral other than the Collateral securing the
Obligations; (c) such Indebtedness does not mature on or prior to the Latest
Maturity Date of, or have a shorter Weighted Average Life to Maturity than, the
Term Loans; (d) the covenants and events of default in respect of such
Indebtedness, taken as a whole, are substantially similar, or more favorable to
the Loan Parties than, those governing the Senior Notes or are otherwise not
more restrictive to the Loan Parties in the aggregate than those set forth in
this Agreement (it being understood to the extent that any financial maintenance
covenant is added for the benefit of any Permitted Debt Offering, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of any
corresponding existing Facility); (e) a certificate of a Responsible Officer of
the issuing Loan Party delivered to the Administrative Agent at least three (3)
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the issuing Loan
Party has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirements; and (f) none of Parent and its
Subsidiaries (other than the Loan Parties) is a guarantor or borrower under such
Permitted Debt Offering. Any debt securities (including registered debt
securities) issued by any Loan Party in exchange for any Indebtedness issued in
connection with a Permitted Debt Offering in accordance with the terms of a
registration rights agreement entered into in connection with the issuance of
such Permitted Debt Offering Indebtedness shall also be considered a Permitted
Debt Offering.
“Permitted Investments” means:
(a)    any Investment in Parent or any of its Restricted Subsidiaries; provided,
that any Investment by the Loan Parties in Non-Guarantor Subsidiaries pursuant
to this clause (a), together with, but without duplication of, Investments made
by Loan Parties in Non-Guarantor Subsidiaries pursuant to clause (c) below,
shall not exceed an aggregate amount outstanding from time to time equal to the
greater of (x) $315 million and (y) 10% of Total Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
(b)    any Investment in cash, Cash Equivalents;


36





--------------------------------------------------------------------------------





(c)    any Investment by Parent or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment
such Person becomes a Restricted Subsidiary, or such Person, in one transaction
or a series of related transactions, is merged, consolidated or amalgamated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, Parent or any of its Restricted Subsidiaries; provided:
(i)    that any Investment by the Loan Parties in a Person that becomes a
Non-Guarantor Subsidiary pursuant to this clause (c), together with, but without
duplication of, Investments made by Loan Parties in Non-Guarantor Subsidiaries
pursuant to clause (a) above, shall not exceed an aggregate amount outstanding
from time to time equal to the greater of (x) $315 million and (y) 10% of Total
Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);
(ii)    no Event of Default shall exist either immediately before or after such
purchase or acquisition and
(iii)    Section 6.11 shall be complied with respect to such newly acquired
Restricted Subsidiary and property;
and any Investment held by such Person at the time such Person becomes a
Restricted Subsidiary; provided, that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, consolidation or transfer.
(d)    any Investment in securities or other assets not constituting cash or
Cash Equivalents and received in connection with a Disposition made pursuant to
the provisions described under Section 7.04 or any other disposition of assets
not constituting a Disposition;
(e)    any Investment existing on the Closing Date or as of the Amendment No. 5
Effective Date or made pursuant to binding commitments in effect on the Closing
Date or as of the Amendment No. 5 Effective Date, in each case, as set forth on
Schedule 1.01E or an Investment consisting of any extension, modification or
renewal of any Investment existing on the Closing Date or as of the Amendment
No. 5 Effective Date; provided, that the amount of any such Investment may only
be increased as required by the terms of such Investment as in existence on the
Closing Date or as of the Amendment No. 5 Effective Date, as applicable;
(f)    any Investment acquired by Parent or any of its Restricted Subsidiaries:
(i)    in exchange for any other Investment or accounts receivable held by
Parent or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable;
(ii)    as a result of a foreclosure by Parent or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or
(iii)    as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates of Parent;


37





--------------------------------------------------------------------------------





(g)    Hedging Obligations permitted under Section 7.02(b)(9);
(h)    Investments the payment for which consists of Equity Interests (exclusive
of Disqualified Stock) of Parent; provided, however, that such Equity Interests
will not increase the amount available for Restricted Payments under Section
7.05(a);
(i)    guarantees of Indebtedness permitted under Section 7.02;
(j)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.07(b) (except
transactions described in clauses (2), (6), (8) and (9) thereof);
(k)    Investments consisting of or related to (x) purchases and acquisitions of
inventory, supplies, material, services or equipment, other similar assets or
assets used in a Similar Business, or purchases of contract rights or licenses
or leases of intellectual property, in each case in the ordinary course of
business or (y) the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons;
(l)    Investments in an Unrestricted Subsidiary or a joint venture engaged in a
Similar Business having an aggregate fair market value (as determined in good
faith by Parent), taken together with all other Investments made pursuant to
this clause (l) that are at that time outstanding, not to exceed the greater of
(x) $315 million and (y) 10% of Total Assets at the time of such Investment
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);
(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any Person (including, without limitation, capital
contributions of accounts receivable and related assets by a Restricted
Subsidiary to a Receivables Subsidiary and subordinated Indebtedness of a
Receivables Subsidiary owed to a Restricted Subsidiary), in each case, that, in
the good faith determination of Parent are necessary or advisable to effect any
Receivables Facility or any repurchases and customary indemnities in connection
therewith;
(n)    advances to, or guarantees of Indebtedness of, officers, directors and
employees not in excess of $5 million outstanding at any one time, in the
aggregate;
(o)    loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses, payroll expenses and other
similar expenses, in each case incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of Parent;
(p)    any Investment in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;
(q)    other Investments (including Investments in Unrestricted Subsidiaries and
other Persons that do not become Loan Parties) having an aggregate fair market
value (as determined in good faith by Parent), taken together with all other
Investments made pursuant to this clause (q) that are at the time outstanding,
not to exceed the greater of (x) $315 million and (y) 10% of Total Assets;
(r)    endorsements for collection or deposit in the ordinary course of
business;


38





--------------------------------------------------------------------------------





(s)    Investments by a Restricted Subsidiary that in the good faith
determination of Parent are necessary or advisable to effect any Permitted
Subordinated Note Financing; and
(t)    so long as no Default shall have occurred and be continuing or would
occur as a consequence thereof and Parent shall be in Pro Forma Compliance with
Section 7.09 for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.01, Investments, together
with the aggregate amount of all other Investments made by Parent and its
Restricted Subsidiaries after the Closing Date pursuant to Section 7.06 in an
aggregate amount not to exceed the Available Amount.
For the avoidance of doubt, an Investment in the form of acquisitions permitted
above may be structured as an “UPREIT” or “DownREIT” acquisition, in which a
Restricted Subsidiary would issue limited partnership interests (or other
similar Equity Interests), which may then be subsequently repurchased for either
common shares of Parent or cash.
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by a Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided, that (a) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of Parent or any Restricted Subsidiary other than the
Collateral, (b) such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt, notwithstanding
any provision to the contrary contained in the definition of Credit Agreement
Refinancing Indebtedness, (c) a Representative acting on behalf of the holders
of such Indebtedness shall have become party to or otherwise subject to the
provisions of a Second Lien Intercreditor Agreement with the Borrowers, the
Guarantors and the Administrative Agent, and (d) such Indebtedness meets the
Permitted Other Debt Conditions. Permitted Junior Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Liens” has the definition assigned to such term in Section 7.01.
“Permitted Other Debt Conditions” means that such applicable debt (a) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (b) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, (c) to the extent
secured, the security agreements relating to such Indebtedness are substantially
the same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and (d) in regard to any Refinancing Notes, the other terms and
conditions (excluding pricing and optional prepayment or redemption terms) are
substantially identical to or (taken as a whole) less favorable to the investors
providing such Refinancing Notes than the those applicable to the Term Loan
Facility being refinanced (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Term Loan Facility
and it being understood that the terms contained in the Senior Notes Indenture
satisfy the requirements of this clause (d)); provided, that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of the applicable Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness and drafts of the documentation relating thereto, stating that
Parent


39





--------------------------------------------------------------------------------





has determined in good faith that such terms and conditions satisfy the
requirements of this clause (d) shall be conclusive evidence that such terms and
conditions satisfy such requirements.
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by a Borrower in the form
of one or more series of senior secured notes; provided, that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of Parent or Restricted Subsidiary other than the
Collateral, (b) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (c) such Indebtedness,
(i) unless incurred as a term loan under this Agreement, does not mature or have
scheduled amortization or payments of principal (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is the
Latest Maturity Date at the time such Indebtedness is incurred or issued, and
(ii) if incurred as a term loan under this Agreement, does not mature earlier
than, or have a Weighted Average Life to Maturity shorter than, the applicable
Refinanced Debt, (d) the security agreements relating to such Indebtedness (to
the extent such Indebtedness is not incurred hereunder) are substantially the
same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (e) to the extent such Indebtedness is not incurred hereunder, a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of an Intercreditor
Agreement with the Administrative Agent and (f) such Indebtedness, if consisting
of Refinancing Notes, satisfies clause (d) of the definition of Permitted Other
Debt Conditions. Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Subordinated Note Financing” means (a) the transactions contemplated
by that certain Amended and Restated Master Framework Agreement, dated July 19,
2019, among MUFG, Outfront Media LLC, Outfront Media Outernet Inc., as sellers
and the other entities party thereto, as amended, supplemented or otherwise
modified from time to time, pursuant to which MUFG enters into certain sale and
repurchase agreements with respect to the Subordinated Notes or (b) any other
transaction or series of transactions that may be entered into by one or more of
the Restricted Subsidiaries and a Subordinated Note Financier pursuant to which
such Restricted Subsidiary or Restricted Subsidiaries may (i) sell, transfer,
assign or convey one or more Subordinated Notes to such Subordinated Note
Financier and agree to repurchase the applicable Subordinated Notes and/or (ii)
grant a security interest in the applicable Subordinated Notes to such
Subordinated Note Financier.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrowers in the form of one or
more series of senior unsecured notes or loans; provided, that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (b) meets
the Permitted Other Debt Conditions.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
“Plan” means any “employee benefit plan” as such term is defined in Section 3(3)
of ERISA established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 6.02.


40





--------------------------------------------------------------------------------





“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.
“Prepayment Premium” has the meaning specified in Section 2.05(a)(iv).
“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (a) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Administrative Agent
or any Loan Party from time to time with respect to any of the Collateral, (b)
any and all payments (in any form whatsoever) made or due and payable to any
Loan Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority, (c) any and all rights relating to Equity Interests
constituting Collateral and (d) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.
“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that such test or covenant shall have been
calculated in accordance with Section 1.08.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided, that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Projections” means financial projections of Parent and its subsidiaries through
2017 following the Closing Date, which will be prepared on a pro forma basis
after giving effect to the Closing Date Transactions and will include
consolidated income statements (with Consolidated EBITDA clearly noted) and a
pro forma consolidated balance sheet of Parent and its subsidiaries as at the
Closing Date, all of which will be in form and substance and at levels
reasonably satisfactory to the Arrangers.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 6.02.
“Purging Distributions” means dividends and distributions after Parent ceases to
be consolidated with CBS Corporation for U.S. federal income tax purposes,
whether in cash or kind, in the amount required (as determined in good faith by
Parent) to effect the distribution of Parent’s earnings and profits required by
Section 857(a)(2)(B) of the Code in connection with or in anticipation of the
REIT Election (including, for the avoidance of doubt, any earnings and profits
allocated to Parent in connection with the Separation) and any subsequent
“true-up” payments to correct for recalculations of the appropriate amount.
“QFC” has the meaning set forth in Section 10.24(b).
“QFC Credit Support” has the meaning set forth in Section 10.24(a).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10 million or such other person as constitutes an
“eligible


41





--------------------------------------------------------------------------------





contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of Parent and
its subsidiaries for the fiscal quarters ended March 31, 2013, June 30, 2013 and
September 31, 2013.
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Facilities publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by Parent
which shall be substituted for Moody’s or S&P or both, as the case may be.
“Ratio” means each of (a) Consolidated Net Secured Leverage Ratio, (b)
Consolidated Secured Leverage Ratio, (c) Consolidated Total Leverage Ratio and
(d) Maximum Consolidated Net Secured Leverage Ratio.
“Ratio Calculation Date” has the meaning assigned to such term in Section
1.08(b).
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to Parent or any of its Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which Parent or any of its
Restricted Subsidiaries sells (including in the form of a capital contribution)
its accounts receivable to either (a) a Person that is not a Restricted
Subsidiary or (b) a Receivables Subsidiary that in turn sells its accounts
receivable to one or more Persons that are not a Restricted Subsidiary or grants
a security interest in its accounts receivable to secure loans to the
Receivables Subsidiary from such Person or Persons.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.
“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender and each Lender that agrees to provide any portion of the
Other Term Loans or Other Term Loan Commitments incurred pursuant


42





--------------------------------------------------------------------------------





thereto, in accordance with Section 2.15, and provided, that the Indebtedness
pursuant to any such Refinancing Amendment (i) does not mature earlier than, or
have a Weighted Average Life to Maturity shorter than, the applicable Refinanced
Debt and (ii) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors.
“Refinancing Indebtedness” has the meaning set forth in Section 7.02(b).
“Refinancing Notes” means Credit Agreement Refinancing Indebtedness incurred in
the form of notes rather than loans.
“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same yield (taking into account any
applicable interest rate margin, original issue discount, up-front fees and any
LIBOR “floor”) and amortization schedule (if any).
“Refunding Capital Stock” has the meaning set forth in Section 7.05(c).
“Register” has the meaning set forth in Section 10.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.
“REIT Election” means Parent’s election to be, and qualification to be taxed as,
a real estate investment trust for U.S. federal income tax purposes.
“Rejection Notice” has the meaning set forth in Section 2.05(b)(v).
“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided, that any assets received by Parent or a
Restricted Subsidiary in exchange for assets transferred by Parent or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would be or become a Restricted Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


43





--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Repricing Transaction” means any prepayment (including by way of any repricing,
refinancing, replacement or conversion) of all or a portion of the initial Term
Loans with proceeds from the incurrence by a Borrower of any new indebtedness
having an All-In Yield that is less than the All-In Yield of the initial Term
Loans (excluding any prepayments, repricings or refinancings in connection with
a Change of Control) (as such comparable yields are determined in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices), including as may be effected through any amendment to this
Agreement relating to the All-In Yield of the initial Term Loans.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of (a) the Total Outstandings (with, in
the case of the Revolving Credit Facility, the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) of all
Lenders of such Class and (b) the aggregate unused Commitments of all Lenders of
such Class; provided, that the unused Commitment and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender of such Class shall
be excluded for purposes of making a determination of Required Class Lenders;
provided, further, that solely with respect to Section 8.02(d), in regard to any
Designated Standalone Letter of Credit Facility, (i) any calculation of Required
Class Lenders shall include an amount equal to the sum of (1) all issued and
outstanding letters of credit under such Designated Standalone Letter of Credit
Facility (other than to the extent cash collateralized or backstopped in
accordance with the terms thereof) and (2) any unused commitments under such
Designated Standalone Letter of Credit Facility and (ii) such Designated Issuing
Bank shall be deemed to be a Lender in respect of such amounts for purposes of
such calculation. The Total Outstandings, Term Commitments or Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in determining
Required Class Lenders at any time.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, and (c) aggregate unused
Revolving Credit Commitments; provided, that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that solely with
respect to Section 8.02(d), in regard to any Designated Standalone Letter of
Credit Facility, (i) any calculation of Required Lenders shall include an amount
equal to the sum of (1) all issued and outstanding letters of credit under such
Designated Standalone Letter of Credit Facility (other than to the extent cash
collateralized or backstopped in accordance with the terms thereof) and (2) any
unused commitments under such Designated Standalone Letter of Credit Facility
and (ii) such Designated Issuing Bank shall be deemed to be a Lender


44





--------------------------------------------------------------------------------





in respect of such amounts for purposes of such calculation. The Total
Outstandings, Term Commitments or Revolving Credit Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to Parent,
except for such restrictions that are contained in agreements governing
Indebtedness permitted under this Agreement and that is secured by such cash or
Cash Equivalents.
“Restricted Payment” has the meaning set forth in Section 7.05.
“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of Parent (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.” For the avoidance of
doubt, each of the Borrowers shall constitute a Restricted Subsidiary under this
Agreement, and neither Borrower may be designated as an Unrestricted Subsidiary.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment or extension of any such
Letter of Credit and (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency.
“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).
“Revolving Commitment Increase Lender” has the meaning set forth in Section
2.14(d).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders of such Class pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $425 million on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.


45





--------------------------------------------------------------------------------





“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of the L/C
Obligations and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loans” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrowers.
“Revolving Extension Offers” has the meaning specified in Section 2.16(a).
“S&P” means S&P Global Inc. and any successor to its rating agency business.
“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by Parent or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred for
value by such Person to a third Person in contemplation of such leasing, other
than any arrangement in the ordinary course of business whereby Parent or any of
its Restricted Subsidiaries purchases, installs and/or maintains assets on
behalf of another Person, and transfers such assets to such Person upon
installation or at the end of a specified period of time.
“Same Day Funds” means immediately available funds.
“Sanction” or “Sanctions” means (a) any international economic sanction,
administered or enforced by the United States Government (including OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other applicable sanctions authority and (b) any applicable requirement of Law
relating to terrorism or money laundering.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I-2 hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.


46





--------------------------------------------------------------------------------





“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.02.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
“Senior Notes” means (a) $400 million in an aggregate principal amount of the
Borrowers’ 5.250% senior unsecured notes due 2022 and (b) $400 million in an
aggregate principal amount of the Borrowers’ 5.625% senior unsecured notes due
2024.
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
January 31, 2014, between the Borrowers as issuers, Deutsche Bank Trust Company
Americas, as trustee, and the other entities from time to time party thereto, as
the same may be amended, modified, supplemented, replaced or refinanced to the
extent not prohibited by this Agreement.
“Separation” means the disposition of all of the Capital Stock of Parent held by
CBS Corporation and its applicable Subsidiaries in one or a series of
transactions, including by way of the IPO and by way of a tax-free split-off or
tax-free spin-off, pursuant to which CBS Corporation will (a) offer its
stockholders the option to exchange their shares of CBS Corporation’s common
stock for shares of Parent’s common stock in an exchange offering or exchange
offerings and/or (b) distribute Parent common stock held by CBS Corporation on a
pro rata basis to CBS Corporation’s shareholders whose CBS Corporation common
stock remains outstanding after any exchanges are consummated.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Similar Business” means any business conducted or proposed to be conducted by
Parent and its Restricted Subsidiaries on the Closing Date or any business that
is similar, reasonably related, complimentary, incidental or ancillary thereto.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities; (c) such Person has not incurred debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise); and (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.06(g).
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation (as “Restricted” or


47





--------------------------------------------------------------------------------





“Unrestricted”), merger, amalgamation, consolidation, Incremental Term Loan or
Revolving Commitment Increase or any other transaction that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.
“Standalone Letter of Credit Facility” means any bi-lateral letter of credit
facility provided by a Lender or an Affiliate of a Lender for the benefit of
Parent and/or its Subsidiaries, as may be amended, restated, amended and
restated, refinanced or replaced from time to time.
“Subordinated Indebtedness” means:
(a)    any Indebtedness of a Borrower which is by its terms subordinated in
right of payment to the Obligations; and
(b)    any Indebtedness of a Guarantor which is by its terms subordinated in
right of payment to the Guaranty of such Guarantor.
“Subordinated Note” means (a) the Non-Negotiable Subordinated Note, dated July
19, 2019, by Outfront Media Receivables TRS, LLC in favor of Outfront Media
Outernet Inc., as amended, supplemented or otherwise modified from time to time,
(ii) the Non-Negotiable Subordinated Note, dated September 6, 2018, by Outfront
Media Receivables, LLC in favor of Outfront Media LLC, as amended, supplemented
or otherwise modified from time to time and (iii) any other subordinated
promissory note made by a Receivables Subsidiary to one or more Loan Parties for
purchase price payments for receivables and related assets owing by such
Receivables Subsidiary to such Restricted Subsidiary or Restricted Subsidiaries
under a Receivables Facility.
“Subordinated Note Financier” means MUFG or any other Person that is a party to
any Subordinated Note Financing Document as a buyer and/or pledgee of a
Subordinated Note.
“Subordinated Note Financing Document” means each purchase agreement, sale
agreement, credit agreement, loan agreement, repurchase agreement, security
agreement and/or other financing agreement entered into from time to time
between a Subordinated Note Financier and the applicable Restricted Subsidiary
in connection with a Subordinated Note Financing.
“Subsidiary” means, with respect to any Person:
(a)    any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and
(b)    any partnership, joint venture, limited liability company or similar
entity of which
(i)    more than 50% of the voting interests or general partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise; and


48





--------------------------------------------------------------------------------





(ii)    such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Successor Company” has the meaning specified in Section 7.03(d).
“Supported QFC” has the meaning set forth in Section 10.24(a).
“Survey” means a survey of any Real Property subject to a Mortgage (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Real Property is
located, (ii) dated (or redated) not earlier than six (6) months prior to the
date of delivery thereof unless there shall have occurred within six (6) months
prior to such date of delivery any material change to such Real Property,
improvements or any easement, right of way or other interest in the Real
Property has been granted or become effective through operation of law or
otherwise with respect to such Real Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
thirty (30) days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
subject Real Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the title company, (iv) complying in all material respects
with the minimum detail requirements of the American Land Title Association as
such requirements are in effect on the date of preparation of such survey
including a survey endorsement, and (v) sufficient for the title company to
issue a Title Policy, or (b) otherwise reasonably acceptable to the Collateral
Agent.
“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1 a(47) of the Commodity Exchange Act.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.
“Swing Line Lender” means Morgan Stanley, in its capacity as provider of Swing
Line Loans or any successor or additional swing line lender hereunder.


49





--------------------------------------------------------------------------------





“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.
“Swing Line Note” means a promissory note of the Borrowers payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100 million
and (b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Tax Group” has the meaning specified in Section 7.05(l).
“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrowers pursuant to Section 2.01 (a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14). The initial aggregate amount of the Term Commitments is $800
million.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means a Loan made pursuant to Section 2.01(a).
“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).
“Term Extension Offers” has the meaning specified in Section 2.16(a).
“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


50





--------------------------------------------------------------------------------





“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Parent then last ended.
“Threshold Amount” means $60 million (or the equivalent thereof in any foreign
currency).
“Title Policy” means a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of a Mortgage as a valid mortgage Lien (subject only to Permitted Liens) on the
mortgaged property and fixtures described therein in the amount equal to no more
than the fair market value of such mortgaged property and fixtures, issued by a
title company reasonably acceptable to the Collateral Agent which shall (a) to
the extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent; (b) contain a “tie-in” or “cluster” endorsement, if available under
applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount); (c) have been supplemented by such endorsements as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit and so-called comprehensive coverage over covenants and
restrictions); provided that, where the cost of a zoning endorsement is
excessive in light of nature of the transaction the Administrative Agent shall
reasonably consider Parent’s requests to waive such zoning endorsement and to
provide a zoning opinion, report or other letter in form and substance
reasonably satisfactory to the Administrative Agent; and (d) affirmatively
insure against loss arising out from or contain no exceptions to title other
than Liens permitted hereunder.
“Total Assets” means total assets of Parent and its Restricted Subsidiaries on a
consolidated basis, shown on the most recent balance sheet of Parent and its
Restricted Subsidiaries delivered pursuant to Section 6.01 as may be expressly
stated without giving effect to any amortization of the amount of intangible
assets since the Closing Date, with such pro forma adjustments as are
appropriate and consistent with the pro forma adjustment provisions set forth in
Section 1.08.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transactions” means a collective reference to (a) Borrowers’ entry into the
Facilities documented hereunder, (b) the Separation, (c) the REIT Election, (d)
the IPO, (e) the issuance of the Senior Notes and (f) the Transfers. For the
avoidance of doubt, the Transactions shall not include the Purging Distribution.
“Transfers” means a collective reference to the Debt Proceeds Transfers and the
IPO Proceeds Transfers.
“Treasury Services Agreement” means (a) any agreement between any Loan Party and
any Hedge Bank relating to commercial credit or debit card, merchant card, or
purchasing card programs (including non-card e-payables services), or treasury,
depository, or cash management services (including automatic clearing house
transfer of funds, overdraft, controlled disbursement, electronic funds
transfer, lockbox, stop payment, return item and wire transfer services) and (b)
any Designated Standalone Letter of Credit Facility.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


51





--------------------------------------------------------------------------------





“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.24.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(d).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c).
“Unrestricted Subsidiary” means:
(a)    any Subsidiary of Parent which at the time of determination is an
Unrestricted Subsidiary (as designated by Parent, pursuant to Section 6.14); and
(b)    any Subsidiary of an Unrestricted Subsidiary.
As of the Closing Date, all of Parent’s Subsidiaries are Restricted
Subsidiaries.
“USA Patriot Act” has the meaning specified in Section 5.15.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors (or equivalent body) or other governing body of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (a) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or scheduled redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments; provided, that
for purposes of determining the Weighted Average Life to Maturity of any
Refinanced Debt or any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any amortization or
prepayments made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.


52





--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding voting and economic Equity Interests of which (other than
directors’ qualifying shares and shares required to be held by foreign
nationals) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder “and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including; “the words “to” and
“until” each mean “to but excluding; “and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03    Accounting Terms; GAAP.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with GAAP, except as otherwise specifically
prescribed herein.
(b)    Notwithstanding anything to the contrary herein, for purposes of this
Agreement (including in determining compliance with any test or covenant
contained herein) with respect to (i) any Test Period during which any Specified
Transaction occurs, the applicable Ratio shall be calculated with respect to
such Test Period and such Specified Transaction on a Pro Forma Basis and (ii)
any Test Period with respect to which testing is based on a Specified
Transaction happening after the end of such Test Period, the applicable Ratio
shall be calculated as if such Specified Transaction had taken place on the
first day of such Test Period.


53





--------------------------------------------------------------------------------





(c)    If Parent notifies the Administrative Agent that Parent wishes to amend
any provision hereof to eliminate the effect of any change in GAAP (or in the
application thereof) occurring after the Closing Date on the operation of such
provision (or if the Administrative Agent notifies Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of Parent and its
Subsidiaries with such provision shall be determined on the basis of GAAP as in
effect (and as applied) immediately before the relevant change became effective,
until either such notice is withdrawn or such provision is amended in a manner
satisfactory to Parent and the Required Lenders. Until such notice is withdrawn
or the relevant provision is so amended, Parent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement setting forth a reconciliation between
calculations made with respect to the relevant provision before and after giving
effect to such change in GAAP. Notwithstanding any other provision of this
Agreement, in no event shall a lease obligation that does not or would not
constitute a Capitalized Lease Obligation under GAAP as in effect on the date
hereof be treated as a Capitalized Lease Obligation for any purpose hereof.

Section 1.04    Rounding. Any financial ratios required to be maintained by
Parent pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

Section 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents, and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07    Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08    Pro Forma and Other Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Ratios, shall be calculated in the manner prescribed by
this Section 1.08; provided, that notwithstanding anything to the contrary in
clauses (b), (c), (d) or (e) of this Section 1.08, when calculating any Ratio
for purposes of (i) the definition of “Applicable Rate” and (ii) Section 7.09
(other than for the purpose of determining Pro Forma Compliance with Section
7.09), the events described in this Section 1.08 that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect.
(b)    In the event that Parent or any of its Restricted Subsidiaries incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the Test Period
for which any Ratio is being calculated but prior to or simultaneously with the
event for which the calculation of the applicable Ratio is made (the “Ratio
Calculation Date”), then the


54





--------------------------------------------------------------------------------





applicable Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred on the last day of the applicable Test Period; provided,
however, that, for purposes of any pro forma calculation of the Consolidated
Total Leverage Ratio on such determination date pursuant to the provisions
described in Section 7.02(a), the pro forma calculation shall not give effect to
any Indebtedness incurred on such determination date pursuant to the provisions
described under Section 7.02(b).
(c)    For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations and consolidations (as
determined in accordance with GAAP), in each case with respect to a business (as
such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that
Parent, or any of its Restricted Subsidiaries has determined to make and/or made
during the Test Period or subsequent to such Test Period and on or prior to or
simultaneously with the Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP (except as set forth in the last sentence of
clause (d) below) assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations and consolidations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom, subject to any limitations set forth in clause (a)(J) of
the definition thereof, to the extent applicable) had occurred on the first day
of the Test Period. If since the beginning of such Test Period any Person that
subsequently became a Restricted Subsidiary or was merged with or into Parent or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Investment, acquisition, disposition, merger, amalgamation and
consolidation, in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01 under the Securities Act), a company, a segment, an
operating division or unit or line of business that would have required
adjustment pursuant to this Section 1.08, then the applicable Ratio shall be
calculated giving pro forma effect thereto for such Test Period as if such
Investment, acquisition, disposition, merger and consolidation had occurred at
the beginning of the applicable Test Period.
(d)    For purposes of making the computation referred to above, whenever pro
forma effect is to be given to a transaction, the pro forma calculations shall
be made in good faith by a responsible financial or accounting officer of
Parent. Any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of Parent as set forth in an officer’s certificate,
to reflect reasonably identifiable and factually supportable operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any action taken or expected to be taken within eighteen (18) months
after the date of any acquisition, amalgamation or merger (subject to any
limitations set forth in clause (a)(J) of the definition of Consolidated EBITDA,
to the extent applicable); provided, that no such amounts shall be included
pursuant to this paragraph to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA with respect to such
period.
(e)    For purposes of calculation of any Ratio, any amount in a currency other
than Dollars will be converted to Dollars based on the average exchange rate for
such currency for the most recent twelve (12) month period immediately prior to
the date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the applicable Test Period.

Section 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit


55





--------------------------------------------------------------------------------





after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 1.10    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    The Loans.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrowers on a pro rata
basis on the Closing Date, Loans denominated in Dollars in an aggregate amount
not to exceed at any time outstanding the amount of such Term Lender’s Term
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars to the Borrowers from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day until the Business Day preceding the Maturity Date for the
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment; and provided,
further, that on the Closing Date, any Revolving Credit Borrowings shall be
limited to not more than $50 million solely to fund Closing Date Transaction
Expenses and other expenses relating to the Transactions. Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Parent’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 2:00 p.m. (i)
three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (ii) one (1) Business Day before the requested date
of any Borrowing of Base Rate Loans. Each telephonic notice by Parent pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Parent. Except as provided in Section
2.14(a), each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a minimum principal amount of $5 million, or a whole multiple
of $1 million, in excess thereof. Except as provided in


56





--------------------------------------------------------------------------------





Section 2.03(c), 2.04(c), 2.14(a) or the last sentence of this paragraph, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $1 million or a whole multiple of $500,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
Parent is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If Parent fails to specify
a Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If Parent requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by Parent, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 9:00 a.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Parent; provided, that if,
on the date the Committed Loan Notice with respect to such Borrowing is given by
Parent, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowing, second, to the payment in full of any such Swing Line
Loans, and third, to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify Parent and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify Parent and the Lenders of any change in the Morgan Stanley
base rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than twelve (12) Interest Periods in
effect.


57





--------------------------------------------------------------------------------





(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (i) Subject to Section 4.02 and all of
the other terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the other Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date to the date that is thirty (30) days prior to the Letter
of Credit Expiration Date, to issue Letters of Credit denominated in Dollars, or
in the sole discretion of such L/C Issuer in an Alternative Currency, for the
account of a Borrower (provided, that any Letter of Credit may be for the
benefit of Parent or any Subsidiary of Parent) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided, that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit or (z) the Outstanding Amount of L/C Obligations in respect of Letters
of Credit denominated in an Alternative Currency would exceed $25 million.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly each Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless (1) each Appropriate Lender has approved of such
expiration date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved of such


58





--------------------------------------------------------------------------------





expiration date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer;
(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
(E)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a standby Letter of Credit;
(F)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(G)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(H)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with Parent
or such Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;
(I)    (I) after giving effect to such issuance, (1) the aggregate face amount
of Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s
L/C Commitment or (2) the Outstanding Amount of L/C Obligations in respect of
Letters of Credit denominated in any Alternative Currency would exceed $25
million in the aggregate.
(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Subject to Section 4.02, each Letter of
Credit shall be issued or amended, as the case may be, upon the request of
Parent delivered to an L/C Issuer during the period specified in Section 2.03(a)
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of
Parent. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 2:00 p.m. at least three (3)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time


59





--------------------------------------------------------------------------------





as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; and (e) such other matters as the relevant L/C Issuer may
reasonably request (which may include the form of the requested Letter of
Credit). In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. Additionally, Parent
shall furnish to each L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from Parent and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the relevant L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to (regardless of whether the conditions set forth in
Section 4.02 have been satisfied), purchase from the relevant L/C Issuer without
recourse or warranty a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.
(iii)    If Parent so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided, that any such Auto-Extension Letter of Credit must permit
the relevant L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Once an Auto-Extension
Letter of Credit has been issued, unless otherwise directed by the relevant L/C
Issuer, Parent shall not be required to make a specific request to the relevant
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, that the relevant L/C Issuer shall not permit any
such extension if (A) the relevant L/C Issuer has determined that it would have
no obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Credit
Lender or Parent that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.


60





--------------------------------------------------------------------------------





(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to Parent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly Parent and
the Administrative Agent thereof. Not later than 2:00 p.m. on the Business Day
immediately following any payment by an L/C Issuer under a Letter of Credit with
notice to Parent (each such date, an “Honor Date”), the Borrowers shall
reimburse, on a joint and several basis, such L/C Issuer through the
Administrative Agent (or directly to such L/C Issuer with a written notice to
the Administrative Agent) in an amount equal to the amount of such drawing in
(x) with respect to any Letter of Credit issued in Dollars, in Dollars or (y)
with respect to any Letter of Credit issued in an Alternative Currency, in such
Alternative Currency (or if requested by the applicable L/C Issuer, the Dollar
Equivalent thereof in Dollars). If the Borrowers fail to so reimburse such L/C
Issuer by such time, the L/C Issuer shall notify the Administrative Agent and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof. In such event, Parent shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Revolving Credit Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. Each Revolving Credit Lender
shall upon any notice pursuant to this Section 2.03(c)(i) make funds available
in Dollars (which in the case of any Letters of Credit denominated in an
Alternative Currency shall be based on the Dollar Equivalent of the Unreimbursed
Amount thereof) (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the relevant L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 4:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the relevant L/C Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iii)    Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under


61





--------------------------------------------------------------------------------





any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the relevant L/C Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, (C) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged; (D)
failure of the beneficiary to comply fully with conditions required in order to
demand payment under a Letter of Credit; or (E) any other occurrence, event or
condition, whether or not similar to any of the foregoing, including without
limitation, any of the events specified in Section 2.03(e); provided, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by Parent of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse, on a joint and several basis, the relevant L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the applicable L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(v) shall be conclusive absent manifest
error.
(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.


62





--------------------------------------------------------------------------------





(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any amendment or waiver of or any consent to departure from all or any of
the provisions of the Loan Documents;
(vi)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Parent, the Borrowers or any
of their Subsidiaries; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party.
Parent shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with Parent’s instructions or other irregularity, Parent will immediately notify
the applicable L/C Issuer. The Borrowers shall be conclusively deemed to


63





--------------------------------------------------------------------------------





have waived any such claim against such L/C Issuer and its correspondents unless
such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than all documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Related Parties nor
any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Lenders holding a majority of the Revolving Credit Commitments, as applicable;
(ii) any action taken or omitted in the absence of bad faith, gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Related Parties, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of all documents specified in the Letter
of Credit strictly complying with the terms and conditions of a Letter of
Credit, in each case, as determined in a final judgment by a court of competent
jurisdiction. In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Notwithstanding anything to the contrary
contained in this Section 2.03(f), the Borrowers shall retain any and all rights
it may have against any L/C Issuer for any liability arising out of the bad
faith, gross negligence or willful misconduct of such L/C Issuer, as determined
by a final judgment of a court of competent jurisdiction.
(g)    Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that has not been repaid and the conditions set forth in Section
4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrowers to Cash Collateralize, on a
joint and several basis, the L/C Obligations pursuant to Section 8.02, (iv) if,
after the issuance of any Letter of Credit, any Lender becomes a Defaulting
Lender or (v) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrowers shall Cash Collateralize the then Outstanding
Amount of (A) the applicable L/C Borrowing, in the case of the preceding clause
(i), (B) all L/C Obligations, in the case of the preceding clauses (ii), (iii)
and (v), or (C) such L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender that has not been re-allocated to Non-Defaulting Lenders in
accordance with Section 2.17(a) in the case of the preceding clause (iv), and
shall do so not later than 4:00 p.m., on (x) in the case of the immediately
preceding clauses (i) through (iv), (1) the Business Day that


64





--------------------------------------------------------------------------------





Parent receives notice thereof, if such notice is received on such day prior to
12:00 Noon, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that Parent receives such notice and (y) in the
case of the immediately preceding clause (v), the Business Day on which an Event
of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Revolving Credit Lenders, as collateral for the L/C Obligations, cash or deposit
account balances equal to 103.0% of the then-available face amount of such L/C
Obligations (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay, on a joint and several
basis, to the Administrative Agent, as additional funds to be deposited and held
in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers.
(h)    Letter of Credit Fees. The Borrowers shall pay, on a joint and several
basis, to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Pro Rata Share a Letter of Credit fee for each
Letter of Credit outstanding pursuant to this Agreement equal to the Applicable
Rate times the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Such Letter of
Credit fees shall be due and payable in arrears in Dollars on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall pay, on a joint and several basis, directly to each
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit issued by it to the applicable Borrower or Subsidiary equal to 0.125% of
the daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Such fronting fees shall be due and payable in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrowers shall pay, on a joint and several basis, directly to
each L/C Issuer for its own account with respect to each Letter of Credit issued
to a Borrower or a Subsidiary thereof the customary issuance, presentation,
amendment and other processing fees, and other standard costs


65





--------------------------------------------------------------------------------





and charges, of such L/C Issuer relating to letters of credit as from time to
time in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.
(j)    Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.
(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrowers, the Administrative Agent and such Revolving Credit Lender and such
agreement shall specify such additional L/C Issuer’s L/C Commitment. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.
(l)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and Parent when a Letter of Credit
is issued, the rules of the ISP (or if expressly agreed by the applicable L/C
Issuer and Parent, the UCP) and, as to all matters not covered thereby, the laws
of the State of New York shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to either Borrower (or any other Person) for, and such L/C Issuer’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, Parent or a Subsidiary thereof other than the
Borrowers, the Borrowers shall be obligated to reimburse, on a joint and several
basis, the L/C Issuers hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Parent or any such Subsidiary inures to the benefit of each
Borrower, and that each Borrower’s business derives substantial benefits from
the businesses of Parent and such Subsidiaries.
(n)    Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder, including any
auto-renewal or termination of auto-renewal provisions in such Letter of Credit.
No failure on the part of any L/C Issuer to provide such information pursuant to
this Section 2.03(n) shall limit the obligation of either Borrower or any
Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations, respectively, pursuant to this Section 2.03.


66





--------------------------------------------------------------------------------





(o)    Deemed Issuance. Subject to the terms, conditions and limitations set
forth in this Section 2.03, Parent may designate letters of credit not otherwise
constituting Letters of Credit hereunder issued by any L/C Issuer to be Letters
of Credit hereunder by written notice to the applicable L/C Issuer and the
Administrative Agent. Following such designation, such letter of credit shall be
deemed to be a Letter of Credit hereunder for all purposes and any fees relating
to such letter of credit shall be payable as set forth herein (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such letters of credit).

Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans to the
Borrowers (each such loan, a “Swing Line Loan”) from time to time on any
Business Day (other than the Closing Date) until the Maturity Date for the
Revolving Credit Facility in an aggregate amount not to exceed at any time the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Swing Line Lender’s Revolving Credit
Commitment; provided, that, after giving effect to any Swing Line Loan, (i) the
Revolving Credit Exposure shall not exceed the aggregate Revolving Credit
Commitment and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender (other than the relevant Swing Line Lender), plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan; provided, further, that
the Swing Line Lender shall be under no obligation to make Swing Line Loans at
any time if any Lender is at such time a Defaulting Lender hereunder, unless
such Defaulting Lender’s participation in the Swing Line Loan would be
reallocated, in full, to Non-Defaulting Lenders in accordance with Section
2.17(a). Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Parent’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
relevant Swing Line Lender and the Administrative Agent not later than 10:00
a.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of Parent. Promptly after receipt by the relevant Swing
Line Lender of any Swing Line Loan Notice (by telephone or in writing), such
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the relevant Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to the funding of the proposed Swing Line Borrowing (A) directing such
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section


67





--------------------------------------------------------------------------------





2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the relevant Swing Line Lender will, not later than 2:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrowers.
(c)    Refinancing of Swing Line Loans. (A) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorize such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The relevant Swing Line Lender
shall furnish Parent with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 4:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan, as applicable, to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with this Section 2.04(c)(i), the
request for Base Rate Loans submitted by the relevant Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to this Section
2.04(c)(i) shall be deemed payment in respect of such participation.
(ii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, that
each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.02. No such funding of risk


68





--------------------------------------------------------------------------------





participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by such Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurodollar Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.05    Prepayments.
(a)    Optional. (i) Borrowers may, upon notice to the Administrative Agent, at
any time or from time to time elect to voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty (except as
provided in clause (iii) below); provided, that (1) such notice must be received
by the Administrative Agent not later than 2:00 p.m. (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5 million or a whole multiple of $1 million in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class (or Classes) and Type (or Types) of Loans and the order of Borrowing (or
Borrowings) to be prepaid. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by Parent,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein; provided,
that Parent may rescind any notice of prepayment under this Section 2.05(a) if
such prepayment would have resulted from a refinancing or other repayment of all
of the Facility or other transaction, which refinancing or transaction shall not
be consummated or shall otherwise be delayed. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a)(i), Parent may in its
sole discretion select the


69





--------------------------------------------------------------------------------





Borrowing or Borrowings to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.
(ii)    [Reserved].
(iii)    Parent may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, elect to voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by Parent, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
(iv)    In the event that, on or prior to the date that is six (6) months
following the Amendment No. 5 Effective Date, the Borrowers (x) make any
prepayment of Term Loans in connection with any Repricing Transaction, or (y)
effect any amendment of this Agreement resulting in a Repricing Transaction, the
Borrowers shall pay, on a joint and several basis, to the Administrative Agent,
for the ratable account of each Term Lender, (I) in the case of clause (x), a
prepayment premium of 1% of the amount of the Term Loans being prepaid and (II)
in the case of clause (y), a payment equal to 1% of the aggregate amount of the
Term Loans outstanding immediately prior to such amendment that have been
repriced (in each case, the “Prepayment Premium”).
(b)    Mandatory.
(i)    If (1) Parent or any Restricted Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.04 (excluding dispositions permitted by Section 7.04(s) and (v)) or
(2) any Casualty Event occurs, that results in the realization or receipt by
Parent or such Restricted Subsidiary of Net Proceeds in excess of $10 million,
the Borrowers shall cause to be prepaid on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt by Parent, such
Borrower or Restricted Subsidiary of such Net Proceeds an aggregate amount of
Term Loans in an amount equal to 100% of all Net Proceeds received; provided,
that if at the time that any such prepayment would be required, the Borrowers
(or any Restricted Subsidiary) are required to offer to repurchase Permitted
Pari Passu Secured Refinancing Debt (or any Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis with the Obligations) pursuant to
the terms of the documentation governing such Indebtedness with the net proceeds
of such Disposition or Casualty Event (such Permitted Pari Passu Secured
Refinancing Debt (or any Refinancing Indebtedness in respect thereof) required
to be offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrowers (or any Restricted Subsidiary) may apply such Net Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time);
provided, that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly; provided, further, that to the extent the holders of Other


70





--------------------------------------------------------------------------------





Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further, that no prepayment
shall be required pursuant to this Section 2.05(b)(i) with respect to such
portion of such Net Proceeds that Parent or the relevant Restricted Subsidiary
shall have reinvested or entered into a binding commitment to reinvest or
otherwise determined to reinvest (as set forth in a notice from Parent to the
Administrative Agent to be delivered on or prior to the date which is ten (10)
Business Days after the date of receipt of the applicable Net Proceeds), in each
case in accordance with the definition of “Net Proceeds” and within the
timeframe contemplated thereby.
(ii)    If any Loan Party or any Restricted Subsidiary of a Loan Party incurs or
issues any Indebtedness after the Closing Date (other than, in the case of
Parent or any Restricted Subsidiary, Indebtedness not prohibited under Section
7.02), including Credit Agreement Refinancing Indebtedness, the Borrowers shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five (5)
Business Days after the receipt by such Loan Party or Restricted Subsidiary of
such Net Proceeds.
(iii)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrowers
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess.
(iv)    Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
paid to the Lenders in accordance with their respective Pro Rata Shares
(provided, that any prepayment of Term Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class (or Classes) of Refinanced Debt), subject to clause (v) of this Section
2.05(b).
(v)    Parent shall notify the Administrative Agent in writing of any mandatory
prepayment of Loans (and/or Cash Collateralization of L/C Obligations) required
to be made pursuant to clauses (i) through (iii) of this Section 2.05(b)
promptly, and in no event more than three (3) Business Days, following the event
giving rise to such mandatory prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of Parent’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender may
reject all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (i) and (ii) of this Section 2.05(b) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and Parent no
later than 5:00 p.m. one (1) Business Day prior to the proposed date of such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining thereafter
may be retained by the Borrowers and/or applied for any purpose not otherwise
prohibited by this Agreement.
(vi)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day


71





--------------------------------------------------------------------------------





of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05. Notwithstanding any of the other provisions
of this Section 2.05(b), so long as no Event of Default shall have occurred and
be continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, each Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from Parent or any other Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with this Section 2.05(b).
(vii)    Foreign Subsidiaries. Notwithstanding any other provisions of this
Section 2.06, mandatory prepayments as a result of Section 2.14(b)(i) of, or in
respect of, a Foreign Subsidiary (i) may be retained by the applicable Foreign
Subsidiary to the extent the making of any such mandatory prepayment from the
Net Proceeds of any Disposition of any property or assets referred to in Section
2.14(b)(i) received by any Foreign Subsidiary would give rise to a materially
adverse tax consequence as reasonably determined in good faith by the Borrowers
(taking into account any foreign tax credit or benefit received in connection
with such repatriation and after the Borrowers and the applicable Foreign
Subsidiary have used commercially reasonable efforts to mitigate such materially
adverse tax consequence in order to make such prepayments) and may be retained
by the applicable Foreign Subsidiary so long as such material adverse tax
consequence continues to exist; provided that (A) on or before the date on which
such amounts so retained would otherwise have been required to be applied to
reinvestments or prepayments, the Borrowers shall apply an amount equal to such
Net Proceeds of any such Disposition of any property or assets referred to in
Section 2.14(b)(i) as if such Net Proceeds of any such Disposition of any
property or assets referred to in Section 2.14(b)(i) had been received by the
Borrowers rather than such Foreign Subsidiary, less the amount of additional
Taxes that would have been payable or reserved against if such Net Proceeds of
any such Disposition of any property or assets referred to in Section 2.14(b)(i)
had been repatriated (or, if less, the Net Proceeds of any such Disposition of
any property or assets referred to in Section 2.14(b)(i) that would have been
payable if received by such Foreign Subsidiary) or (B) such Net Proceeds of any
such Disposition of any property or assets referred to in Section 2.14(b)(i)
shall be applied to prepay any Indebtedness of a Foreign Subsidiary permitted to
be prepaid by the Credit Agreement or reinvested in the business of Parent or
any of its Subsidiaries; provided further that if an Event of Default is then
continuing, no prepayment of any such Indebtedness (other than any prepayment
required by the terms of such Indebtedness) or reinvestments shall be permitted
and (ii) may be retained if prohibited under applicable local law (as reasonably
determined by the Borrowers); provided that such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrowers hereby
agreeing to cause the applicable Foreign Subsidiary to use commercially
reasonable efforts to take such actions required by the applicable local law to
permit such repatriation), and once such repatriation is permitted under the
applicable local law, such repatriation shall be promptly effected.

Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. Parent may, upon notice to the Administrative Agent, elect to
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;


72





--------------------------------------------------------------------------------





provided, that (i) any such notice shall be received by the Administrative Agent
not later than 2:00 p.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5 million or any whole multiple of $1 million in excess
thereof and (iii) Parent shall not elect to terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings under the Revolving Credit
Facility would exceed the Revolving Credit Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 10.13). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

Section 2.07    Repayment of Loans.
(a)    Term Loans. The Borrowers shall repay, on a joint and several basis, to
the Administrative Agent for the ratable account of the Term Lenders on the
Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date.
(b)    Revolving Credit Loans. The Borrowers shall repay, on a joint and several
basis, to the Administrative Agent for the ratable account of the Appropriate
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all of the Borrowers’ Revolving Credit Loans outstanding on
such date.
(c)    Swing Line Loans. The Borrowers shall repay, on a joint and several
basis, the aggregate principal amount of its Swing Line Loans on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Maturity Date for the Revolving Credit Facility.

Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


73





--------------------------------------------------------------------------------





(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Effect of a Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrowers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrowers, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related Benchmark Replacement Date and Benchmark Transition Start Date, (ii)
the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”


74





--------------------------------------------------------------------------------





(iv)    Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrowers may
revoke any request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.
(v)    Administrative Agent Liability.    The Administrative Agent does not
warrant nor accept any responsibility nor shall the Administrative Agent have
any liability with respect to (i) any Benchmark Replacement Conforming Changes,
(ii) the administration, submission or any matter relating to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative, comparable or successor rate thereto or (iii) the effect of any of
the foregoing.

Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrowers agree to pay, on a joint and several basis,
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate multiplied by the actual daily amount by which the aggregate Revolving
Credit Commitment exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans and (B) the Outstanding Amount of L/C Obligations; provided, that
any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. The commitment fee on the Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee.
(b)    Other Fees. The Borrowers shall pay, on a joint and several basis, to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly
agreed between Parent and the applicable Agent).

Section 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of three hundred and sixty
five (365) or three hundred and sixty six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred and sixty (360) day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the


75





--------------------------------------------------------------------------------





Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.12    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after 3:00
p.m., shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    (i)    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made


76





--------------------------------------------------------------------------------





its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to either Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to applicable
Borrower the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by either Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Unless the Administrative Agent shall have received notice from Parent
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the applicable
L/C Issuers, as the case may be, the amount due. In such event, if the Borrowers
have not in fact made such payment, then each of the Appropriate Lenders or the
applicable L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or Parent with respect to any
amount owing under this clause (c) shall be conclusive, absent manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


77





--------------------------------------------------------------------------------





(g)    Except as otherwise provided herein, whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a)
the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

Section 2.13    Sharing of Payments. Subject to Section 2.05(b)(v), if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrowers or any of
their respective Subsidiaries (as to which the provisions of this Section shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise


78





--------------------------------------------------------------------------------





against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

Section 2.14    Incremental Credit Extensions.
(a)    Parent may, at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (a) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (b) one or
more increases in the amount of the Revolving Credit Commitments of any Facility
(each such increase, a “Revolving Commitment Increase”); provided, that upon the
effectiveness of any Incremental Amendment referred to below and at the time
that any such Incremental Term Loan is made (and after giving effect thereto),
(i) no Default or Event of Default shall exist and (ii) Parent shall be in Pro
Forma Compliance with Section 7.09 for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.01. Each
tranche of Incremental Term Loans and each Revolving Commitment Increase shall
be in an aggregate principal amount that is not less than $50 million (provided,
that such amount may be less than $50 million if such amount represents all
remaining availability under the limit set forth in the next sentence).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans and the Revolving Commitment Increases (other than, for
the avoidance of doubt, those established in respect of Extended Term Loans or
Extended Revolving Credit Commitments pursuant to Section 2.16) shall not exceed
the Maximum Incremental Facilities Amount.
(b)    Any Revolving Commitment Increase shall be on the same terms and pursuant
to the same documentation applicable to the Revolving Credit Facility (including
the maturity date in respect thereof but excluding up-front commitment or
similar fees); provided, the Applicable Rate with respect to the Revolving
Credit Facility may be increased if necessary to be consistent with that
required by the lenders providing the Revolving Commitment Increase. The
Incremental Term Loans (a) shall rank pari passu or junior in right of payment
and of security with the Revolving Credit Loans and the Term Loans, (b) shall
not mature earlier than the Maturity Date with respect to the Term Loans, (c)
shall not have a shorter Weighted Average Life to Maturity than the remaining
Weighted Average Life to Maturity of the Term Loans, (d) shall be entitled to
share in mandatory and voluntary prepayments on a ratable (or less than ratable,
but in no event greater than ratable) basis with the Term Loans, and (e) shall
bear interest at rates and be entitled to upfront fees as shall be determined by
Parent and the applicable new Lenders; provided, however, that if the All-In
Yield for Incremental Term Loans that are incurred under this Section 2.14 on a
date that is prior to the twelve (12) month anniversary of the Amendment No. 2
Effective Date, shall exceed the All-In Yield with respect to the Term Loans by
more than 50 basis points, then the interest rate margins applicable to the Term
Loans shall be increased so that such excess shall be only 50 basis points. The
Incremental Term Loans shall otherwise be on terms and pursuant to documentation
to be determined by Parent; provided that, to the extent such terms and
documentation are not consistent with the Term Loans (except to the extent
permitted by clauses (a) through (e) above), they shall be reasonably
satisfactory to the Administrative Agent (it being understood to the extent that
any financial maintenance covenant is added for the benefit of any Incremental
Term Loan or Revolving Commitment Increase, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of any corresponding existing
Term Loans) and subject to clauses (b) and (c) above, the amortization schedule
(if any) applicable to the Incremental Term Loans shall be determined by Parent
and the lenders thereof.
(c)    Each notice from Parent pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial


79





--------------------------------------------------------------------------------





institution being called an “Additional Lender”); provided, that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases if such consent would be required under Section 10.06(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving
Credit Lender, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the applicable Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment shall, without the consent of the Agents or the
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Parent to effect the provisions of this Section 2.14,
including without limitation to incorporate the applicable lenders in respect of
Incremental Term Loans as “Lenders”, and the Incremental Term Loans as “Loans”
and/or “Term Loans”, for all applicable purposes hereunder, including the
definition of Required Lenders and to establish any tranche of Incremental Term
Loans as an independent Class or Facility, as applicable. The effectiveness of
any Incremental Amendment shall be subject to such further conditions as Parent
and the applicable Lenders and Additional Lenders shall agree. The Borrowers may
use the proceeds of the Incremental Term Loans and Revolving Commitment
Increases for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees.
(d)    Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed (in the case of an increase to the Revolving Credit Facility only), a
portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans under the applicable Facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Credit
Loans under the applicable Facility made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any reasonable and
documented out-of-pocket costs incurred by any Lender in accordance with Section
3.05. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
(e)    Notwithstanding anything to the contrary in this Section 2.14 or in
Article IV or otherwise in this Agreement, so long as no Event of Default has
occurred pursuant to Section 8.01(a) or (f), the lenders providing any
Incremental Term Loans in connection with a Permitted Acquisition may agree to
modify the conditionality with respect to such Incremental Term Loans such that
the Permitted Acquisition may be consummated on a “certain funds” basis.


80





--------------------------------------------------------------------------------





(f)    The effectiveness of any Incremental Amendment shall be subject to, if
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date (conformed as appropriate,
including to reflect any Incremental Term Loans provided on a “certain funds”
basis), (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Term Loans or Revolving Commitment Increase is
provided with the benefit of the applicable Loan Documents and (iii) subject to
Section 2.14(e), a certificate of a Responsible Officer certifying that the
representations and warranties contained in Article V and the other Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the effective date of such
Incremental Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date.
(g)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

Section 2.15    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrowers may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement, in the form of Other Term Loans or Other Term
Loan Commitments, pursuant to a Refinancing Amendment. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 (which, for the avoidance of
doubt, shall not require compliance with Section 7.09 for any incurrence of
Other Term Loans) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date (conformed as appropriate) and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(b)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) $50 million or (y)
an integral multiple of $5 million in excess thereof, unless the Administrative
Agent shall otherwise agree in its discretion.
(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto, including without limitation
to incorporate the applicable lenders in respect of Other Term Loans as
“Lenders”, and the Other Term Loans as “Loans” and/or “Term Loans”, for all
applicable purposes hereunder, including the definition of Required Lenders and
to establish any tranche of Other Term Loans an independent Class or Facility,
as applicable, and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and Parent, to effect the provisions of this
Section 2.15, and the Lenders hereby expressly authorize the Administrative
Agent to enter into any such Refinancing Amendment, which shall not, for the
avoidance of doubt be subject to Section 10.01.


81





--------------------------------------------------------------------------------






Section 2.16    Extension Offers.
(a)    Pursuant to one or more offers made from time to time by Parent to all
Term Lenders of a particular Class by notice to the Administrative Agent, on a
pro rata basis (based on the aggregate outstanding Term Loans of such Class) and
on the same terms (“Term Extension Offers”), the Borrowers are hereby permitted
to consummate transactions with individual Term Lenders from time to time to
extend the maturity date of such Lender’s Term Loans and to otherwise modify the
terms of such Lender’s Term Loans pursuant to the terms of the relevant Term
Extension Offer (including increasing the interest rate or fees payable in
respect of such Lender’s Term Loans and/or modifying the amortization schedule
(if any) in respect of such Lender’s Term Loans). Pursuant to one or more offers
made from time to time by Parent to all Revolving Credit Lenders by notice to
the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Revolving Credit Commitments) and on the same terms (“Revolving
Extension Offers” and, together with Term Extension Offers, “Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Revolving Credit Lenders from time to time to extend the maturity date of such
Lender’s Revolving Credit Commitments and to otherwise modify the terms of such
Lender’s Revolving Credit Commitments pursuant to the terms of the relevant
Revolving Extension Offer (including increasing the interest rate or fees
payable in respect of such Lender’s Revolving Credit Commitments). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentences shall mean, (i) when comparing Term Extension Offers, that the Term
Loans are offered to be extended for the same amount of time and that the
interest rate changes and fees payable in respect thereto are the same and (ii)
when comparing Revolving Extension Offers, that the Revolving Credit Commitments
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable in respect thereto are the same. Any such
extension (an “Extension”) agreed to between Parent and any such Lender (an
“Extending Lender”) will be established under this Agreement by implementing an
Incremental Term Loan (provided, that, for the avoidance of doubt, the
implementation of an Incremental Term Loan to establish an Extended Term Loan
shall not count as an Incremental Term Loan for purposes of calculating the
Maximum Incremental Facilities Amount) for such Lender (if such Lender is
extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”)) or a Revolving Commitment Increase (provided, that, for the avoidance of
doubt, such Revolving Commitment Increase shall not count for purposes of
calculating the Maximum Incremental Facilities Amount) for such Lender (if such
Lender is extending an existing Revolving Credit Commitment (such extended
Revolving Credit Commitment, an “Extended Revolving Credit Commitment”)).
(b)    The Borrowers and each Extending Lender shall execute and deliver to the
Administrative Agent a Loan Extension Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Credit Commitments of such Extending Lender.
Each Loan Extension Agreement shall specify the terms of the applicable Extended
Term Loans and/or Extended Revolving Credit Commitments; provided, that (i)
except as to interest rates, fees, amortization, final maturity date, collateral
arrangements and voluntary and mandatory prepayment arrangements (which shall,
subject to clauses (ii) and (iii) of this proviso, be determined by Parent and
set forth in the Extension Offer), the Extended Term Loans shall have (x) the
same terms as the Term Loans, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the Maturity Date for the Term
Loans, (iii) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans and (iv) except as to interest rates, fees, final maturity,
collateral arrangements and voluntary and mandatory prepayment arrangements, any
Extended Revolving Credit Commitment shall be a Revolving Credit Commitment with
the same terms as the Revolving Credit Loans. Upon the effectiveness of any Loan
Extension Agreement, this Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving


82





--------------------------------------------------------------------------------





Credit Commitments evidenced thereby and other changes necessary to preserve the
intent of this Agreement without the consent of any other Lender and without
regard to Section 10.01, including without limitation to incorporate the
Extending Lenders as “Lenders”, and the Extended Term Loans and Extended
Revolving Credit Commitments as “Loans” and/or “Term Loans” and/or Commitments,
for all applicable purposes hereunder, including the definition of Required
Lenders and to establish any tranche of Extended Term Loans or Extended
Revolving Credit Commitments as an independent Class or Facility, as applicable.
Any such deemed amendment may, at Parent or the Administrative Agent’s request,
be memorialized in writing by the Administrative Agent and Parent and furnished
to the other parties hereto.
(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including this Section 2.16), (i) no Extended Term Loan
or Extended Revolving Credit Commitment is required to be in any minimum amount
or any minimum increment; provided, that the aggregate amount of Extended Term
Loans or Extended Revolving Credit Commitment for any new Class of Term Loans or
Revolving Credit Commitments made in connection with any Extension Offer shall
be at least $50 million, (ii) any Extending Lender may extend all or any portion
of its Term Loans and/or Revolving Credit Commitment pursuant to one or more
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Credit Commitment), (iii) there shall be no condition to any
Extension of any Loan or Revolving Credit Commitment at any time or from time to
time other than notice to the Administrative Agent of such Extension and the
terms of the Extended Term Loan or Extended Revolving Credit Commitment
implemented thereby, (iv) the interest rate limitations referred to in the
proviso to clause (e) of Section 2.14(b) shall not be implicated by any
Extension and (v) all Extended Term Loans, Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.
(e)    Each extension shall be consummated pursuant to procedures set forth in
the associated Extension Offer; provided, that the Borrowers shall cooperate
with the Administrative Agent prior to making any Extension Offer to establish
reasonable procedures with respect to mechanical provisions relating to such
Extension, including timing, rounding and other adjustments.

Section 2.17    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.07 shall be applied at such time or
times as may be determined


83





--------------------------------------------------------------------------------





by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to any L/C Issuer or Swing Line Lender hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with the procedures satisfactory to each L/C Issuer in its
sole discretion; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with the procedures satisfactory to each L/C Issuer
in its sole discretion; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuers or Swing
Line Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Advances owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.17(d). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.17(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any fees in connection
with Section 2.09 of this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(ii)    Each Defaulting Lender shall be entitled to receive fees in connection
with any Letter of Credit pursuant to Section 2.03(h) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral.
(iii)    With respect to any fees in connection with any Letter of Credit
pursuant to Section 2.03(h) not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause


84





--------------------------------------------------------------------------------





(d) below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of a Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Parent shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.17(a) cannot, or can only partially, be effected, the
Borrowers shall, on a joint and several basis and without prejudice to any right
or remedy available to them hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures satisfactory to each L/C Issuer in its sole discretion.
(f)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Swing Line Lender and L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.17(a)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(g)    New Swing Line Loans/Letters of Credit. Notwithstanding anything in this
Agreement to the contrary, so long as any Lender is a Defaulting Lender, (i) the
Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swing Line Loan and (ii) no L/C Issuer shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY


85





--------------------------------------------------------------------------------






Section 3.01    Taxes.
(a)    Any and all payments by any Loan Party to or for the account of any
Recipient under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Law. If any
Withholding Agent shall be required by any Laws to deduct any Taxes from or in
respect of any such payment, (i) the applicable Withholding Agent shall be
entitled to make such deductions, (ii) the applicable Withholding Agent shall
pay the full amount so deducted to the relevant Governmental Authority in
accordance with applicable Laws, (iii) as soon as practicable after the date of
such payment, Parent shall furnish to the Administrative Agent the original or a
copy of a receipt evidencing payment thereof, a copy of the tax return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent, and (iv) if the Tax in question is an Indemnified Tax, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01(a)), the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions been made.
(b)    In addition, the Borrowers and Guarantors agree to pay any and all
present or future stamp, court or documentary, intangible, mortgage recording or
similar Taxes which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, excluding any such Taxes imposed
as a result of an assignment by a Lender (other than an assignment made pursuant
to Section 10.13) that are Other Connection Taxes (hereinafter referred to as
“Other Taxes”).
(c)    Each Borrower and each Guarantor agrees to indemnify each Recipient,
within ten (10) days after written demand therefor, for (i) the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 3.01) payable by such Recipient, whether or
not such Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered to the Borrowers by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.
(d)    Status of Lenders. Each Lender shall, at such times as are reasonably
requested by Parent or the Administrative Agent, provide Parent and the
Administrative Agent with such properly completed and executed documentation
prescribed by any Laws or reasonably requested by Parent or the Administrative
Agent certifying as to any entitlement of such Lender to an exemption from, or
reduction in the rate of, any applicable withholding Tax with respect to any
payments to be made to such Lender under any Loan Document. In addition, any
Lender, if reasonably requested by Parent or the Administrative Agent, shall
deliver such other documentation prescribed by any Laws or reasonably requested
by Parent or the Administrative Agent as will enable the Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall,
whenever any such documentation (including any specific documentation required
below in this Section 3.01(d)) becomes obsolete, expired or inaccurate in any
respect, deliver promptly to Parent and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by Parent or the Administrative Agent) or promptly notify Parent and
the Administrative Agent in writing of its legal ineligibility to do so.
Without limiting the generality of the foregoing:
(1)    Each U.S. Lender shall deliver to Parent and the Administrative Agent on
or before the date on which it becomes a Lender under this Agreement (and from
time to time thereafter upon


86





--------------------------------------------------------------------------------





the reasonable request of Parent or the Administrative Agent) two (2) properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding;
(2)    Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Parent and the Administrative Agent (in such number of copies as
shall be requested by Parent or Administrative Agent) on or before the date on
which it becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Parent or the Administrative Agent) whichever of
the following is applicable:
(A)    two (2) properly completed and duly executed originals of IRS Form W-8BEN
(or any successor form) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party,
(B)    two (2) properly completed and duly executed originals of IRS Form W-8ECI
(or any successor form),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (A)
two (2) properly completed and duly executed certificates substantially in the
form of Exhibit J-1 (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two (2) properly completed and duly executed originals of
IRS Form W-8BEN (or any successor form), or
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two (2)
properly completed and duly executed originals of IRS Form W-8IMY (or any
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, United States
Tax Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit
J-3, IRS Form W-9, IRS Form W-8IMY (or any successor form) and/or any other
required information, certification or documentation from each beneficial owner,
as applicable (provided, that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit J-4 on behalf of such direct or indirect partner (or
partners));
(3)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Parent and the Administrative Agent (in such number of copies as
shall be requested by Parent or the Administrative Agent) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Parent or the
Administrative Agent), two (2) properly completed and duly executed originals of
any other form prescribed by applicable Laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents, together with such supplementary documentation as may be
prescribed by applicable Law (including the Treasury Regulations) to permit any
Loan Party or the Administrative Agent to determine the withholding or deduction
required to be made; and
(4)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Parent and the Administrative Agent at the time


87





--------------------------------------------------------------------------------





or times prescribed by Law and at such time or times reasonably requested by
Parent or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Parent or the Administrative
Agent as may be necessary for any Loan Party and the Administrative Agent to
comply with their obligations under FATCA, to determine whether such Lender has
or has not complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. For purposes of
this clause (4), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement and any intergovernmental agreement or similar agreement
intended to facilitate compliance with, or otherwise related to FATCA.
(e)    Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts in the
future and would not, in the sole good faith determination of such Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender.
(f)    If any Recipient determines, in its sole discretion exercised in good
faith that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it pursuant to this
Section 3.01, it shall promptly remit to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made or additional
amounts paid under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Recipient (including any
Taxes imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
Recipient, agrees to promptly repay to such Recipient the amount paid over to it
pursuant to the above provisions of this Section 3.01(f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority), in
the event such Recipient is required to repay such refund to the relevant
Governmental Authority. This Section 3.01(f) shall not be construed to require
any Lender or Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.
(g)    For all purposes of the Code, from and after the Amendment No. 2
Effective Date, the Borrowers, the Lenders and the Administrative Agent agree to
treat the Term Loans as newly issued loans.
(h)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any Swing Line Lender and any L/C Issuer.
(i)    For purposes of determining withholding taxes imposed under FATCA, from
and after the Amendment No. 5 Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans and Revolving Credit Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Section 3.02    Illegality. If any Lender determines in good faith in its
reasonable discretion that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Parent through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurodollar


88





--------------------------------------------------------------------------------





Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and Parent that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay, on a joint and several basis, accrued
interest on the amount so prepaid or converted.

Section 3.03    Inability to Determine Rates. If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that (a)
the Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify Parent and each Lender. Thereafter,
(x) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Parent may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a committed Borrowing of Base
Rate Loans in the amount specified therein.

Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
any L/C Issuer;


89





--------------------------------------------------------------------------------





(ii)    subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (except for (i)
Indemnified Taxes indemnifiable under Section 3.01 and (ii) Excluded Taxes); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay, on a joint and several basis, to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered, to the extent such compensation
is sought from similarly situated borrowers.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines in good
faith in its reasonable discretion that any Change in Law affecting such Lender
or any L/C Issuer or any Lending Office of such Lender or such Lender’s or such
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then, to the extent such compensation is sought
from similarly situated borrowers, the Borrowers, upon request of such Lender or
such L/C Issuer, as the case may be, will pay, on a joint and several basis, to
such Lender or such L/C Issuer such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clauses (a) or (b) of this Section and delivered to Parent shall be conclusive
absent manifest error. The Borrowers shall pay, on a joint and several basis,
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(d)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay, on a joint
and several basis, to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan; provided Parent
shall have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.


90





--------------------------------------------------------------------------------





If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

Section 3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly
compensate, on a joint and several basis, such Lender for and hold such Lender
harmless from any loss, cost or expense actually incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan of any Borrower on a day other than the last day of the Interest
Period for such Loan;
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan of the Borrowers on the date or in the amount notified by Parent; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Parent pursuant to
Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay, on a
joint and several basis, any customary administrative fees charged by such
Lender in connection with the foregoing.

Section 3.06    Matters Applicable to All Requests for Compensation.
(a)    Except with respect to any requests for compensation or indemnification
under Section 3.01 (requests for which shall be governed by Section 3.01(c)),
any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to Parent setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.
(b)    Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to Section 3.01, 3.02, 3.03 or 3.04 shall not constitute a
waiver of such Lender’s or any L/C Issuer’s right to demand such compensation;
provided, that the Borrowers shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies Parent of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such one hundred and eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrowers under Section 3.04, Parent may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurodollar Rate Loans, or, if applicable, to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of Section
3.06(c) shall be applicable); provided, that such suspension shall not affect
the right of such Lender to receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans (or,
if such conversion is not possible, repaid) on the last day (or days) of the
then current Interest Period (or Interest Periods) for such Eurodollar Rate
Loans (or, in the case of an immediate conversion required by Section 3.02, on
such earlier date as required by Law) and, unless and until such Lender gives
notice as provided


91





--------------------------------------------------------------------------------





below that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurodollar Rate Loans shall
remain as Base Rate Loans.
(d)    If any Lender gives notice to Parent (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to the conversion of any of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders under the applicable Facility are outstanding,
if applicable, such Lender’s Base Rate Loans shall be automatically converted,
on the first day (or days) of the next succeeding Interest Period (or Interest
Periods) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07    Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrowers are required to pay
any additional amount to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or such L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrowers hereby agree to pay, on a joint and several basis, all
reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.

Section 3.08    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or replacement of, a Lender or L/C Issuer.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01    Conditions to the Initial Credit Extensions. The obligation of
each L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of


92





--------------------------------------------------------------------------------





governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement;
(ii)    an original Note executed by the Borrowers in favor of each Lender
requesting a Note;
(iii)    a security agreement, in substantially the form of Exhibit F hereto
(together with each security agreement supplement delivered pursuant to Section
6.11, in each case as amended, the “Security Agreement”), duly executed by each
Loan Party, together with:
(A)    certificates and instruments representing the applicable Collateral
referred to therein accompanied by undated stock powers or instruments of
transfer executed in blank,
(B)    financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,
(C)    copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than
Permitted Liens),
(D)    a Perfection Certificate duly executed by each of the Loan Parties, and
(E)    a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement and
to the extent applicable) (together with each other intellectual property
security agreement delivered pursuant to Section 6.11, in each case as amended
or supplemented, the “Intellectual Property Security Agreement”), duly executed
by each applicable Loan Party, together with evidence that all action that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken.
(iv)    such certifications of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;


93





--------------------------------------------------------------------------------





(vi)    a favorable opinion of (A) Wachtell, Lipton, Rosen & Katz and (B)
Venable LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, in a form reasonably satisfactory to the Administrative Agent
and the Arrangers;
(vii)    a certificate signed by a Responsible Officer of Parent certifying that
the conditions specified in Sections 4.02(a) and (b) have been satisfied;
(viii)    (A) the Audited Financial Statements; (B) the Quarterly Financial
Statements; and (C) the Projections;
(ix)    a certificate attesting to the Solvency of Parent and its Subsidiaries
on a consolidated basis after giving effect to the Closing Date Transactions,
from Parent’s chief financial officer, substantially in the form of Exhibit K
hereto;
(x)    a certificate attaching all material documentation relating to any
Standalone Letter of Credit Facility that is or will be in effect on the Closing
Date;
(xi)    at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities with
respect to the Loan Parties reasonably requested by the Lenders at least ten
(10) days prior to such date under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and
(xii)    at least five (5) Business Days prior to the Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certificate in relation to such
Borrower;
(b)    (i) all fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid; (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid and (iii) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent shall have been paid, to the extent invoiced;
the Arrangers shall be reasonably satisfied (i) that all necessary regulatory,
governmental and corporate approvals and consents have been received and (ii)
with the outstanding indebtedness of Parent and its subsidiaries, in each case,
as of the Closing Date;
(c)    the Arrangers shall have received public ratings for the Facilities from
each of S&P and Moody’s, and a public corporate credit rating and a public
corporate family rating in respect of Parent and its Subsidiaries after giving
effect to the Closing Date Transactions from each of S&P and Moody’s; and
(d)    since December 31, 2012, there has not occurred any event that has had or
would reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each of the Lenders and the Administrative Agent that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


94





--------------------------------------------------------------------------------






Section 4.02    Conditions to All Credit Extensions after the Closing Date.
Following the Closing Date, the obligation of each Lender to honor any Request
for Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension (except to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct as of such earlier date); provided, that, to the
extent that such representations and warranties are qualified by materiality,
material adverse effect or similar language, they shall be true and correct in
all respects.
(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by Parent shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding anything to the contrary in this Section 4.02 or in Section
2.14, so long as no Event of Default has occurred pursuant to Section 8.01(a) or
(f), the lenders providing any Incremental Term Loans in connection with a
Permitted Acquisition may agree to modify the conditionality with respect to
such Incremental Term Loans such that the Permitted Acquisition may be
consummated on a “certain funds” basis.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Agents and the Lenders that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person duly organized or formed, validly existing and in
good standing (where relevant) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business as currently conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (where relevant)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (b)(i), (c), (d) or (e), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Closing Date Transactions, (a) are within
such Loan Party’s corporate or other powers, (b) have been duly authorized by
all necessary corporate or other organizational action and (c) do not and will
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01) (x) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is


95





--------------------------------------------------------------------------------





subject or (y) any material agreement to which such Person is a party; or (iii)
violate any material Law; except with respect to any conflict, breach, violation
or contravention referred to in clause (ii) or (iii), to the extent that such
conflict, breach, violation or contravention would not reasonably be expected to
have a Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Closing Date Transactions, (b) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, or (c) the perfection or maintenance
of the Liens created under the Collateral Documents (including the priority
thereof), except for (i) filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (or, with respect to consummation of the Transactions,
will be duly obtained, taken, given or made and will be in full force and
effect, in each case within the time period required to be so obtained, taken,
given or made) and (iii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
would not reasonably be expected to have a Material Adverse Effect.

Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (a) Debtor Relief Laws and by general principles of equity,
(b) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and (c)
the effect of foreign Laws, rules and regulations as they relate to pledges of
Equity Interests in Foreign Subsidiaries (other than those pledges made under
the Laws of the jurisdiction of formation of the applicable Foreign Subsidiary).

Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of Parent and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (i) except as otherwise expressly noted therein and
(ii) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.
(b)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues (other than actions, suits, proceedings and
claims in connection with the Transactions) that either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

Section 5.07    [Reserved]


96





--------------------------------------------------------------------------------






Section 5.08    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record title to, or valid leasehold interests in, or
easements or other limited property interests in, all Real Property necessary in
the ordinary conduct of its business, free and clear of all Liens except (i) as
set forth on Schedule 5.08, (ii) minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, (iii) Liens permitted by Section 7.01 and (iv) where
the failure to so have would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.09    Environmental Compliance.
(a)    There are no claims, actions, suits, or proceedings against Parent or any
of its Subsidiaries alleging liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except as specifically disclosed in Schedule 5.09(b) or except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any Loan Party or
any of its Subsidiaries at any other location.
(c)    The properties owned, leased or operated by the Loan Parties and their
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute a violation of; (ii) require remedial action under; or
(iii) could give rise to liability under, Environmental Laws, which violations,
remedial actions and liabilities, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.
(d)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
that would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
(e)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Loan Parties or any of
their Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.

Section 5.10    Taxes. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, each of the Loan
Parties and each of their Subsidiaries has filed all Tax returns required to be
filed, and has paid all Taxes required to be paid by it, that are due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been made in accordance with GAAP.


97





--------------------------------------------------------------------------------






Section 5.11    ERISA Compliance.
(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan; (ii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA, except, with
respect to each of the foregoing clauses of this Section 5.11(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(c)    The Foreign Plans of the Loan Parties and the Subsidiaries are in
compliance with the requirements of any Law applicable in the jurisdiction in
which the relevant Foreign Plan is maintained, in each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.12    Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to any part of the Transactions that is consummated on or prior to
the Closing Date), no Loan Party has any material Subsidiaries other than those
disclosed in Schedule 5.12, and all of the outstanding Equity Interests owned by
the Loan Parties in such material Subsidiaries have been validly issued and are
fully paid and all Equity Interests owned by a Loan Party in such material
Subsidiaries are owned free and clear of all Liens except (a) those created
under the Collateral Documents; and (b) any Lien that is permitted under Section
7.01. As of the Closing Date, Schedules 1(a) and 10(a) and (b) to the Perfection
Certificate (a) set forth the name and jurisdiction of each Domestic Subsidiary
that is a Loan Party and (b) set forth the ownership interest of the Borrowers
and any Subsidiary thereof in each Subsidiary, including the percentage of such
ownership.

Section 5.13    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged in, nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB (“Margin Stock”)), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for the purpose of purchasing or carrying Margin Stock or any purpose that
violates Regulation U.
(b)    None of the Loan Parties or any of the Subsidiaries of the Loan Parties
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14    Disclosure. To the best of Parent’s knowledge, the reports,
financial statements, certificates and other written information (other than as
set forth below and other than information of a general economic or industry
nature) furnished by or on behalf of any Loan Party to any Agent or any Lender
in connection with the Transactions and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole, do
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided, that, with
respect to projected financial information and pro forma financial information,
Parent represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood


98





--------------------------------------------------------------------------------





that such financial information as it relates to future events is not to be
viewed as fact and that such projections may vary from actual results and that
such variances may be material.

Section 5.15    OFAC and Patriot Act.
(a)    None of Parent, any of its Subsidiaries, or any of Parent’s or any of its
Subsidiaries’ directors or officers, nor, to the knowledge of Parent or any of
its Subsidiaries, any employees acting in his/her capacity as such of Parent or
any of Parent’s Subsidiaries, is (i) the subject of Sanctions or controlled by
someone who is the subject of Sanctions or (ii) in violation of any applicable
requirement of Law relating to Sanctions.
(b)    None of Parent and its Subsidiaries is organized or resident in a
country, region or territory that is the subject of Sanctions.
(c)    Parent and each of its Subsidiaries, and to Parent’s knowledge, Parent’s
and Parent’s Subsidiaries’ employees is in compliance with the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”);
anti-money laundering statutes; and Sanctions, and have instituted and maintain
policies and procedures designed to effect, and which are reasonably expected to
continue to effect, continued compliance in all material respects therewith.

Section 5.16    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and their Subsidiaries owns, licenses or possesses the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are used or
held for use in connection with and reasonably necessary for the operation of
their respective businesses as currently conducted, except where the failure to
so own, license or possess the right to use any such IP Rights would not
reasonably be expected to have a Material Adverse Effect. No IP Rights and, to
the Loan Parties’ knowledge, no advertising, product, process, method,
substance, part or other material, in each case used by any Loan Party or any of
its Subsidiaries in the operation of their respective businesses as currently
conducted infringes upon any rights held by any other Person except for such
infringements, individually or in the aggregate, which would not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of the Borrowers, threatened
against any Loan Party or any of its Subsidiaries, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
As of the Closing Date, (i) each Loan Party owns each copyright, patent or
trademark listed in Schedule 12(a) or 12(b) to the Perfection Certificate and
(ii) all registrations listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect, except, in each case, to the
extent failure to own or possess such right to use or of such registrations to
be valid and in full force and effect would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 5.17    Solvency. On the Closing Date after giving effect to the Closing
Date Transactions, Parent and its Subsidiaries, on a consolidated basis taken as
a whole, are Solvent.

Section 5.18    FCPA. No Loan Party, none of its Subsidiaries nor, to the
knowledge of Parent, any director, officer, or employee of Parent or any of its
Subsidiaries acting in his/her capacity as such, has taken any action, directly
or indirectly, that would result in a violation by such persons of the FCPA,
including making use of the mails or any means or instrumentality of interstate
commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term


99





--------------------------------------------------------------------------------





is defined in the FCPA) or any foreign political party or official thereof or
any candidate for foreign political office, in contravention of the FCPA. Parent
and its Subsidiaries have conducted their businesses in compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

Section 5.19    Security Documents.
(a)    Security Agreement. The Collateral Documents are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by the Security Agreement or the Intercreditor Agreement (if
in effect)), the Liens created by the Collateral Documents shall constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Liens
other than Liens permitted hereunder.
(b)    PTO Filing; Copyright Office Filing. In addition to the actions taken
pursuant to Section 5.20(a)(i), when the Security Agreement or a short form
thereof (including any Intellectual Property Security Agreement) is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Liens created by such Security Agreement (or Intellectual
Property Security Agreement) shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors (to the
extent intended to be created thereby) in Patents (as defined in the Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Copyrights (as defined in such Security Agreement) and Trademarks (as
defined in the Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case subject to no Liens
other than Liens permitted hereunder (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered or
applied-for Trademarks, Patents and Copyrights acquired by the grantors thereof
after the Closing Date).
(c)    Notwithstanding anything herein (including this Section 5.20) or in any
other Loan Document to the contrary, neither Parent nor any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law.

Section 5.20    Use of Proceeds.
(a)    The Borrowers will use the proceeds of the Term Loans solely for the
following purposes: (i) for the Debt Proceeds Transfer; (ii) for Parent to make
the Purging Distributions; (iii) to make Investments, acquisitions and
Restricted Payments, in each case, to the extent permitted hereunder; and/or
(iv) to fund working capital and general corporate purposes of Parent and the
Restricted Subsidiaries, including the Closing Date Transaction Expenses and
other expenses relating to the Transactions.
(b)    No proceeds of the Revolving Credit Loans shall be used for the Purging
Distributions unless Parent and its Restricted Subsidiaries shall be in Pro
Forma Compliance with the Liquidity Condition.


100





--------------------------------------------------------------------------------





(c)    No proceeds of the Loans will be used in violation of OFAC, the FPCA,
anti-money laundering statutes or the other Sanctions (i) by Parent or any of
its Subsidiaries or (ii) to Parent’s knowledge, any other Person.

ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (and not Cash Collateralized),
each of the Loan Parties shall, and shall cause each of their Restricted
Subsidiaries to:

Section 6.01    Financial Statements.
(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender within ninety (90) days after the end of each fiscal year of Parent
(or, with respect to fiscal year 2013 and fiscal year 2014, within ninety-five
(95) days after the end of such fiscal year) beginning with the 2013 fiscal
year, a consolidated balance sheet of Parent and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than any qualification that is expressly solely with respect
to, or expressly resulting solely from, (i) an upcoming maturity date of the
Revolving Credit Facility; or (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period) (an
“Accounting Opinion”); and
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrowers (or, with respect to
fiscal year 2014, within fifty (50) days after the end of each of the first
three fiscal quarters in such fiscal year), a consolidated balance sheet of
Parent and its Subsidiaries as at the end of such fiscal quarter and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended, and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of Parent
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
and the Restricted Subsidiaries by furnishing Parent’s Annual Report on Form
10-K or Quarterly Reports on Form 10-Q filed with the SEC and, to the extent not
included in the relevant 10-K, a related Accounting Opinion.
Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent (or any direct or indirect
parent of Parent) posts such documents, or provides a link thereto, at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on Parent’s behalf on


101





--------------------------------------------------------------------------------





IntraLinks/IntraAgency or another relevant website (including without limitation
the EDGAR website of the SEC), if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Parent;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent
or any Subsidiary files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(c)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a) (but only together with the delivery of a Compliance Certificate
in connection with financial statements delivered pursuant to Section 6.01(a)),
(i) a report setting forth the information required by a Perfection Certificate
Supplement or confirming that there has been no change in such information since
the Closing Date or the date of the last such report (provided that no such
Perfection Certificate Supplement or confirmation shall be required in
connection with the Compliance Certificate to be delivered for the financial
statements relating to the fiscal year ended December 31, 2013) and (ii) a list
of the Subsidiaries of Parent that identifies each Subsidiary as a Restricted or
an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate; and
(d)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that so long as Parent is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC “which, at a minimum, shall mean that the word “PUBLIC “shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Parent shall be deemed to have authorized the Administrative Agent,
the Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Parent, either Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information,


102





--------------------------------------------------------------------------------





they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC “are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC “as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, Parent
shall be under no obligation to mark any Borrower Materials “PUBLIC”.

Section 6.03    Notices. Promptly after a Responsible Officer of a Loan Party
has obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the occurrence of any ERISA Event; and
(c)    of any matter (including in regard to any court suit or action) that has
resulted or would reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Parent setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
propose to take with respect thereto and shall be made available to the Lenders
by the Administrative Agent.

Section 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of Taxes imposed upon it (including in its capacity as Withholding
Agent) or upon its income or profits or in respect of its property, except, in
each case, (a) to the extent the failure to pay or discharge the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been made
in accordance with GAAP.

Section 6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Section 7.03 or 7.04 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (ii)
pursuant to a transaction permitted by Section 7.03 or 7.04 or clause (y) of
this Section 6.05.

Section 6.06    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business.

Section 6.07    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds


103





--------------------------------------------------------------------------------





customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as Parent and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. Subject to Section
6.13(a), all such insurance policies of the Loan Parties shall name the
Collateral Agent as additional insured (solely in the case of liability
insurance) or loss payee (solely in the case of property insurance), as
applicable. With respect to each parcel of Real Property that is subject to a
Mortgage, obtain flood insurance in such total amount (no greater than the value
of the property) as the Administrative Agent or the Required Lenders may from
time to time reasonably require, if at any time the area in which any
improvements on such Real Property are located is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time or as otherwise reasonably required by
the Required Lenders.

Section 6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.09    Books and Records. Maintain proper books of record and account,
in which entries are full, true and correct in all material respects and are in
conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the business of the Loan Parties or
a Restricted Subsidiary, as the case may be.

Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its senior officers, and independent public
accountants, all at reasonable times during normal business hours, upon
reasonable advance notice to Parent; provided, however, (a) unless an Event of
Default exists, only the Administrative Agent on behalf of the Lenders may
exercise the rights under this Section 6.10 and the Administrative Agent shall
not exercise such rights more often than two (2) times during any calendar year,
(b) if an Event of Default exists and an individual Lender elects to exercise
rights under this Section 6.10, (x) such Lender shall coordinate with the
Administrative Agent and any other Lender electing to exercise such rights and
shall share the results of such inspection with the Administrative Agent on
behalf of the Lenders and (y) the number of visits and expense associated with
such individual Lender inspections must be reasonable, and (c) Parent shall have
the opportunity to participate in any discussions with Parent’s independent
public accountants.

Section 6.11    Additional Collateral; Additional Guarantors.
(a)    Subject to this Section 6.11 and Section 6.13(b), with respect to any
property acquired after the Closing Date by any Loan Party that is intended to
be subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and in any event within thirty (30) days after the
acquisition thereof (or such later date as the Administrative Agent may agree))
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Collateral Documents or such
other documents as the Administrative Agent or the Collateral Agent shall
reasonably request to grant to the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted hereunder; and (ii) take all actions reasonably
necessary or advisable to cause such Lien to be duly perfected within the United
States to the extent required


104





--------------------------------------------------------------------------------





by such Collateral Document in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions within the United States as
may be reasonably requested by the Administrative Agent. The Borrowers shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Collateral Documents on such after-acquired properties.
(b)    With respect to any Person that is or becomes a direct Wholly-Owned
Subsidiary of a Loan Party after the Closing Date or that is a Wholly-Owned
Subsidiary that ceases to be an Excluded Subsidiary, promptly (and in any event
within thirty (30) days after the later of (I) the date such Person becomes a
Wholly-Owned Subsidiary or (II) the date Parent delivers to the Administrative
Agent financial statements by which it is determined that such Person ceased to
be an Excluded Subsidiary (or such later date as the Administrative Agent may
agree)) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Wholly-Owned Subsidiary owned
by such Loan Party, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder (or holders) of such Equity Interests, and all
intercompany notes owing from such Wholly-Owned Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party (in each case, with respect to Foreign
Subsidiaries, to the extent applicable and permitted under foreign laws, rules
or regulations) or, if necessary to perfect a Lien under applicable Law, by
means of an applicable Collateral Document, to create a Lien on such Equity
Interests and intercompany notes in favor of the Collateral Agent on behalf of
the Secured Parties and (ii) cause any such Wholly-Owned Subsidiary (A) to
execute a joinder agreement reasonably acceptable to the Administrative Agent or
such comparable documentation to become a Guarantor and a joinder agreement to
the applicable Collateral Documents (including the Security Agreement),
substantially in the form annexed thereto, and (B) to take all other actions
reasonably requested by the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Collateral Documents (including the
Security Agreement) to be duly perfected within the United States to the extent
required by such agreement in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions within the United States as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to the Collateral Agent, or on which a Lien is required to be created, pursuant
to clause (i) of this Section 6.11(b) shall not include any Equity Interests of
a Subsidiary that is an Excluded Subsidiary by reason of clauses (b) or (e) of
the definition of Excluded Subsidiary, (2) no Excluded Subsidiary shall be
required to become a Guarantor or otherwise take the actions specified in clause
(ii) of this Section 6.11(b), (3) no more than (A) 66% of the total voting power
of all outstanding voting stock and (B) 100% of the Equity Interests not
constituting voting stock of any CFC or CFC Holdco (except that any such Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as voting stock for purposes
of this Section 6.11(b)) shall be required to be pledged, and (4) no Equity
Interests in any Person held by a Foreign Subsidiary shall be required to be
pledged.
(c)    Each Loan Party shall grant to the Collateral Agent, within ninety (90)
days of the acquisition thereof (or such later date as the Administrative Agent
may agree), a security interest in and mortgage in a form reasonably
satisfactory to the Administrative Agent and Collateral Agent (a “Mortgage”) on
each parcel of Real Property owned in fee by such Loan Party that is acquired by
such Loan Party after the Closing Date and that, together with any improvements
thereon, individually has a fair market value (as determined in good faith by
Parent) in excess of $5 million (with fair market value determined as of the
date of acquisition thereof and without regard to third party advertising
revenue derived from any improvements on such property that are made after the
date of acquisition thereof), as additional security for the Obligations (unless
the subject property is already mortgaged to a third party to the extent
permitted hereunder). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the


105





--------------------------------------------------------------------------------





Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Liens permitted hereunder. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by Law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including,
to the extent so required, a Title Policy, a Survey, local counsel opinion (in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) and a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination, together with a notice executed by
such Loan Party about special flood hazard area status, if applicable, in
respect of such Mortgage). The Borrowers will provide at least forty-five (45)
days prior written notice to the Administrative Agent prior to any Mortgage
being delivered pursuant to this clause (c) in order to allow the Lenders to
complete relevant flood insurance due diligence and related internal
requirements. For the avoidance of doubt, (i) no Mortgage shall be required on
any Real Property owned by any Loan Party on the Closing Date (each a “Closing
Date Property”) and (ii) any Mortgage on a Closing Date Property that was
granted in favor of the Collateral Agent at any time prior to the Amendment No.
2 Effective Date shall be released on or shortly after the Amendment No. 2
Effective Date.
(d)    The foregoing clauses (a) through (c) shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or surveys with respect to, particular assets if and for so long as
(i) in the reasonable judgment of the Administrative Agent and Parent in
writing, the cost of creating or perfecting such pledges or security interests
in such assets or obtaining title insurance or surveys in respect of such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom; (ii) such asset constitutes an “Excluded Asset” (as such term is
defined in the Security Agreement); or (iii) such asset constitutes intercompany
Indebtedness between Loan Parties. In addition, the foregoing will not require
actions under this Section 6.11 by a Person if and to the extent that such
action would (a) go beyond the corporate or other powers of the Person concerned
(and then only as such corporate or other power cannot be modified or excluded
to allow such action); or (b) unavoidably result in material issues of
director’s personal liability, breach of fiduciary duty or criminal liability.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance or surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with Parent, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
(e)    Notwithstanding the foregoing provisions of this Section 6.11 or anything
in this Agreement or any other Loan Document to the contrary, Liens required to
be granted from time to time pursuant to this Section 6.11 shall be subject to
exceptions and limitations set forth herein, in the Collateral Documents and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and Parent. Notwithstanding the foregoing provisions of this
Section 6.11 or anything in this Agreement or any other Loan Document to the
contrary, any Subsidiary of Parent that Guarantees the Senior Notes shall be a
Guarantor hereunder for so long as it Guarantees such Indebtedness.

Section 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits, (b) obtain and


106





--------------------------------------------------------------------------------





renew all Environmental Permits necessary for its operations and properties, and
(c) to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any affected property, in accordance with the requirements of all
Environmental Laws.

Section 6.13    Post-Closing Conditions and Further Assurances.
(a)    [Reserved].
(b)    Promptly upon request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.
If the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably determine that they are required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Parent shall cooperate with the Administrative Agent in obtaining
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

Section 6.14    Designation of Subsidiaries.
(a)    After the Closing Date, Parent may designate any of its Subsidiaries
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary but excluding the Borrowers) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, Parent or any
Subsidiary of Parent (other than solely any Subsidiary of the Subsidiary to be
so designated); provided, that no Default or Event of Default shall have
occurred and be continuing and Parent and its Restricted Subsidiaries shall be
in Pro Forma Compliance with Section 7.09 for the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
6.01 and provided, further that (a) such designation complies with Section 7.06;
and (b) each of the Subsidiary to be so designated and its Subsidiaries has not
at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of any Loan Party or any Restricted Subsidiary.
(b)    Parent may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, that, immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing and Parent and its Restricted Subsidiaries shall be in Pro Forma
Compliance with Section 7.09 for the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.01; provided,
further, that any Indebtedness of the applicable Subsidiary and any Liens
encumbering its property existing as of the time of such designation shall be
deemed incurred or established, as applicable at such time.
(c)    Any such designation by Parent shall be notified by Parent to the
Administrative Agent by promptly delivering to the Administrative Agent a
certificate of a Responsible Officer of Parent certifying that such designation
complied with the foregoing provision. Parent shall not be permitted to
designate any Subsidiary as an Unrestricted Subsidiary if such Subsidiary is not
designated as an Unrestricted Subsidiary (or equivalent term) in the
documentation relating to any other Indebtedness of the Loan Parties in excess
of the Threshold Amount (to the extent permissible under such Indebtedness).


107





--------------------------------------------------------------------------------






Section 6.15    [Reserved].

Section 6.16    Use of Proceeds. Use the proceeds of the Credit Extensions
(including any issued Letters of Credit) not in contravention of any Law
(including the FCPA, OFAC, anti-money laundering statutes and Sanctions) or of
any Loan Document.

Section 6.17    Maintenance of Ratings. Use commercially reasonable efforts to
(a) cause each Facility to be continuously rated (but not any specific rating)
by S&P and Moody’s and (b) maintain a public corporate rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case for Parent.

Section 6.18    Lender Calls. At the request of the Administrative Agent or of
the Required Lenders and upon reasonable prior notice, hold a conference call
(at a location and time selected by the Administrative Agent and Parent) with
all Lenders who choose to attend such conference call, at which conference call
the financial results of the previous fiscal year or first two (2) fiscal
quarters of the current fiscal year, as applicable, and the financial condition
of Parent and its Subsidiaries shall be reviewed; provided, that notwithstanding
the foregoing, the requirement set forth in this Section 6.18 may be satisfied
with a public earnings call; provided, further, in no event shall any such call
be required to take place prior to forty five (45) days after the end of each of
the second fiscal quarter of each fiscal year of Parent and ninety (90) days
after the end of each fiscal year of Parent, as applicable; provided, further,
that Parent shall in no event be required to hold more than two (2) such calls
during any fiscal year.

Section 6.19    REIT Status. Parent shall (a) use its reasonable best efforts to
operate so as to satisfy all requirements necessary to qualify and maintain its
qualification as a REIT under the Code and (b) not engage in any “prohibited
transaction” as defined for purposes of Section 857(b)(6) of the Code that would
reasonably be expected to have a Material Adverse Effect, in either case, unless
the board of directors (or equivalent body) of Parent determines that it is no
longer in the best interests of Parent to continue to qualify as a REIT.

ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

Section 7.01    Liens. Parent will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien that secures any obligation or any related guarantee, on any asset or
property of Parent or any of its Restricted Subsidiaries, or any income or
profits therefrom, or assign or convey any right to receive income therefrom,
other than the following (“Permitted Liens”):
(1)    pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation, or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety, stay, customs or
appeal bonds to which such Person is a


108





--------------------------------------------------------------------------------





party, or deposits as security for contested taxes or import duties or for the
payment of rent, performance and return of money bonds and other similar
obligations (including letters of credit issued in lieu of any such bonds or to
support the issuance thereof and including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business;
(2)    Liens imposed by law or regulation, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;
(3)    Liens for Taxes, assessments or other governmental charges not yet
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;
(4)    Liens in favor of issuers of performance, surety bonds or bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(5)    survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness or other covenants, conditions,
restrictions and minor defects or irregularities in title (“Other
Encumbrances”), in each case which Liens and Other Encumbrances do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;
(6)    Liens securing Indebtedness permitted to be incurred pursuant to clause
(4) of Section 7.02(b); provided, that such Liens extend only to the assets
and/or Capital Stock, the acquisition, lease, construction, repair, replacement
or improvement of which is financed thereby and any replacements, additions or
accessions thereto and any income or profits therefrom;
(7)    Liens existing on the Closing Date or the Amendment No. 5 Effective Date
listed on Schedule 7.01(b);
(8)    Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Parent or any of its Restricted Subsidiaries;
(9)    Liens on property at the time Parent or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into Parent or a Restricted Subsidiary; provided, however, that such
Liens are not created or incurred in connection with, or in contemplation of,
such acquisition, merger or consolidation; provided, further, however, that the
Liens may not extend to any other property owned by Parent or any of its
Restricted Subsidiaries;


109





--------------------------------------------------------------------------------





(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to Parent, either Borrower or another Restricted Subsidiary
permitted to be incurred under Section 7.02;
(11)    Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is, and is permitted
to be under this Agreement, secured by a Lien on the same property securing such
Hedging Obligations;
(12)    Liens on items of inventory, supply, equipment or other goods and/or
proceeds of any Person securing such Person’s obligations with respect to the
purchase, sale, transfer, shipment, storage, installation or deployment of such
inventory, supply, equipment or other goods;
(13)    (a) leases, subleases, licenses or sublicenses (including of real
property and intellectual property) granted to others in the ordinary course of
business and (b) with respect to any leasehold interest held by Parent or any of
its Subsidiaries, the terms of the leases granting such leasehold interest and
the rights of lessors thereunder, in the case of each of (a) and (b) which do
not materially interfere with the ordinary conduct of the business of Parent or
any of its Restricted Subsidiaries and do not secure any Indebtedness;
(14)    Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases entered into by Parent
and its Restricted Subsidiaries in the ordinary course of business;
(15)    Liens in favor of the Loan Parties;
(16)    Liens on equipment of Parent or any of its Restricted Subsidiaries
granted in the ordinary course of business;
(17)    Liens on accounts receivable and related assets (including the
Subordinated Note) incurred in connection with a Receivables Facility and/or a
Permitted Subordinated Note Financing permitted to be incurred pursuant to this
Agreement;
(18)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9) and this (18); provided,
however, that (a) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
and (b) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (i) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (6), (7),
(8), (9) and this (18) at the time the original Lien became a Permitted Lien
under this Agreement, and (ii) an amount necessary to pay any fees and expenses,
including premiums, and accrued and unpaid interest related to such refinancing,
refunding, extension, renewal or replacement;
(19)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(20)    other Liens securing obligations which do not exceed, the greater of (x)
$175 million and (y) 4% of Total Assets in aggregate principal amount at any one
time outstanding;


110





--------------------------------------------------------------------------------





(21)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) so long as such Liens are adequately
bonded and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;
(22)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(23)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions arising as a matter of
law or pursuant to customary depositary terms encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
(24)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted pursuant to Section 7.02; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;
(25)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(26)    banker’s liens, Liens that are statutory, common law or contractual
rights of set-off and other similar Liens, in each case (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Parent or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Parent or any of its
Restricted Subsidiaries in the ordinary course of business;
(27)    Liens pursuant to any Loan Document;
(28)    Liens on Collateral securing Indebtedness incurred pursuant to Section
7.02(b)(20) (without duplication of any amounts that are secured pursuant to the
Loan Documents), 7.02(b)(21) and 7.02(b)(22), in each case so long as such
Indebtedness is subject to an Intercreditor Agreement (or Second Lien
Intercreditor Agreement in the case of Permitted Junior Secured Refinancing Debt
and such other Indebtedness pursuant to such sections as shall be intended to be
secured on a second-lien basis);
(29)    Liens on the Equity Interest of Unrestricted Subsidiaries that secure
Indebtedness of such Unrestricted Subsidiaries;
(30)    any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(31)    Liens on property or assets used to defease or to irrevocably satisfy
and discharge Indebtedness; provided, that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;


111





--------------------------------------------------------------------------------





(32)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods or the installation or deployment of
inventory, supplies or equipment in the ordinary course of business;
(33)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(34)    Liens solely on any cash earnest money deposits made by Parent or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted under this Agreement;
(35)    additional Liens securing Indebtedness of Parent and its Restricted
Subsidiaries permitted pursuant to Section 7.02, so long as on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness, Parent’s
Consolidated Secured Leverage Ratio is less than or equal to 3.50 to 1.00 for
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01; provided, that any Liens on the Collateral
incurred pursuant to this clause (35) shall be subject to an Intercreditor
Agreement or a Second Lien Intercreditor Agreement;
(36)    Liens on assets of Non-Guarantor Subsidiaries securing Indebtedness of
such Non-Guarantor Subsidiaries permitted pursuant to Section 7.02; and
(37)    Liens that secure Indebtedness related to letters of credit in amount
not to exceed the greater of (x) $150 million and (y) 4% of Total Assets;
provided, that such Liens granted pursuant to this clause (37) shall not attach
to any portion of the Collateral.
For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

Section 7.02    Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.
(a)    Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently, or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and Parent will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that Parent
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock and issue
shares of Preferred Stock, if the Consolidated Total Leverage Ratio of Parent
and its Restricted Subsidiaries for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.01
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would not have been greater than
6.00 to 1.00, determined on a Pro Forma Basis (including a pro forma application
of the net proceeds therefrom) provided, further, however, that Non-Guarantor
Subsidiaries may not incur Indebtedness or issue Disqualified Stock or Preferred
Stock pursuant to this Section 7.02(a) if, after giving pro forma effect to such
incurrence or issuance, more than, the greater of (x) $315 million and (y) 10%
of Total Assets of Indebtedness or Disqualified Stock or Preferred Stock of
Non-Guarantor Subsidiaries is outstanding pursuant to this paragraph;
(b)    The provisions of Section 7.02(a) hereof shall not apply to:


112





--------------------------------------------------------------------------------





(1)    Indebtedness of any Loan Party under the Loan Documents;
(2)    the incurrence by a Loan Party of Indebtedness represented by the Senior
Notes (including any guarantee thereof);
(3)    Indebtedness of Parent or any of its Restricted Subsidiaries in existence
on the Closing Date or the Amendment No. 5 Effective Date as described on
Schedule 7.02(b);
(4)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and Preferred Stock incurred or issued by Parent or any of its Restricted
Subsidiaries, to finance the purchase, lease, construction or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, and any Indebtedness incurred to refinance any
such Indebtedness, in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding under this clause (4),
does not exceed the greater of (x) $315 million and (y) 10% of the Total Assets
determined at the time of incurrence;
(5)    Indebtedness incurred by Parent or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
issued or entered into in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance;
(6)    Indebtedness arising from agreements of Parent or any of its Restricted
Subsidiaries providing for indemnification, holdback, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
(7)    Indebtedness of Parent to a Restricted Subsidiary or a Restricted
Subsidiary to Parent or another Restricted Subsidiary; provided, that (i) any
such Indebtedness (other than such as may arise from ordinary course
intercompany cash management obligations) owing by Parent, any Borrower or a
Guarantor to a Non-Guarantor Subsidiary is expressly subordinated in right of
payment to the Obligations and (ii) any such Indebtedness (other than such as
may arise from ordinary course intercompany cash management obligations) owing
by a Non-Guarantor Subsidiary to Parent, any Borrower or a Guarantor is pledged
to the Administrative Agent pursuant to the terms of the Collateral Documents to
the extent required thereby; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to Parent or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (7);
(8)    shares of Preferred Stock of a Restricted Subsidiary issued to Parent or
another Restricted Subsidiary; provided, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in such Preferred
Stock being beneficially owned by a Person other


113





--------------------------------------------------------------------------------





than Parent or any Restricted Subsidiary or any other subsequent transfer of any
such shares of Preferred Stock (except to Parent or another of its Restricted
Subsidiaries) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted by this clause (8);
(9)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this Section
7.02, exchange rate risk, commodity pricing risk or any combination thereof;
(10)    obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by Parent or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;
(11)    Indebtedness or Disqualified Stock of Parent and Indebtedness,
Disqualified Stock or Preferred Stock of any Borrower or Subsidiary Guarantor
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the outstanding principal
amount and liquidation preference of all other Indebtedness, Disqualified Stock
and Preferred Stock then outstanding and incurred pursuant to this clause (11),
does not at any one time outstanding exceed the greater of (x) $210 million and
(y) 6.0% of Total Assets determined at the time of incurrence;
(12)    the incurrence by Parent or any Restricted Subsidiary of Indebtedness,
Disqualified Stock or Preferred Stock which serves to refund or refinance any
Indebtedness, Disqualified Stock or Preferred Stock incurred or issued under
clause (a) of this Section 7.02 and clauses (2), (3), this clause (12), and
clauses (13) and (21) of this Section 7.02(b), including, in each case,
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including tender premiums), accrued interest, defeasance costs and
reasonable fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”); provided, however, that such Refinancing
Indebtedness:
(A)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,
(B)    to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu, as the case may be, to the Obligations at least to
the same extent as the Indebtedness being refinanced or refunded or (ii)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively, and
(C)    shall not include Indebtedness, Disqualified Stock or Preferred Stock of
a Non-Guarantor Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Borrowers, Parent or a Guarantor.
(13)    Indebtedness, Disqualified Stock or Preferred Stock of (x) Parent or a
Loan Party incurred to finance an acquisition or (y) Persons that are acquired
by Parent or any Loan Party or


114





--------------------------------------------------------------------------------





merged into or consolidated with Parent or a Loan Party in accordance with the
terms of this Agreement; provided that, after giving effect to such acquisition,
merger or consolidation, either:
(A)    Parent would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Total Leverage Ratio test set forth in
Section 7.02(a), or
(B)    the Consolidated Total Leverage Ratio is less than or equal to the
Consolidated Total Leverage Ratio immediately prior to such acquisition, merger
or consolidation;
(14)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided, that such Indebtedness is
extinguished within ten (10) Business Days of notice of its incurrence;
(15)    (A) any guarantee by Parent or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as the incurrence of
such Indebtedness incurred by such Restricted Subsidiary is permitted under the
terms of this Agreement and, in the case of the guarantee by a Loan Party of
Indebtedness of Non-Guarantor Subsidiary, only to the extent that the related
Investment is permitted, or (B) any guarantee by a Restricted Subsidiary of
Indebtedness of Parent;
(16)    Indebtedness of Non-Guarantor Subsidiaries in an aggregate principal
amount not to exceed, the greater of (x) 10% of Total Assets determined at the
time of incurrence and (y) $315 million at any one time outstanding;
(17)    Indebtedness of Parent or any of its Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business;
(18)    Indebtedness consisting of Indebtedness issued by Parent or any of its
Restricted Subsidiaries to current or former officers, directors and employees
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of Parent permitted under
Section 7.05(e);
(19)    [Reserved];
(20)    Indebtedness incurred pursuant to any Standalone Letter of Credit
Facility in an aggregate principal amount not to exceed, the greater of (x) $300
million and (y) 5% of Total Assets;
(21)    Indebtedness incurred pursuant to a Permitted Debt Offering so long as,
at the time of the incurrence thereof, after giving effect thereto, the
aggregate principal amount of such Indebtedness does not exceed the Maximum
Incremental Facilities Amount;
(22)    Credit Agreement Refinancing Indebtedness;
(23)    Equity Interests (other than Disqualified Stock) of Capital LLC in
connection with “UPREIT” or “DownREIT” acquisitions that do not constitute a
Change of Control;


115





--------------------------------------------------------------------------------





(24)    Indebtedness of Parent or any of its Restricted Subsidiaries undertaken
in connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business; and
(25)    Indebtedness incurred pursuant to any Permitted Subordinated Note
Financing in an aggregate principal amount not to exceed, the greater of (x)
$200 million and (y) 4% of Total Assets.
(c)    For purposes of determining compliance with this Section 7.02, in the
event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (1) through (24) of Section 7.02(b) above or is entitled to be incurred
pursuant to Section 7.02(a) hereof, Parent, in its sole discretion, will divide
and/or classify on the date of incurrence and may later redivide and/or
reclassify such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
clauses or such paragraph.
Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional indebtedness with the same terms, the payment of
dividends in the form of additional shares of Disqualified Stock or Preferred
Stock, as applicable, of the same class, and accretion of original issue
discount or liquidation preference will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section
7.02. Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed (whichever is lower), in
the case of revolving credit debt; provided, that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. For the avoidance of doubt and notwithstanding any other provision
of this covenant, the maximum amount of Indebtedness that may be incurred
pursuant to this Section 7.02 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
Notwithstanding anything to the contrary contained in this Section 7.02, Parent
will not, and will not permit any Loan Party to, directly or indirectly, incur
any Indebtedness (including Acquired Indebtedness) that is subordinated or
junior in right of payment to any Indebtedness of such Loan Party, as the case
may be, unless such Indebtedness is expressly subordinated in right of payment
to the Obligations or such


116





--------------------------------------------------------------------------------





Guarantor’s Guarantee to the extent and in the same manner as such Indebtedness
is subordinated to other Indebtedness of the applicable Loan Party.
For the purposes of this Agreement, (a) Indebtedness that is unsecured is not
deemed to be subordinated or junior to secured Indebtedness merely because it is
unsecured, and (b) Indebtedness is not deemed to be subordinated or junior to
any other Indebtedness merely because it has a junior priority with respect to
the same collateral.

Section 7.03    Fundamental Changes. Neither Parent nor any of its Restricted
Subsidiaries shall merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    any Restricted Subsidiary may merge or consolidate with (i) Parent or a
Borrower (including a merger, the purpose of which is to reorganize such
Borrower into a new jurisdiction); provided, that Parent or such Borrower shall
be the continuing or surviving Person; or (ii) one or more other Restricted
Subsidiaries; provided, that when any Person that is a Loan Party is merging
with a Restricted Subsidiary under this clause (a)(ii), a Loan Party shall be
the continuing or surviving Person;
(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party; and (ii) any Subsidiary
may liquidate or dissolve into its parent if Parent determines in good faith
that such action is in the best interest of Parent and its Subsidiaries as a
whole and is not materially disadvantageous to the Lenders;
(c)    Parent or any Restricted Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to Parent or any
Restricted Subsidiary; provided, that if the transferor in such a transaction is
a Borrower or a Guarantor, then the transferee must be Parent, a Borrower or a
Guarantor and; provided, further, that at least one Borrower shall remain after
such transaction; and
(d)    so long as no Default exists or would result therefrom, Parent or a
Borrower may merge or consolidate with any other Person; provided, that (i)
Parent or such Borrower shall be the continuing or surviving corporation or (ii)
if the Person formed by or surviving any such merger or consolidation (any such
Person, the “Successor Company”) is not Parent or such Borrower, (A) the
Successor Company shall be an entity organized or existing under the laws of the
United States, any state or commonwealth thereof, the District of Columbia or
any territory thereof, (B) the Successor Company shall expressly assume all the
obligations of such Borrower under this Agreement and the other Loan Documents
to which such Borrower is a party pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent, (C) in the case of a
Successor Company for a Borrower, each Guarantor, unless it is the other party
to such merger or consolidation, shall have confirmed that its Guarantee and its
pledges and other obligations under the Collateral Documents shall apply to the
Successor Company’s obligations under the Loan Documents, including, to the
extent reasonably requested by the Administrative Agent, by executing amendments
or supplements to the Security Agreement, any Mortgage and any other Collateral
Documents, and (D) Parent shall have delivered to the Administrative Agent (i)
an officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement and (ii) such other certificates and other documentation as reasonably
requested by the Administrative Agent; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the applicable Borrower under this Agreement;
(e)    so long as no Default exists or would result therefrom, a Guarantor may
merge or consolidate with any other Person; provided, that (i) such Guarantor
shall be the continuing or surviving corporation or


117





--------------------------------------------------------------------------------





(ii) if the Successor Company is not such Guarantor, (A) the Successor Company
shall be an entity organized or existing under the laws of the United States,
any state or commonwealth thereof, the District of Columbia or any territory
thereof, (B) the Successor Company shall expressly assume all the obligations of
such Guarantor under this Agreement and the other Loan Documents to which such
Guarantor is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, and (C) such Guarantor
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, such Guarantor under this Agreement;
(f)    so long as no Default exists or would result therefrom, Parent, a
Borrower or any Restricted Subsidiary may merge or consolidate with any other
Person in order to effect an Investment permitted pursuant to Section 7.05; and
(g)    so long as no Default exists or would result therefrom, Parent or any
Restricted Subsidiary may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.04.

Section 7.04    Dispositions. Parent shall not, and shall not permit any of its
Restricted Subsidiaries to, consummate any Disposition, except:
(a)    any disposition of cash, Cash Equivalents or Investment Grade Securities
or damaged, obsolete or worn out equipment or other assets, or assets no longer
used or useful in the business of Parent and the Restricted Subsidiaries in the
reasonable opinion Parent, in each case, in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale or any
lease of advertising space, in each case in the ordinary course of business;
(b)    the disposition of all or substantially all of the assets of Parent or a
Restricted Subsidiary in a manner permitted pursuant to Section 7.03 (other than
clause (g) thereof);
(c)    the making of any Restricted Payment that is permitted to be made, and is
made, under Section 7.05 or any Permitted Investment;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value (as determined in good faith by Parent) not to
exceed, the greater of (x) $10,500,000 and (y) 0.50% of Total Assets;
(e)    any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to Parent or by Parent or a Restricted Subsidiary to
another Restricted Subsidiary; provided, that any transfer from a Loan Party
shall be to another Loan Party;
(f)    to the extent qualifying for non-recognition under Section 1031 of the
Code, or any comparable or successor provision, any exchange of like property
(excluding any boot thereon) for use in a Similar Business;
(g)    the lease, assignment or sub-lease of any real or personal property in
the ordinary course of business;
(h)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;


118





--------------------------------------------------------------------------------





(i)    foreclosures on assets or Dispositions of asset required by Law,
governmental regulation or any Governmental Authority;
(j)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;
(k)    any financing transaction (excluding by way of a Sale and Lease-Back
Transaction) with respect to property built or acquired by Parent, or any of its
Restricted Subsidiaries after the Closing Date;
(l)    the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business (other than exclusive, world-wide
licenses that are longer than three (3) years);
(m)    sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(n)    the lapse or abandonment of intellectual property rights or assets in the
ordinary course of business which, in the reasonable good faith determination of
Parent, are not material to the conduct of the business of Parent and its
Restricted Subsidiaries taken as a whole;
(o)    an issuance of Equity Interests pursuant to benefit plans, employment
agreements, equity plans, stock subscription or shareholder agreements, stock
ownership plans and other similar plans, policies, contracts or arrangements
established in the ordinary course of business or approved by Parent in good
faith;
(p)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(q)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(r)    dispositions of limited partnership or equivalent Equity Interests of
Capital LLC for consideration at the time of any such disposition at least equal
to the fair market value (as determined in good faith by Parent) of the
interests disposed of, in each case in connection with “UPREIT” or “DownREIT”
acquisitions that do not constitute a Change of Control;
(s)    dispositions for at least fair market value of any property the
disposition of which is necessary for Parent to qualify, or maintain its
qualification, as a REIT for U.S. federal income tax purposes, in each case, in
Parent’s good faith determination;
(t)    the granting of Liens not prohibited by this Agreement;
(u)    Dispositions of Investments in and the property of joint ventures (to the
extent any such joint venture constitutes a Restricted Subsidiary) so long as
the aggregate fair market value (determined, with respect to each such
Disposition, as of the time of such Disposition) of all such Dispositions does
not exceed, the greater of (x) $10,500,000 and (y) 0.50% of Total Assets;
(v)    Dispositions (including by way of any Sale and Lease-Back Transaction)
with respect to which (1) Parent or any Restricted Subsidiary, as the case may
be, receives consideration at the time of such Disposition at least equal to the
fair market value (as determined in good faith by Parent) of the assets sold


119





--------------------------------------------------------------------------------





or otherwise disposed of; and (2) except in the case of a Permitted Asset Swap,
at least 75% of the consideration therefor received by Parent or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided, that the amount of:
(i)    any liabilities (as shown on Parent’s most recent consolidated balance
sheet or in the footnotes thereto or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
any Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by Parent) of Parent or such Restricted
Subsidiary (other than, in each case, any liabilities that are by their terms
subordinated to the Obligations) to the extent such liabilities are (x) assumed
by the transferee of any such assets (or are otherwise extinguished by the
transferee in connection with the transactions relating to such Disposition) and
(y) for which Parent and all such Restricted Subsidiaries have been validly
released,
(ii)    any notes or other obligations or securities received by Parent or any
such Restricted Subsidiary from such transferee that are converted by Parent or
any such Restricted Subsidiary into cash or Cash Equivalents, or by their terms
are required to be satisfied for cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received), in each case, within one hundred and eighty
(180) days following the receipt thereof, and
(iii)    any Designated Non-Cash Consideration received by Parent or such
Restricted Subsidiary in such Disposition having an aggregate fair market value
(as determined in good faith by Parent), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding (but, to the extent that any such Designated Non-Cash
Consideration is sold or otherwise liquidated for cash, minus the lesser of (a)
the amount of the cash received (less the cost of disposition, if any) and (b)
the initial amount of such Designated Non-Cash Consideration) not to exceed $200
million, with the fair market value (as determined in good faith by Parent) of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall, in the case of clauses (i), (ii) and/or (iii) above, be deemed to be cash
for purposes of this provision and for no other purpose;
(w)    Permitted Asset Swaps;
(x)    Dispositions in the ordinary course of business whereby Parent or any of
its Restricted Subsidiaries purchases, installs and/or maintains assets on
behalf of another Person, and transfers such assets to such Person upon
installation or at the end of a specified period of time;
(y)    Dispositions of non-core assets acquired after the Amendment No. 2
Effective Date in connection with any acquisition permitted hereunder which,
within 180 days of the date of such acquisition, are designated in writing to
the Administrative Agent as being held for sale and not for the continued
operation of the Borrower or any of its Restricted Subsidiaries or any of their
respective businesses; provided that no Event of Default has occurred and is
continuing on the date of the Disposition; and
(z)    Dispositions by a Restricted Subsidiary that in the good faith
determination of the Parent are necessary or advisable to effect any Permitted
Subordinated Note Financing.

Section 7.05    Restricted Payments. Parent will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, (i) declare or pay any
dividend or make any payment or distribution


120





--------------------------------------------------------------------------------





on account of Parent’s or any of its Restricted Subsidiaries’ Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation, other than (x) dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of Parent, or (y) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly-Owned Subsidiary, Parent
or a Restricted Subsidiary receives at least its pro rata share of such dividend
or distribution in accordance with its Equity Interests in such class or series
of securities; (ii) purchase, redeem, defease or otherwise acquire or retire for
value any Equity Interests of Parent, or to the extent held by a Person other
than Parent or a Restricted Subsidiary, Capital LLC, including in connection
with any merger or consolidation; (iii) make any principal payment on, or
redeem, repurchase, defease or otherwise acquire or retire for value in each
case, prior to any scheduled repayment, sinking fund payment or maturity, any
Subordinated Indebtedness or unsecured Indebtedness other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of: (x)
Indebtedness permitted under Section 7.02(b)(7); or (y) the purchase, repurchase
or other acquisition of Subordinated Indebtedness or unsecured Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition (all such payments and other actions set
forth in clauses (i) through (iii) above being collectively referred to as
“Restricted Payments”), except as follows:
(a)    so long as no Default shall have occurred and be continuing or would
occur as a consequence thereof and Parent shall be in Pro Forma Compliance with
Section 7.09 for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.01, Restricted Payments,
together with the aggregate amount of all other Restricted Payments made by
Parent and its Restricted Subsidiaries after the Closing Date pursuant to
Section 7.05(b) in an aggregate amount not to exceed the Available Amount;
(b)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within sixty (60) days after the date of declaration
thereof or the giving of such irrevocable notice, as applicable, if at the date
of declaration or the giving of such notice such payment would have complied
with the provisions of this Agreement as if it were and is deemed at such time
to be a Restricted Payment at the time of such notice;
(c)    the redemption, repurchase, retirement or other acquisition of any Equity
Interests of Parent or Capital LLC, or of Subordinated Indebtedness or unsecured
Indebtedness of any Loan Party, in exchange for, or out of the proceeds of the
substantially concurrent issuance or sale (other than to a Restricted Subsidiary
or to an employee stock ownership plan or any trust established by Parent) of,
Equity Interests of Parent (other than Disqualified Stock) (collectively, the
“Refunding Capital Stock”);
(d)    the purchase, redemption, defeasance, repurchase or other acquisition or
retirement of Subordinated Indebtedness or unsecured Indebtedness of a Borrower
or a Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent issuance of, new Indebtedness of a Borrower or a Guarantor, as the
case may be, which is incurred in compliance with Section 7.02 so long as:
(i)    the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of, plus any accrued and unpaid interest on, the Subordinated
Indebtedness or unsecured Indebtedness being so purchased, redeemed, defeased,
repurchased, acquired or retired for value, plus the amount of any premium
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness or unsecured indebtedness being so purchased, redeemed, defeased,
repurchased, acquired or retired and any fees and expenses incurred in
connection with the issuance of such new Indebtedness;


121





--------------------------------------------------------------------------------





(ii)    such new Indebtedness is subordinated to the Loans or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness or
unsecured Indebtedness so purchased, exchanged, redeemed, defeased, repurchased,
acquired or retired for value;
(iii)    such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Subordinated Indebtedness or
unsecured Indebtedness being so purchased, exchanged, redeemed, defeased,
repurchased, acquired or retired; and
(iv)    such new Indebtedness has a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness or unsecured Indebtedness being so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired;
(e)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Parent held by any future, present or former employee, director or
consultant of Parent or any of its Subsidiaries pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, or any stock subscription or shareholder agreement; provided,
however, that the aggregate Restricted Payments made under this Section 7.05(e)
do not exceed in any calendar year, the greater of (x) $26,250,000 million and
(y) 1% of Total Assets (with unused amounts in any calendar year being carried
over for one additional calendar year); provided, further, that such amount in
any calendar year may be increased by an amount not to exceed:
(i)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Parent to members of management, directors or consultants
of Parent or any of its Subsidiaries that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of the
Available Amount; plus
(ii)    the cash proceeds of key man life insurance policies received by Parent
or any Restricted Subsidiary after the Closing Date; less
(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.05(e);
and provided, further, that cancellation of Indebtedness owing to Parent or any
Restricted Subsidiary from members of management of Parent or any of Parent’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
Parent will not be deemed to constitute a Restricted Payment for purposes of
this Section 7.05 or any other provision of this Agreement;
(f)    repurchases of Equity Interests deemed to occur (i) upon exercise of
stock options, stock appreciation rights or warrants if such Equity Interests
represent a portion of the exercise price of such options, stock appreciation
rights or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted or awarded to an employee;
(g)    so long as no Default shall have occurred and be continuing or would
occur as a consequence thereof, Restricted Payments in an aggregate amount,
taken together with all other Restricted Payments made pursuant to this Section
7.05(g), not to exceed $210 million;
(h)    distributions or payments of Receivables Fees;


122





--------------------------------------------------------------------------------





(i)    the repurchase, redemption or other acquisition for value of Equity
Interests of Parent deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Parent or its Subsidiaries, in
each case, permitted under this Agreement;
(j)    so long as no Default shall have occurred and be continuing or would
occur as a consequence thereof, the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to Parent or a Restricted
Subsidiary by Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents);
(k)    the Purging Distributions so long as Parent is pursuing the REIT Election
in good faith; provided, that (i) no such dividend or distribution shall be
permitted under this clause (k) to the extent an Event of Default of the type
described in Section 8.01(a) or (f) has occurred and is continuing or the
Obligations have been accelerated following any other Event of Default, unless
such dividend or distribution is being made with the proceeds of the IPO and
(ii) the aggregate amount of the Purging Distributions to be paid in cash in
reliance on this clause (k) shall not exceed 20% of the aggregate value of all
Purging Distributions;
(l)    for any taxable period in which the taxable income of Parent and/or any
of its Subsidiaries is included in a consolidated, combined or similar income
tax group of which a direct or indirect parent of Parent is the common parent (a
“Tax Group”), an amount not to exceed the tax liabilities that Parent and the
applicable Subsidiaries, in the aggregate, would have been required to pay in
respect of such taxable income if such entities were a standalone group of
corporations separate from such Tax Group (it being understood and agreed that,
if Parent or any Subsidiary pays any portion of such tax liabilities directly to
any taxing authority, a Restricted Payment in duplication of such amount shall
not be permitted to be made pursuant to this clause (l)); provided, that, from
and after the execution of the tax matters agreement in connection with the IPO
and the Separation, and while such tax matters agreement remains in effect,
payments in respect of any taxes pursuant to this clause (l) shall not exceed
the amounts required to be paid in respect of such taxes pursuant to such tax
matters agreement;
(m)    the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of Parent or any
Restricted Subsidiary or Preferred Stock of any Restricted Subsidiaries issued
or incurred in accordance with Section 7.02;
(n)    so long as no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, any Restricted Payment to fund the
Transfers, so long as any Restricted Payments relating thereto are made in
connection with or in anticipation of the Separation, so long as Parent is
pursuing the Separation in good faith;
(o)    any Restricted Payment to fund the Transactions (including the Transfers)
and the Purging Distribution to the extent funded with the proceeds of the IPO,
so long as any Restricted Payments relating thereto are made in connection with
or in anticipation of the Separation, so long as Parent is pursuing the
Separation in good faith;
(p)    payments of cash, or dividends, distributions or advances by Parent or
any Restricted Subsidiary to allow the payment of cash in lieu of the issuance
of fractional shares upon the exercise of options or warrants or upon the
conversion or exchange of Capital Stock of any such Person;
(q)    mandatory redemptions or repurchases of Disqualified Stock the issuance
of which itself constituted a Restricted Payment or Permitted Investment
otherwise permissible hereunder; and


123





--------------------------------------------------------------------------------





(r)    the purchase, repurchase or other acquisition of Subordinated
Indebtedness or unsecured Indebtedness in an amount not to exceed, the greater
of (x) $26,250,000 and (y) 1% of Total Assets.
Notwithstanding the foregoing, following the REIT Election, Parent may declare
or pay any dividend or make any distribution on or in respect of shares of
Parent’s Capital Stock, in each case constituting a Restricted Payment, to
holders of such Capital Stock to the extent that Parent believes in good faith
that it qualifies as a REIT and that the declaration or payment of a dividend or
making of a distribution in such amount is necessary to maintain Parent’s status
as a REIT for any taxable year, with such dividend to be paid or distribution to
be made as and when determined by Parent, whether during or after the end of the
relevant taxable year; provided, that (i) no such dividend or distribution shall
be permitted under this paragraph to the extent that an Event of Default of the
type described in Section 8.01(a) or (f) has occurred and is continuing or the
Obligations have been accelerated following any other Event of Default and (ii)
two consecutive dividends or distributions pursuant to this paragraph shall not
be permitted during the pendency of any individual Event of Default.

Section 7.06    Investments. Parent shall not, nor shall Parent permit any of
its Restricted Subsidiaries to, directly or indirectly make an Investment other
than any Permitted Investment.
Parent will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary other than as permitted pursuant to Section 6.14. For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by Parent and its Restricted Subsidiaries (except to the
extent repaid) in the Subsidiary so designated will be deemed to be Investments
in an amount determined as set forth in the last sentence of the definition of
“Investment.” Such designation will be permitted only if an Investment in such
amount would be permitted at such time, pursuant to the definition of “Permitted
Investments,” and if such Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.”

Section 7.07    Transactions with Affiliates.
(a)    Parent shall not, and shall not permit any Restricted Subsidiary to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent (each
of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $26,250,000 unless: (i) such Affiliate Transaction is
on terms that are not materially less favorable to Parent or such Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by such Person with an unrelated Person on an arm’s-length basis; (ii) any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $52,500,000 is approved by a
majority of the board of directors (or equivalent body) of Parent; and (iii)
Parent delivers to the Administrative Agent with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of, the greater of (x) $78,750,000 and (y)
2% of Total Assets, an opinion as to the fairness to Parent or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an Independent Financial Advisor.
(b)    The foregoing provisions will not apply to the following:
(1)    transactions between or among Parent or any Restricted Subsidiary (or any
Person that becomes a Restricted Subsidiary as a result of, or in connection
with, such transaction, so long as neither such Person nor the selling entity
was an Affiliate of Parent or any Restricted Subsidiary prior to such
transaction);


124





--------------------------------------------------------------------------------





(2)    Restricted Payments permitted to be made pursuant to Section 7.05 and
Investments permitted to be made pursuant to Section 7.06;
(3)    the payment of reasonable and customary fees and compensation paid to,
and indemnities and reimbursements and employment and severance arrangements and
agreements provided on behalf of, or entered into with, officers, directors,
employees or consultants of Parent or any of its Restricted Subsidiaries;
(4)    any agreement or arrangement (i) as in effect as of the Closing Date or
(ii) anticipated to be entered into in connection with the Separation and/or the
IPO, in each case, as set forth on Schedule 7.07, or any amendment thereto (so
long as any such amendment is not disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the applicable agreement, as
determined in good faith by Parent) and any transaction contemplated thereby, as
determined in good faith by Parent;
(5)    the Transactions and the payment of all fees and expenses related to the
Transactions;
(6)    transactions with customers (including leases and other arrangements for
the use of advertising space), clients, suppliers, or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to Parent and its
Restricted Subsidiaries, in the reasonable determination of the board of
directors (or equivalent body) of Parent or the senior management thereof, or
are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party;
(7)    the issuance or transfer of Equity Interests (other than Disqualified
Stock) of Parent;
(8)    sales (including in the form of capital contributions) of accounts
receivable, or participations therein, and related assets in connection with any
Receivables Facility and related servicing arrangements, performance
undertakings and other Affiliate Transactions that are customary in connection
with Receivables Facilities;
(9)    payments or loans (or cancellation of loans) to employees, directors or
consultants of Parent or any of its Restricted Subsidiaries and employment
agreements, benefit plans, equity plans, stock option and stock ownership plans
and other similar arrangements with such employees, directors or consultants
which, in each case, are approved by Parent in good faith;
(10)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;
(11)    transactions with respect to which Parent or any Restricted Subsidiary,
as the case may be, has obtained a letter from an Independent Financial Advisor
stating that such transaction is fair to Parent or such Restricted Subsidiary
from a financial point of view or meets the requirements of Section 7.07(a)(i);
(12)    the issuances of securities or other payments, loans (or cancellation of
loans) awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, benefit plans, equity plans, stock option
and stock ownership plans or similar employee benefit plans approved by the
Board of directors (or equivalent body) of Parent in good faith;


125





--------------------------------------------------------------------------------





(13)    any contribution to the capital of Parent (other than in consideration
of Disqualified Stock); and
(14)    the provision to Unrestricted Subsidiaries of cash management,
accounting and other overhead services in the ordinary course of business
undertaken in good faith and not for the purpose of circumventing any covenant
set forth in this Agreement.

Section 7.08    Burdensome Agreements. Parent shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:
(1)    (a) pay dividends or make any other distributions to Parent or any of its
Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (b) pay any
Indebtedness owed to Parent or any Restricted Subsidiary;
(2)    make loans or advances to Parent or any Restricted Subsidiary; or
(3)    sell, lease or transfer any of its properties or assets to Parent or any
Restricted Subsidiary
except (in each case) for such encumbrances or restrictions existing under or by
reason of:
(a)    contractual encumbrances or restrictions (i) in effect on the Closing
Date or in the Senior Notes Indenture or (ii) to the extent not in effect on the
Closing Date, set forth on Schedule 7.08 hereto or in any other agreement
governing Indebtedness permitted hereunder to the extent not materially more
restrictive (when taken as a whole) for Parent and its Restricted Subsidiaries
than one or both of the Loan Documents and/or the Senior Notes Indenture;
(b)    the Loan Documents;
(c)    purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions of the
nature described in clause (3) above on the property so acquired or leased;
(d)    applicable law or any applicable rule, regulation or order;
(e)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into Parent or any Restricted Subsidiary in existence at
the time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired;
(f)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of Parent, that impose restrictions solely on the assets
to be sold;
(g)    Secured Indebtedness otherwise permitted to be incurred under Sections
7.01 and 7.02 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;
(h)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;


126





--------------------------------------------------------------------------------





(i)    other Indebtedness, Disqualified Stock or Preferred Stock of
Non-Guarantor Subsidiaries permitted to be incurred subsequent to the Closing
Date under Section 7.02;
(j)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture;
(k)    customary provisions contained in leases, sub-leases, licenses or
sub-licenses and other agreements, in each case, entered into in the ordinary
course of business;
(l)    any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of Parent, no more restrictive in any material respect with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing;
(m)    restrictions created in connection with any Receivables Facility that, in
the good faith determination of Parent are necessary or advisable to effect such
Receivables Facility; and
(n)    customary provisions in connection with “UPREIT” or “DownREIT”
acquisitions.

Section 7.09    Financial Covenant. As long as any Revolving Credit Commitment
remains outstanding, Parent shall not permit the Consolidated Net Secured
Leverage Ratio as of the last day of any Test Period to be higher than 4.50 to
1.00 (such ratio, the “Maximum Consolidated Net Secured Leverage Ratio”).
The provisions of this Section 7.09 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders for the Revolving Credit Facility
may amend, waive or otherwise modify this Section 7.09 or the defined terms used
for purposes of this Section 7.09 (but solely for such purposes) or waive any
Default resulting from a breach of this Section 7.09 without the consent of any
Lenders other than such Required Class Lenders in accordance with the provisions
of clause (v) of the second proviso of Section 10.01.

Section 7.10    Accounting Changes. Parent shall not make any change in its
fiscal year; provided, however, that Parent may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Parent and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

Section 7.11    Change in Nature of Business. Parent shall not, nor shall Parent
permit any of its Restricted Subsidiaries to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by Parent and its Restricted Subsidiaries on the Closing Date
or any Similar Business.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


127





--------------------------------------------------------------------------------






Section 8.01    Events of Default. Any of the following shall constitute an
event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or
(b)    Specific Covenants. Parent fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.01, 6.03(a) or 6.05(a) (solely with
respect to Parent and the Borrowers), Section 6.16, or Article VII; provided,
that a Default as a result of a breach of Section 7.09 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Term Loans, Incremental Term Loans or Extended Term Loans unless and until the
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated, in each case in
accordance with this Agreement (the “Term Loan Standstill Period”); or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days following the date a Responsible Officer of
Parent becomes aware of such failure; or
(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of Parent or any other Loan
Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or
(e)    Cross-Default. Parent, any Borrower, or any Restricted Subsidiary (i)
fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (including
any outstanding letters of credit thereunder, but other than Indebtedness
hereunder) having an aggregate principal amount of not less than the Threshold
Amount, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs that would
constitute a default under such Indebtedness (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default is to cause, or to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made or require cash collateralization thereof,
prior to its stated maturity; provided, that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Non-Guarantor
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,


128





--------------------------------------------------------------------------------





administrator, administrative receiver or similar officer is appointed without
the application or consent of such Loan Party or Material Non-Guarantor
Subsidiary and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
Loan Party or Material Non-Guarantor Subsidiary or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or any Loan Party or any Material Non-Guarantor
Subsidiary becomes unable or fails generally to pay its debts as they become
due; or
(g)    Judgments; Attachments. (i) There is entered against any Loan Party or
any Material Non-Guarantor Subsidiary a final judgment or order for the payment
of money in an aggregate amount exceeding the Threshold Amount (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of such judgment or order and has not disputed coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or (ii)
in respect of an obligation in excess of the Threshold Amount, any writ or
warrant of attachment or execution or similar process is otherwise issued or
levied against all or any material part of the property of the Loan Parties and
any Material Non-Guarantor Subsidiary, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or
(h)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.03 or 7.04) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or
(i)    Change of Control. There occurs any Change of Control; or
(j)    Collateral Documents. Any Collateral Document after delivery thereof,
including any Collateral Document delivered pursuant to Section 6.11 or 6.13,
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
on and security interest in any material portion of the Collateral, subject to
Liens permitted under Section 7.01, (i) except to the extent that any such loss
of perfection or priority results from the failure of the Administrative Agent
or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and (ii) except for
any failure due to foreign Laws, rules and regulations as they relate to pledges
of Equity Interests in Foreign Subsidiaries (other than pledges made under Laws
of the applicable jurisdiction of formation of such Foreign Subsidiary); or
(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of a Loan Party, a Restricted Subsidiary or any ERISA Affiliate
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an


129





--------------------------------------------------------------------------------





aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, or (iii) with respect to any Foreign Plan, a termination,
withdrawal or noncompliance with applicable Law or plan terms, except as would
not reasonably be expected to have a Material Adverse Effect.

Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions (or, to the
extent such Event of Default solely comprises a Financial Covenant Event of
Default, prior to the expiration of the Term Loan Standstill Period, at the
request of the Required Class Lenders with respect to the Revolving Credit
Facility only, and in such case only with respect to the Revolving Credit Loans,
Revolving Credit Commitments, Swing Line Loans, and any Letters of Credit):
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, that upon the entry of an order for relief with respect to Parent or
either Borrowers under the United States Bankruptcy Code (11 U.S.C. § 101, et
seq), the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrowers to Cash Collateralize, on a joint and several basis, the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by applicable
Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;


130





--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of all other Obligations of the Borrowers that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by Parent or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, as directed by Parent.

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Morgan Stanley to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers, and
neither Parent nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.


131





--------------------------------------------------------------------------------






Section 9.02    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.03    Exculpatory Provisions. The Administrative Agent and Arrangers
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent and Arrangers:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02), in each case in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by any
Borrower, a Lender or an L/C Issuer.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement,


132





--------------------------------------------------------------------------------





instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) reasonably believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or an L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 9.05    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.06    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Section 9.07    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and Parent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Parent, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided, that if the Administrative Agent
shall notify Parent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuers directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.


133





--------------------------------------------------------------------------------





Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Parent to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Parent and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Morgan Stanley as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.08    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due to the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C


134





--------------------------------------------------------------------------------





Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer or in any such proceeding.

Section 9.09    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacity as a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Collateral Agent:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Treasury Services Agreements and Secured Hedge Agreements, except as to amounts
that are due and payable thereunder for which the Administrative Agent has
received a written notice from the applicable Hedge Bank) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to a Person that is not a Loan Party, (iii) that constitutes
“Excluded Assets” (as such term is defined in the Security Agreement), (iv) if
approved, authorized or ratified in writing in accordance with Section 10.01,
(v) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause (b)
below or (vi) upon the terms of the Collateral Documents or the Intercreditor
Agreement (if in effect), Second Lien Intercreditor Agreement (if in effect), or
any other intercreditor agreement entered into pursuant hereto.
(b)    to release any Guarantor from its obligations under the Guaranty (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or becomes an Excluded Subsidiary or an Unrestricted Subsidiary or
(ii) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Treasury Services Agreements and Secured Hedge
Agreements, except as to amounts that are due and payable thereunder for which
the Administrative Agent has received a written notice from the applicable Hedge
Bank) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized or back-stopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer); and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(6) (but solely in
the case of Indebtedness incurred pursuant to clause (4) of Section 7.02(b)).
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.09. The Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrowers’ expense, execute and deliver to Parent such
documents as Parent may reasonably request to evidence the release of any item
of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
any Loan Party from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.
Notwithstanding the foregoing, if, in compliance with the terms and provisions
of Section 7.04 hereof, any portion of the Collateral is sold or otherwise
transferred to a Person or Persons, none of which is a Loan Party, then (i) such
portion of the Collateral shall, upon the consummation of such sale or transfer,
be automatically released from the Lien of the Collateral Agent pursuant to any
Collateral Document and (ii) if the aggregate fair market value of the portion
of the Collateral so sold or otherwise transferred exceeds


135





--------------------------------------------------------------------------------





$5 million, Parent will promptly deliver to the Administrative Agent a notice of
the consummation of such sale or other transfer, certifying that such sale was
made in compliance with Section 7.04 hereof.
The Lenders hereby authorize the Administrative Agent and Collateral Agent, as
applicable, to enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and the Lenders acknowledge that any such
intercreditor agreement shall be binding upon the Lenders. The Administrative
Agent and Collateral Agent, as applicable, agree, upon the request of Parent and
at the Borrowers’ expense, to negotiate in good faith and enter into any
Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement.

Section 9.10    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the “syndication agents,” “documentation agents,”
“co-managers,” “joint bookrunners” or “joint lead arrangers” listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 9.11    Treasury Services Agreements and Secured Hedge Agreements.
Except as expressly provided for herein with respect to any Designated Issuing
Bank, no Hedge Bank that obtains the benefits of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Services Agreements and Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank, as the case may be.

Section 9.12    Withholding Tax. To the extent required by any applicable Laws
(as determined in good faith by the Administrative Agent), the Administrative
Agent may withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within ten (10) days after demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For


136





--------------------------------------------------------------------------------





the avoidance of doubt, the term “Lender” shall, for purposes of this Section
9.12, include any Swing Line Lender and any L/C Issuer.

ARTICLE X
MISCELLANEOUS

Section 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and such Loan Party, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that, no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(b)    postpone any date scheduled for, or reduce or forgive the amount of, any
scheduled payment of principal or interest under Section 2.07 or 2.08 without
the written consent of each Lender holding the applicable Obligation (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest);
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan or
L/C Borrowing or to whom such fee or other amount is owed; provided, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;
(d)    subject to the third paragraph of this Section 10.01, change any
provision of this Section 10.01, the definition of “Required Lenders” or “Pro
Rata Share” or Section 2.06(b), 2.13, 8.03 or 10.06 (with respect to assignments
by the Borrowers), without the written consent of each Lender;
(e)    change the definition of “Required Class Lenders” without the written
consent of each Lender in the affected Class;
(f)    other than in connection with a transaction permitted under Section 7.03
or 7.04, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
(g)    other than in connection with a transaction permitted under Section 7.03
or 7.04, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
(h)    without the written consent of the Required Class Lenders, adversely
affect the rights of a Class in respect of payments or Collateral in a manner
different to the effect of such amendment, waiver or consent on any other Class,


137





--------------------------------------------------------------------------------





(i)    without the written consent of any Designated Issuing Bank, change any of
the definitions of “Required Lenders”, “Required Class Lenders” or “Secured
Parties” or any of the provisions of Section 8.02, Section 8.03, this Section
10.01, Section 10.06(a) or Article 11 in a manner that is materially adverse to
such Designated Issuing Bank if such impact is disproportionate to the effect on
the Lenders,
(j)    without the written consent of any Agent or Arranger, change any of such
Agent or Arranger’s rights or obligations under this Agreement, or
(k)    without the written consent of any Required Class Lenders of the
Revolving Credit Lenders, waive any condition set forth in Section 4.02 in
connection with the Borrowing of any Revolving Credit Loans;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; (iv) Section 10.06(g) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) no amendment, waiver or
consent shall be made to modify Section 7.09 or any definition related thereto
(as any such definition is used for purposes of Section 7.09) or waive any
Default or Event of Default resulting from a failure to perform or observe the
requirements of Section 7.09 without the written consent of the Required Class
Lenders under the Revolving Credit Facility; provided, however, that the waivers
described in this clause (v) shall not require the consent of any Lenders other
than the Required Class Lenders under such Facility; and provided, further, that
(A) the Borrowers and the Administrative Agent shall be permitted to enter into
an amendment, supplement, modification, consent or waiver to cure any ambiguity,
omission, defect, mistake or inconsistency in any Loan Document without the
prior written consent of the Required Lenders and (B) guarantees and collateral
security documents and related documents executed by the Loan Parties in
connection with this Agreement may be amended, restated, amended and restated,
supplemented or waived without the consent of any Lender if such amendment,
restatement, amendment and restatement, supplement or waiver is delivered in
order to (1) comply with local law or advice of local counsel, (2) cure
ambiguities, omissions, mistakes, defects or inconsistencies or (3) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended,
(ii) the maturity date of any Loan held by such Lender may not be extended and
(iii) the principal or interest in respect of any Loans held by such Lenders
shall not be reduced or forgiven, in each case without the consent of such
Lender (it being understood that any Commitments or Loans held or deemed held by
any Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Parent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to


138





--------------------------------------------------------------------------------





time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender (or Swing Lien
Lenders) and Parent so long as the Obligations of the Revolving Credit Lenders
and, if applicable, any other Swing Line Lender are not affected thereby.
Notwithstanding anything to the contrary herein, this Agreement and the other
Loan Documents may be amended as set forth in Section 2.14, Section 2.15 and
Section 2.16.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, Parent may replace
such non-consenting Lender in accordance with Section 10.13; provided, that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Parent to be made pursuant to this paragraph).

Section 10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing (including by electronic communication) and shall be delivered as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)    if to Parent or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender or L/C Issuer on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Parent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.


139





--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of a Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to a Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of Parent or the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender and
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to Parent and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Parent or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by the Agents, L/C Issuer and Lenders. The Administrative Agent,
the Collateral Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of Parent even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the


140





--------------------------------------------------------------------------------





Collateral Agent, each L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Parent in the absence of gross negligence or willful misconduct by such Person.
All telephonic notices to and other telephonic communications with the
Administrative Agent or the Collateral Agent, may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay, on a joint and several
basis, (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all reasonable and
documented out-of-pocket expenses incurred by an L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (iii) after the occurrence and during the
continuance of an Event of Default, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer) in connection with the enforcement or protection of its rights in
connection with


141





--------------------------------------------------------------------------------





this Agreement and the Loans made or Letters of Credit issued hereunder,
including all out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit; provided that
reasonable fees and disbursements of outside counsel shall be limited to (x) one
primary counsel for the Administrative Agent and the Lenders and, if reasonably
required by the Administrative Agent, local or specialist counsel and (y) one
additional counsel for the Lenders (unless there is an actual or perceived
conflict of interest that requires separate representation for any Lender, in
which case those Lenders similarly affected shall, as a whole, be entitled to
one separate counsel) and, to the extent reasonably necessary, local or
specialist counsel.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Agent and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents; (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit); (iii)
any actual or alleged presence or Release of Hazardous Materials at, on, under
or emanating from any property owned, leased or operated by Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to Parent or any
of its Subsidiaries; or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party or any of the Borrowers’ or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee or (B) any material
breach of the obligations of such Indemnitee under the Loan Documents, or (y)
any proceeding that does not involve an act or omission by Parent or any
Restricted Subsidiary and that is brought by an Indemnitee against another
Indemnitee (other than disputes involving claims against any Agent in its
capacity as such).
(c)    Reimbursement by Lenders. To the extent that either Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), any L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.12(e).


142





--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, that nothing in this clause (d) shall
limit the Borrower’s indemnity obligations under this Section 10.04 in respect
of any claims made by third parties for any special, indirect, consequential or
punitive damages. No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of a Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred; and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect.

Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, and the Designated Issuing
Bank (and its assigns), except that (other than as permitted pursuant to Section
7.03), no Borrower nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b); (ii) by way of
participation in accordance with the provisions of Section 10.06(d); or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) or (iv) to an SPC in accordance with the provisions of
Section 10.06(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than (i) the parties hereto,
(ii) their respective successors and assigns permitted hereby, (iii)
Participants to the extent provided


143





--------------------------------------------------------------------------------





in clause (d) of this Section and, (iv) to the extent expressly contemplated
hereby, (x) the Related Parties of each of the Administrative Agent, the L/C
Issuers and the Lenders and (y) the Designated Issuing Bank (and its assigns))
any legal or equitable right, remedy or claim under or by reason of this
Agreement. For the avoidance of doubt, the Designated Issuing Bank shall be a
third party beneficiary of this Agreement solely with respect to all rights,
benefits and privileges herein in respect of it or its Standalone Letter of
Credit Facility set forth in this Section 10.06, Section 8.02, Section 8.03,
Section 10.15, Section 10.16 and Section 10.17 and shall have all of the rights
and benefits of a third-party beneficiary only in respect of the foregoing
provisions.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment (or Commitments) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million, in the case of any assignment in
respect of the Revolving Credit Facility, or $1 million, in the case of any
assignment in respect of Term Loans, unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) has occurred
and is continuing, Parent otherwise consents; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under each applicable Facility, except that this clause (ii) shall
not (A) apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations under one Facility on a non-pro rata basis relative
to its rights and obligations under another Facility;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has


144





--------------------------------------------------------------------------------





occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that
Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment (and associated
Revolving Credit Loans and participations in L/C Obligations and in Swing Line
Loans) if such assignment is to a Person that is not a Lender with a Commitment
in respect of the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuers and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment, an Affiliate
of such a Lender or an Approved Fund with respect to such a Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or any of Parent’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Parent and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


145





--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of (and subject to the obligations and limitations of) Sections
3.01, 3.04, 3.05 and 10.04 with respect to amounts payable thereunder and
accruing for such Lender’s benefit but not paid prior to the effective date of
such assignment. Upon request, the Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Parent and any Lender (with respect to its own
interests only), at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Parent, the Borrowers, the Administrative Agent, any L/C Issuer or
any Swing Line Lender, sell participations to any Eligible Assignee (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to clause (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections and Section 10.13 and the Participant’s compliance
with Section 3.01(d)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the


146





--------------------------------------------------------------------------------





principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and the Borrowers and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary;
provided, that no Lender shall have the obligation to disclose all or a portion
of the Participant Register (including the identity of the Participant or any
information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that any loans are in registered form
for U.S. federal income tax purposes.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results in a Change in Law that occurs after the Participant
acquired the applicable participation.
(f)    Certain Pledges. Any Lender may at any time, without consent or notice,
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and Parent (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan; (ii)
any grant of such an option to any SPC shall not constitute a novation, if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, and in no event shall any Granting Lender be
released from its obligations hereunder. Each party hereto hereby agrees that
(i) each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Granting Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided, that an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Granting Lender would have been entitled to receive with respect to
the SPC granted to such SPC, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable; and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Parent and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the related Granting Lender; and


147





--------------------------------------------------------------------------------





(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(h)    Resignation as L/C Issuer after Assignment or Termination.
Notwithstanding anything to the contrary contained herein, if at any time (i)
any L/C Issuer assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to Section 10.06(b) or (ii) Parent agrees (in its sole
discretion) to terminate the entire amount of the L/C Commitments of any L/C
Issuer, in each case, such L/C Issuer may, subject to the remainder of this
paragraph, upon thirty (30) days’ notice to Parent and the Lenders, resign as
L/C Issuer. In the event of any such resignation as L/C Issuer, Parent shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by Parent to appoint any such successor shall
affect the resignation of such L/C Issuer. If any L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of such
L/C Issuer hereunder with respect to all Letters of Credit issued by such L/C
Issuer and outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of such L/C Issuer with respect to such Letters of Credit.
(i)    Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Morgan Stanley assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Morgan Stanley may, subject to the remainder of this
paragraph, upon thirty (30) days’ notice to Parent and the Lenders, resign as
Swing Line Lender. In the event of any such resignation as Swing Line Lender,
Parent shall be entitled to appoint from among the Lenders a Swing Line Lender
hereunder; provided, however, that no failure by Parent to appoint any such
successor shall affect the resignation of Morgan Stanley as Swing Line Lender.
If Morgan Stanley resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor Swing Line Lender, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender.
(j)    Affiliated Lenders. Notwithstanding anything to the contrary contained
herein, any Lender may assign all or any portion of its Term Loans of any Class
hereunder to Parent or any of its Subsidiaries, but only if:
(i)    such assignment is made pursuant to (x) a Dutch Auction open to all Term
Lenders of the applicable Class on a pro rata basis or (y) an open-market
purchase;
(ii)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(iii)    any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Parent or any of its Subsidiaries; and


148





--------------------------------------------------------------------------------





(iv)    Parent and its Subsidiaries do not use the proceeds of the Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or otherwise modified pursuant to Section 2.15 or 2.16)
to acquire such Term Loans.

Section 10.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and that the
disclosing party shall be liable for the failure of any such Persons to adhere
to the requirements of this Section 10.07); (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of Parent; (h) on a confidential basis to (i) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder or (ii) any rating agency in connection with rating the
Borrowers or their Subsidiaries; and (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a non-confidential basis from a source
other than Parent that is not itself, to the knowledge of such Person, in breach
of a confidentiality obligation to Parent or any Subsidiary in connection with
the disclosure of such Information.
For purposes of this Section, “Information” means all information received from
Parent or any Subsidiary relating to Parent or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a non-confidential basis
prior to disclosure by Parent or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Parent or a Subsidiary, as the case may be; (b) it has developed compliance
procedures regarding the use of material non-public information; and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents.

Section 10.08    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the


149





--------------------------------------------------------------------------------





Collateral Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to Parent, any such notice being waived by Parent (on its own behalf and on
behalf of each Loan Party and each of its Subsidiaries) to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17(b) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the L/C Issuers, and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify Parent and the Administrative Agent after
any such set off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Collateral Agent and
each Lender under this Section 10.08 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have.

Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.10    Counterparts; Effectiveness. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or email pdf of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or email pdf be confirmed by a manually
signed original thereof; provided, that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier or email pdf. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

Section 10.11    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions


150





--------------------------------------------------------------------------------





of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.12    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Defaulting Lender, if any Lender
shall fail to consent to any amendment or waiver requested by the Borrowers in
accordance with the last paragraph of Section 10.01 or if any other circumstance
exists hereunder that gives Parent the right to replace a Lender as a party
hereto, then Parent may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(a)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances and, other than in the case
of a Defaulting Lender, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents, any premium thereon (assuming for
this purpose that the Loans of such Lender were being prepaid) from the assignee
and any amounts payable by the Borrowers pursuant to Section 3.01, 3.04 or 3.05
from the Borrowers (it being understood that the Assignment and Assumption
relating to such assignment shall provide that any interest and fees that
accrued prior to the effective date of the assignment shall be for the account
of the replaced Lender and such amounts that accrue on and after the effective
date of the assignment shall be for the account of the replacement Lender);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation cease
to apply. Each Lender agrees that, if Parent elects to replace such Lender in
accordance with this Section 10.13, it shall promptly execute and deliver to the
Administrative Agent an Assignment


151





--------------------------------------------------------------------------------





and Assumption to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption; provided, that the
failure of any such Lender to execute an Assignment and Assumption shall not
render such assignment invalid and such assignment shall be recorded in the
Register.
Notwithstanding the foregoing, if Parent elects to replace a Lender in
connection with a Repricing Transaction, such Lender shall be entitled to the
Prepayment Premium paid in accordance with Section 2.05(a)(iv).

Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by Parent and the Administrative
Agent, the applicable L/C Issuer or the Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.15    GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR ANY APPELLATE COURT
FROM ANY SUCH COURT, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN
PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN


152





--------------------------------------------------------------------------------





DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties and the Administrative Agent shall
have been notified by each Lender, the Swing Line Lenders and L/C Issuer that
each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Loan Parties,
each Agent and each Lender and their respective successors and assigns, in each
case in accordance with Section 10.06 (if applicable) and except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by Section
7.03.

Section 10.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and the other Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders, are
arm’s-length commercial transactions between the Borrowers, the other Loan
Parties their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders, on the other hand, (ii)
each of Parent and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of Parent and each of the other Loan Parties are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, the other Loan Parties or any of
their respective Affiliates, or any other Person; and (ii) neither the
Administrative Agent, the Arrangers, the L/C Issuer nor the Lenders have any
obligation to the Borrowers, the other Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Arrangers, the L/C Issuer, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the
Arrangers, the L/C Issuer nor the Lenders have any obligation to disclose any of
such interests to the Borrowers, the other Loan Parties or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and each of the other Loan Parties hereby waive and release any claims
that it may have against the Administrative Agent, the Arrangers, the L/C Issuer
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.19    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other


153





--------------------------------------------------------------------------------





property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 10.20    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Beneficial Ownership Regulation and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name, address and
tax identification number of each Loan Party and other information regarding
each Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA Patriot Act
and the Beneficial Ownership Regulation, as applicable. This notice is given in
accordance with the requirements of the USA Patriot Act and the Beneficial
Ownership Regulation and is effective as to the Lenders and the Administrative
Agent. Parent shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation.

Section 10.21    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.22    Joint and Several Liability of the Borrowers.
(a)    Each Borrower agrees that it is jointly and severally liable for the
obligations of the other Borrower under the Loan Documents, including with
respect to the payment of principal of and interest on all Loans and the payment
of fees and indemnities and reimbursement of costs and expenses. Each Borrower
is accepting joint and several liability hereunder in consideration of the
financial accommodations to be provided by the Administrative Agent, the
Collateral Agent and the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them. Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, as a co-debtor, joint and several
liability with the other Borrower, with respect to the payment and performance
of all of the obligations under the Loan Documents, it being the intention of
the parties hereto that all such obligations shall be the joint and several
obligations of the Borrowers without preferences or distinction between them. If
and to the extent that either Borrower shall fail to make any payment with
respect to any of the obligations under the Loan Documents as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event the other Borrower will make such payment with respect to, or
perform, such obligations. Each Borrower hereby waives notice of acceptance of
its joint and several liability, notice of the Loans made under this Agreement,
notice of the occurrence of any Default or Event of Default, or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent, the Collateral Agent or the Lenders under
or in respect of any of the obligations under the Loan Documents, any
requirement of diligence or to mitigate damages and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement,
except for any demands,


154





--------------------------------------------------------------------------------





notices and other formalities expressly required under the terms of this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the obligations under the
Loan Documents, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Administrative Agent, the
Collateral Agent or the Lenders at any time or times in respect of any default
(including any Default or Event of Default) by the other Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent, the Collateral Agent or the Lenders in respect of any of the obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such obligations or the
addition, substitution or release, in whole or in part, of either Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent, the Collateral Agent or the Lenders, including any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 10.22, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 10.22, it being the intention of each Borrower that, so long as any
of the obligations under the Loan Documents remain unsatisfied, the obligations
of such Borrower under this Section 10.22 shall not be discharged except by
performance and then only to the extent of such performance. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of the
other Borrower. With respect to each Borrower’s obligations arising as a result
of the joint and several liability of the Borrowers hereunder with respect to
Loans or other extensions of credit made to any of the other Borrowers
hereunder, such Borrower waives, until the obligations under the Loan Documents
shall have been paid in full in cash (other than contingent indemnification
obligations that are not yet due and payable or as to which no claim has been
asserted) and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which the Administrative Agent, the
Collateral Agent and/or any Lender now has or may hereafter have against the
other Borrower, any endorser or any guarantor of all or any part of the
obligations under the Loan Documents, and any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent
and/or any Lender to secure payment of the obligations under the Loan Documents
or any other liability of the Borrowers to the Administrative Agent, the
Collateral Agent and/or any Lender.
(b)    Subject to the immediately preceding sentence, to the extent that either
Borrower shall be required to pay a portion of the obligations under the Loan
Documents which shall exceed the amount of Loans other extensions of credit
received by such Borrower and all interest, costs, fees and expenses
attributable to such Loans or other extensions of credit, then such Borrower
shall be reimbursed by the other Borrower for the amount of such excess. This
paragraph is intended only to define the relative rights of Borrowers, and
nothing set forth in this paragraph is intended or shall impair the obligations
of each Borrower, jointly and severally, to pay to Administrative Agent, the
Collateral Agent and Lenders the obligations under the Loan Documents as and
when the same shall become due and payable in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this paragraph or any
other provisions of this Agreement, it is the intent of the parties hereto that
the liability incurred by each Borrower in respect of the obligations under the
Loan Documents of the other Borrower (and any Lien granted by each Borrower to
secure such obligations), not constitute a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable law of any state or other
governmental unit (“Fraudulent Conveyance”). Consequently, each Borrower, the
Administrative Agent, the Collateral Agent and each Lender hereby agree that if
a court of competent jurisdiction determines that the incurrence of liability by
either Borrower in respect of the obligations under the Loan Documents of the
other Borrower (or any Liens granted by such Borrower to secure such
obligations) would, but for the application of this sentence, constitute a
Fraudulent Conveyance, such liability (and such Liens) shall be valid and
enforceable only to the maximum extent that would not


155





--------------------------------------------------------------------------------





cause the same to constitute a Fraudulent Conveyance, and this Agreement and the
other Loan Documents shall automatically be deemed to have been amended
accordingly, nunc pro tunc.
(c)    Each Borrower’s obligation to pay and perform the obligations under the
Loan Documents shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of this Agreement, or any term or provision therein,
as to the other Borrower, (ii) any amendment or waiver of or any consent to
departure from this Agreement or any other Loan Document, in respect of the
other Borrower, (iii) the application of any Loan proceeds to, or the extension
of any other credit for the benefit of, the other Borrower, any other Loan
Party, or any of their Subsidiaries or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 10.22, constitute a legal or equitable discharge
of, or provide a right of setoff against, either Borrower’s obligations
hereunder, in each case other than any payment in full of such obligations
(other than contingent indemnification obligations not yet due or owing). Each
of the Borrowers further agree that (i) its obligations under this Agreement and
the other Loan Documents shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any such obligations is rescinded or
must otherwise be returned by any Person upon the insolvency, bankruptcy or
reorganization of, or the application of any Debtor Relief Laws to, the other
Borrower, all as though such payment had not been made and (ii) it hereby
unconditionally and irrevocably waives any right to revoke its joint and several
liability under the Loan Documents and acknowledges that such liability is
continuing in nature and applies to all obligations of the Borrowers under the
Loan Documents, whether existing now or in the future.

Section 10.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    The application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    The effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    A reduction in full or in part or cancellation of any such liability;
(ii)    A conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Documents; or
(iii)    The variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.24    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit


156





--------------------------------------------------------------------------------





Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

Section 10.25    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person


157





--------------------------------------------------------------------------------





ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE XI
GUARANTEE

Section 11.01    The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety, to
each Secured Party and their respective


158





--------------------------------------------------------------------------------





successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrowers (other than such Guarantor),
and all other Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof, excluding, with respect to any Guarantor at any time, Excluded Swap
Obligations with respect to such Guarantor at such time (such obligations being
herein collectively called the “Guaranteed Obligations”). The Guarantors hereby
jointly and severally agree that if the Borrowers shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. Notwithstanding anything to the contrary, this Section 11.01 shall not
require or result in the application of any amount received from any Loan Party
to any Excluded Swap Obligation of such Loan Party.

Section 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrowers under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected;
(e)    the release of any other Guarantor pursuant to Section 11.09; or
(f)    the expiration of any statute of limitations.


159





--------------------------------------------------------------------------------





The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against either Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against either Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 11.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against either Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations.

Section 11.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

Section 11.06    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.


160





--------------------------------------------------------------------------------






Section 11.07    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 11.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

Section 11.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, any portion of the Equity Interests or all or
substantially all property of any Guarantor is sold or otherwise transferred to
a person or persons, none of which is a Loan Party, or if any Guarantor shall be
designated an Unrestricted Subsidiary or otherwise not be required to remain a
Guarantor hereunder, then such Guarantor shall, upon the consummation of such
sale or transfer, designation or other circumstance, be automatically released
from its obligations under this Agreement (including under Section 10.04 hereof)
and its obligations to pledge and grant any Collateral owned by it (and all
security interests actually granted in such Collateral) pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of such Guarantor, the pledge of such Equity Interests to
the Collateral Agent pursuant to the Collateral Documents shall be automatically
released, and, so long as Parent shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Collateral Agent shall take such actions as are necessary to effect each release
described in this sentence.

Section 11.10    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.04. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the L/C Issuers, the Swing Line
Lenders and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the L/C Issuers, the Swing Line Lenders and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

Section 11.11    Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to the Collateral Documents are expressly subject
to the Intercreditor Agreement (if in effect), the Second Lien Intercreditor
Agreement (if in effect) and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder or under the Intercreditor Agreement (if in
effect), the Second Lien Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Intercreditor Agreement (if in effect), the
Second Lien Intercreditor Agreement (if in effect) and such other intercreditor
agreement entered into pursuant hereto. In the event of any conflict between the
terms of the Intercreditor Agreement (if in effect), the Second Lien
Intercreditor Agreement (if in effect) or any other such intercreditor and terms
of this Agreement, the terms of the Intercreditor Agreement (if in effect), the
Second Lien Intercreditor Agreement (if in effect) or such other intercreditor
agreement, as applicable, shall govern.


161





--------------------------------------------------------------------------------






Section 11.12    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.12, or otherwise under this Guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.12 shall remain in full force and effect until the release of this Guaranty
under Section 9.09(b)(ii). Each Qualified ECP Guarantor intends that this
Section 11.12 constitute, and this Section 11.12 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1 a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 11.13    Appointment of Parent as Representative of the Borrowers. Each
Borrower hereby designates Parent to act as its representative hereunder. Parent
will be acting as agent on each of the Borrowers behalf for the purposes of
issuing notices of Borrowing and notices of conversion/continuation of any Term
Loans pursuant to Section 2.02 or similar notices, giving instructions with
respect to the disbursement of the proceeds of the Term Loans, selecting
interest rate options, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Loan Documents. Parent hereby accepts such appointment.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Parent shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.




162





--------------------------------------------------------------------------------


EXHIBIT F






















 
 
 
 
 





[FORM OF] SECURITY AGREEMENT
dated as of
[•], 20[•]
among
OUTFRONT MEDIA CAPITAL LLC
and OUTFRONT MEDIA CAPITAL CORPORATION,
as Borrowers
OUTFRONT MEDIA INC. AND THE OTHER
GUARANTORS PARTY HERETO FROM TIME TO TIME
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
 
 
 
 
 







F-1

--------------------------------------------------------------------------------






Article I
 
Definitions
4


 
 
 
 
 
Section 1.01
Credit Agreement
4


 
Section 1.02
Other Defined Terms
4


Article II
 
Pledge of Securities
8


 
 
 
 
 
Section 2.01
Pledge
8


 
Section 2.02
Delivery of the Pledged Collateral
8


 
Section 2.03
Representations, Warranties and Covenants
9


 
Section 2.04
Actions with Respect to Certain Equity Interests
10


 
Section 2.05
Registration in Nominee Name; Denominations
11


 
Section 2.06
Voting Rights; Dividends and Interest
11


Article III
 
Security Interests in Personal Property
13


 
 
 
 
 
Section 3.01
Security Interest
13


 
Section 3.02
Representations and Warranties
14


 
Section 3.03
Covenants
15


 
Section 3.04
Instruments
17


Article IV
 
Remedies
18


 
 
 
 
 
 
Section 4.01
Remedies upon Default
18


 
Section 4.02
Application of Proceeds
19


 
Section 4.03
Grant of License to Use Intellectual Property; Power of Attorney
19


Article V
 
Miscellaneous
20


 
 
 
 
 
 
Section 5.01
Notices
20


 
Section 5.02
Waivers; Amendment
20


 
Section 5.03
Collateral Agent's Fees and Expenses
21


 
Section 5.04
Successors and Assigns
21


 
Section 5.05
Survival of Agreement
21


 
Section 5.06
Counterparts; Effectiveness; Successors and Assigns; Several Agreement
21


 
Section 5.07
Severability
22


 
Section 5.08
Right of Set-Off
22


 
Section 5.09
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process
22


 
Section 5.10
Headings
22


 
Section 5.11
Security Interest Absolute
22


 
Section 5.12
Intercreditor Agreement Governs
23


 
Section 5.13
Termination or Release
23


 
Section 5.14
Additional Grantors
23


 
Section 5.15
Collateral Agent Appointed Attorney-in-Fact
24


 
Section 5.16
General Authority of the Collateral Agent
24


 
Section 5.17
Reasonable Care
25


 
Section 5.18
Mortgages
25


 
Section 5.19
Reinstatement
25


 
Section 5.20
Miscellaneous
25





F-2

--------------------------------------------------------------------------------







Schedules
 
 
 
SCHEDULE I
Pledged Equity; Pledged Debt
 
 
Exhibits
 
 
 
EXHIBIT I
Form of Security Agreement Supplement
EXHIBIT II
Form of Patent Security Agreement
EXHIBIT III
Form of Trademark Security Agreement
EXHIBIT IV
Form of Copyright Security Agreement









F-3

--------------------------------------------------------------------------------






SECURITY AGREEMENT dated as of [•], 20[•] among OUTFRONT MEDIA CAPITAL LLC, a
Delaware limited liability company, and OUTFRONT MEDIA CAPITAL CORPORATION, a
Delaware corporation (each, a “Borrower” and, together, the “Borrowers”),
OUTFRONT MEDIA INC., a Maryland corporation (the “Parent”), as Grantor, the
other Grantors identified herein and who from time to time become a party hereto
(together with the Borrowers and Parent, the “Grantors” and each a “Grantor”)
and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent for the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).
Reference is made to the Credit Agreement dated as of January 31, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, Parent, as
Guarantor, the other Guarantors from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Swing Line Lender, the
Collateral Agent and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”). The Lenders have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement and the Hedge Banks have agreed to perform certain obligations
under Secured Hedge Agreements and Treasury Services Agreements. The obligations
of (i) the Lenders to extend such credit and (ii) the performance of such
obligations of the Hedge Banks under the Secured Hedge Agreements and Treasury
Services Agreements are conditioned upon, among other things, the execution and
delivery of this Agreement. The Grantors (other than the Borrowers) are
affiliates of the Borrowers, will derive substantial benefits from such
extension of credit by the Lenders and such performance of such obligations by
the Hedge Banks and are willing to execute and deliver this Agreement in order
to induce (i) the Lenders to extend such credit and (ii) the Hedge Banks to
enter into such Secured Hedge Agreements and Treasury Services Agreements to
execute the documentation relating thereto. Accordingly, the parties hereto
agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01    Credit Agreement.
(a)    Unless otherwise noted, capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
Whether or not defined in the Credit Agreement, all terms defined in the New
York UCC (as defined herein) and not otherwise defined in this Agreement have
the meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02    Other Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Accounts” has the meaning specified in Article 9 of the New York UCC.
“Agreement” means this Security Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).


F-4

--------------------------------------------------------------------------------





“Borrower” and “Borrowers” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter
directly owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States, whether as author, assignee,
transferee, exclusive licensee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Excluded Assets” means (a) any Real Property (including, without limitation,
all Real Property leasehold interests (including requirements to deliver
landlord lien waivers, estoppels and collateral access letters)) other than any
fee-owned Real Property that is acquired after the Closing Date, with an
individual fair market value (as determined in good faith by Parent) in excess
of $5 million (with fair market value determined as of the date of acquisition
thereof and without regard to third party advertising revenue derived from any
improvements on such property that are made after the date of acquisition
thereof), (b) any vehicles and other assets subject to certificates of title to
the extent a Lien thereon cannot be perfected by the filing of a financing
statement under the UCC of any applicable jurisdiction, (c) any (x)
Letter-of-Credit Rights or (y) Equity Interests in joint ventures, in each case,
to the extent a Lien thereon cannot be perfected by the filing of a financing
statement under the UCC of any applicable jurisdiction, (d) any Commercial Tort
Claims, (e) any asset or property to the extent the grant of a security interest
is prohibited by applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to such applicable Law, in each case after
giving effect to the applicable anti-assignment provisions of the UCC of any
applicable jurisdiction or other applicable Law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC of any applicable jurisdiction or other applicable Law notwithstanding
such prohibition, (f) any asset (including, without limitation, any lease,
license or other agreement or Contractual Obligation or any property subject to
a purchase money security interest, Lien securing a Capitalized Lease
Obligation, Receivables Facility or similar arrangement) to the extent that a
grant of a security interest therein would require a consent not obtained or
violate or invalidate any lease, license, agreement or Contractual Obligation
(including, without limitation, any such purchase money arrangement, Capitalized
Lease Obligation, Receivables Facility or similar arrangement) or create a right
of termination in favor of any other party thereto (other than a Borrower or a
Guarantor), in each case after giving effect to the applicable anti-assignment
provisions of the UCC of any applicable jurisdiction and other applicable Law
and other than Proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC of any applicable jurisdiction or other
applicable Law notwithstanding such prohibition, (g) any asset or property
(including, without limitation, any Equity Interests) to the extent the grant of
a security interest is prohibited by any Organization Documents, joint venture
agreement or shareholders’ agreement


F-5

--------------------------------------------------------------------------------





governing the issuer of such Equity Interests or requires a consent not obtained
of any Person (other than a Grantor) pursuant to such Organization Documents or
agreements, in each case after giving effect to the applicable anti-assignment
provisions of the UCC of any applicable jurisdiction or other applicable Law and
other than Proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC of any applicable jurisdiction or other
applicable Law notwithstanding such prohibition, (h) voting Equity Interests
(and any other interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2)) in excess of 66% of all
such Equity Interests (and other interests) in (A) any CFC or (B) any CFC
Holdco, (i) any Equity Interests in (A) any Person that is not a Wholly-Owned
Subsidiary to the extent that Parent and the Collateral Agent reasonably
determine that the granting of a Lien on such Equity Interests will materially
interfere with minority shareholders of such Person, (B) any Unrestricted
Subsidiary (until such time as any Unrestricted Subsidiary becomes a Restricted
Subsidiary), (C) any Person held by a Foreign Subsidiary or (D) any Receivables
Subsidiary, (j) any “intent-to-use” trademark or service mark applications prior
to the filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, (k) any foreign assets, rights or property or
credit support; provided that this clause (k) shall not exclude any Equity
Interests of Foreign Subsidiaries that are otherwise required to be pledged
pursuant to the terms of this Agreement, (l) any asset or property as to which
Parent and the Collateral Agent reasonably determine that the costs of obtaining
a Lien thereon or perfection thereof are excessive in relation to the benefit to
the Secured Parties of such Lien, (m) any assets or property as to which Parent
and the Collateral Agent reasonably determine that the granting of a Lien
thereon will result in materially adverse tax consequences to Parent or any of
its Subsidiaries, (n) any accounts and related assets sold (including in the
form of capital contributions) under a Receivables Facility and (o) any
subordinated Indebtedness of a Receivables Subsidiary owed to a Restricted
Subsidiary in respect of the purchase price of accounts and related assets sold
under a Receivables Facility and any related Instruments (including, without
limitation, promissory notes and the Subordinated Note) evidencing such
subordinated Indebtedness; provided, however, that “Excluded Assets” shall not
include any Proceeds, substitutions or replacements of any “Excluded Assets”
referred to in clauses (a) through (n) (unless such Proceeds, substitutions or
replacements would constitute “Excluded Assets” referred to in any of clauses
(a) through (n)).
“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security directly held by or
granted to any Grantor, as the case may be, to secure payment by an Account
Debtor of any of the Accounts.
“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“Intellectual Property” means all intellectual property of every kind and nature
now directly owned or hereafter directly acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing.
“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.


F-6

--------------------------------------------------------------------------------





“Investment Property” has the meaning specified in Article 9 of the New York
UCC.
“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (a) renewals, extensions, amendments and
supplements thereof, (b) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder or with respect thereto
including damages for breach or for infringement claims pertaining to the
licensed Intellectual Property (to the extent that a Grantor has the right to
collect them), and (c) rights to sue for past, present and future breaches or
violations thereof.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter directly owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third party, is in existence, and all rights of any
Grantor under any such agreement.
“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, and (b) all reissues, re-examinations,
continuations, divisions, continuations-in-part, renewals, or extensions
thereof, and the inventions or improvements disclosed or claimed therein.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities now
or hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
“Proceeds” has the meaning assigned in Article 9 of the UCC and, in any event,
shall also include but not be limited to (a) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Administrative Agent
or any Grantor from time to time with respect to any of the Collateral, (b) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority, (c) any and all rights relating to Equity Interests
constituting Collateral and (d) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.
“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.


F-7

--------------------------------------------------------------------------------





“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
directly owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, fictitious business names and
other source or business identifiers protected under the laws of the United
States or any state or political subdivision thereof, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith in the USPTO or any similar offices in any State of the
United States or any political subdivision thereof, and all renewals thereof, as
well as any unregistered trademarks and service marks used by a Grantor and (b)
all goodwill connected with the use thereof and symbolized thereby.
“USCO” means the United States Copyright Office.
“USPTO” means the United States Patent and Trademark Office.

ARTICLE II
PLEDGE OF SECURITIES

Section 2.01    Pledge. As security for the payment or performance in full when
due of the Obligations, including the Guarantees of the Obligations, each
Grantor hereby pledges to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under (a)
all Equity Interests directly held by it, including those listed on Schedule I
and any other Equity Interests directly obtained in the future by such Grantor
and the certificates, if any, representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include any
Excluded Assets; (b) (i) the debt obligations owed to it and listed opposite the
name of such Grantor on Schedule I, (ii) any debt obligations (including,
without limitation, any intercompany notes) directly obtained in the future by
such Grantor having, (A) in the case of intercompany notes, an aggregate
principal amount in excess of $15 million individually and (B) in the case of
third party notes, an aggregate principal amount in excess of $10 million
individually and (iii) the certificates, promissory notes and any other
instruments, if any, evidencing such debt obligations (the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Assets or any
intercompany notes evidencing Indebtedness owed by a Grantor to another
Grantor;; (c) subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
and Pledged Debt; (d) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(a), (b), and (c) above; and (e) all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (f) above being collectively referred to as
the “Pledged Collateral”); provided that the Pledged Collateral shall not
include any Excluded Assets.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.


F-8

--------------------------------------------------------------------------------






Section 2.02    Delivery of the Pledged Collateral.
(a)    Each Grantor agrees to deliver to the Collateral Agent on the Closing
Date all Pledged Securities directly owned by it on the Closing Date and with
respect to any Pledged Securities issued or acquired after the Closing Date, it
agrees to deliver or cause to be delivered as promptly as practicable (and in
any event, within thirty (30) days after the date of acquisition thereof or such
longer period as to which the Collateral Agent may agree in its reasonable
discretion) to the Collateral Agent, for the benefit of the Secured Parties, any
and all such Pledged Securities (other than any uncertificated securities). If
any uncertificated securities subsequently become certificated such that they
constitute Pledged Securities, the applicable Grantor agrees to deliver or cause
to be delivered as promptly as practicable (and in any event, within thirty (30)
days after the date such certificates become certificated or such longer period
as to which the Collateral Agent may agree in its reasonable discretion) to the
Collateral Agent, for the benefit of the Secured Parties, any and all such
certificates.
(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than Parent or any of its Subsidiaries, will use
reasonable best efforts to cause) any Indebtedness for borrowed money owed to
any Grantor by any Person (other than intercompany Indebtedness between Grantors
and Indebtedness constituting an Excluded Asset) having, (A) in the case of
intercompany notes, an aggregate principal amount in excess of $15 million
individually and (B) in the case of third party notes, an aggregate principal
amount in excess of $10 million individually, to be evidenced by a duly executed
promissory note that is pledged and delivered to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the terms hereof.
(c)    Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral delivered pursuant to the terms of
this Agreement shall be accompanied to the extent necessary to perfect the
security interest in the Pledged Collateral by undated proper instruments of
assignment or transfer duly executed in blank by the applicable Grantor and such
other instruments or documents as the Collateral Agent may reasonably request.

Section 2.03    Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:
(a)    Schedule I correctly sets forth, as of the Closing Date, a true and
complete list, with respect to each Grantor, of (i) all the Equity Interests
directly owned by such Grantor in any Person and the percentage of the issued
and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity directly owned by such Grantor and
(ii) all the Pledged Debt owed to such Grantor;
(b)    the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than Parent or any of its Subsidiaries, to the best of
each Grantor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity, is fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Parent or any of its Subsidiaries, to
the best of each Grantor’s knowledge), is the legal, valid and binding
obligation of each issuer thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights


F-9

--------------------------------------------------------------------------------





generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;
(c)    each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
directly owned by such Grantors, (ii) holds the same free and clear of all
Liens, other than (A) Liens created by the Collateral Documents and (B) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than (A) Liens created by the Collateral Documents, (B) Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and (C) other
transactions permitted under the Credit Agreement, and (iv) subject to the
rights of such Grantor to dispose of assets or property pursuant to the terms of
the Credit Agreement, if requested by the Collateral Agent, will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however arising, of all Persons whomsoever;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or permitted to exist pursuant to the terms of the
Credit Agreement, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).

Section 2.04    Actions with Respect to Certain Equity Interests.
(a)    Any limited liability company and any limited partnership controlled by
any Grantor shall either (a) not include in its operative documents any
provision that any Equity Interests in such limited liability company or such
limited partnership be a “security” as defined under Article 8 of the Uniform
Commercial Code or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership. To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to Section
2.02(a) and (ii) such Grantor shall fulfill all other requirements under Section
2.02 applicable in respect thereof. Each Grantor hereby agrees that if any of
the Pledged Collateral is at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable law or, with respect to Pledged Collateral issued by any Person other
than a Wholly-Owned Subsidiary of Parent, the Organization Documents of such
issuer, (i) if necessary or desirable to perfect a security interest in such
Pledged Collateral, cause such pledge to be recorded on the equityholder
register or the books and records of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Collateral Agent the right to transfer such Pledged Collateral under
the terms hereof, and (ii) after the occurrence and during the continuance of
any Event of Default, upon request by the Collateral Agent, (A) cause the
Organization


F-10

--------------------------------------------------------------------------------





Documents of each such issuer of Equity Interests constituting Pledged
Collateral to be amended to provide that such Pledged Collateral shall be
treated as “securities” for purposes of the Uniform Commercial Code and (B)
cause such Pledged Collateral to become certificated and delivered to the
Collateral Agent.
(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Section 2.05    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent, on behalf
of the Secured Parties, shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement; provided, that the
Collateral Agent shall give Parent prior notice of its intent to exercise such
rights.

Section 2.06    Voting Rights; Dividends and Interest.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified Parent that the rights
of the Grantors under this Section 2.06 are being suspended:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner, except as may be permitted under
this Agreement, the Credit Agreement or the other Loan Documents, that would
materially and adversely affect the rights and remedies of any of the Collateral
Agent or the other Secured Parties under this Agreement, the Credit Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same.
(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as each
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity


F-11





--------------------------------------------------------------------------------





Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within thirty
(30) days after receipt thereof or such longer period as to which the Collateral
Agent may agree in its reasonable discretion) delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified Parent of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to receive dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Collateral Agent,
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be promptly
(and in any event within thirty (30) days or such longer period as to which the
Collateral Agent may agree in its reasonable discretion) delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
4.02 hereof. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have provided Parent with notice of the
suspension of the rights of the Grantors under paragraph (a)(i) of this Section
2.06, then all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights at the discretion of the Collateral Agent. After all Events of Default
have been cured or waived, (i) each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i) of
this Section 2.06 and (ii) the obligations of the Collateral Agent pursuant to
the terms of paragraph (a)(i) of this Section 2.06 shall be reinstated.
(d)    Any notice given by the Collateral Agent to Parent suspending the rights
of the Grantors under paragraph (a) of this Section 2.06 (i) shall be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise


F-12





--------------------------------------------------------------------------------





affecting the Collateral Agent’s rights to give additional notices from time to
time suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III
SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01    Security Interest.
(a)    As security for the payment or performance, as the case may be, in full
when due of the Obligations, including the Guarantees of the Obligations, each
Grantor hereby pledges to the Collateral Agent, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now or at any time hereafter directly owned by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all Fixtures all General Intangibles and all Intellectual Property;
(vii)    all Goods;
(viii)    all Instruments;
(ix)    all Inventory;
(x)    all Investment Property;
(xi)    all books and records pertaining to the Article 9 Collateral;
(xii)    all Letters of Credit and Letter of Credit Rights;
(xiii)    all Money; and
(xiv)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets.


F-13





--------------------------------------------------------------------------------





(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as “all assets of the Debtor, whether now owned
or hereafter acquired” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon any reasonable request.
(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.
(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required (i) to perfect the Security Interests granted by
this Security Agreement (including Security Interests in Investment Property and
Fixtures) by any means other than by (A) filings pursuant to the Uniform
Commercial Code of the relevant State(s), (B) filings in United States
government offices with respect to Intellectual Property as expressly required
elsewhere herein, (C) delivery to the Collateral Agent to be held in its
possession of all Collateral consisting of Instruments or Pledged Securities as
expressly required elsewhere herein or (D) other methods provided for in Section
2.04, (ii) to enter into any deposit account control agreement or securities
account control agreement with respect to any deposit account or securities
account, (iii) to take any action (other than the actions listed in clause
(i)(A), and (C) above) with respect to any assets located outside of the United
States or (iv) to perfect in any assets subject to a certificate of title
statute.

Section 3.02    Representations and Warranties. The Grantors jointly and
severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:
(a)    Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder.
(b)    The Uniform Commercial Code financing statements (including fixture
filings) or other appropriate filings, recordings or registrations prepared by
the Collateral Agent based upon the information provided to the Collateral Agent
in the Perfection Certificate for filing in each governmental, municipal or
other office specified in Schedule 6 to the Perfection Certificate (or specified
by notice from Parent to the Collateral Agent after the Closing Date in the case
of filings, recordings or registrations required by the Credit Agreement), are
all the filings, recordings and registrations (other than filings required to be
made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United


F-14





--------------------------------------------------------------------------------





States Patents, Trademarks and Copyrights) that are necessary to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments.
(c)    Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents (except the Excluded Patents),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending, unless it constitutes an Excluded Asset)
and United States registered Copyrights, respectively, have been or on the
Closing Date shall be delivered to the Collateral Agent for recording by the
USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, as may be necessary to
establish a valid and perfected security interest in favor of the Collateral
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of registrations and applications for Patents, Trademarks
(except pending Trademark applications that constitute Excluded Assets) and
Copyrights to the extent a security interest may be perfected by filing,
recording or registration in the USPTO or the USCO, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed by any Grantor after the date
hereof, and (ii) the UCC financing and continuation statements and amendments
contemplated in Section 3.02(b)).
(d)    (i) When all appropriate filings, recordings, registrations or
notifications are made as may be required under applicable Law to perfect the
Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement or the Intercreditor Agreement, if then in effect), the Security
Interest shall be prior to any other Lien on any of the Article 9 Collateral,
other than (1) any nonconsensual Lien that is expressly permitted pursuant to
Section 7.01 of the Credit Agreement and has priority as a matter of law and (2)
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.
(e)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the New York UCC or any
other applicable United States laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

Section 3.03    Covenants.
(a)    Parent agrees promptly (and in any event within thirty (30) days after
such change) to notify the Collateral Agent in writing of any change in (i)
legal name of any Grantor, (ii) the type of organization of any Grantor, (iii)
the jurisdiction of organization of any Grantor, or (iv) the chief executive
office of any


F-15





--------------------------------------------------------------------------------





Grantor and, upon request by the Collateral Agent, take all actions necessary to
continue the perfection of the security interest created hereunder following any
such change with the same priority as immediately prior to such change. Parent
agrees promptly to provide the Collateral Agent after notification of any such
change with certified Organization Documents reflecting any of the changes
described in the first sentence of this paragraph.
(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, Parent shall deliver a Perfection Certificate Supplement in
accordance with Section 6.02(c) of the Credit Agreement.
(c)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith, all in accordance with the terms of this Agreement and the Credit
Agreement.
(d)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten (10) Business Days after demand for
any payment made in respect of such amounts that are due and payable or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization in accordance with Section 5.03; provided, however, Grantors shall
not be obligated to reimburse the Collateral Agent with respect to any
Intellectual Property Collateral which any Grantor has failed to maintain or
pursue, or otherwise allowed to lapse, terminate or be put into the public
domain, in accordance with Section 3.03(f)(iv). Nothing in this paragraph shall
be interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(e)    Reserved.
(f)    Intellectual Property Covenants.
(i)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, and
except to the extent failure to act would not, as deemed by Parent in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property included in the Article 9 Collateral for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the USPTO, the USCO and any
other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Article 9
Collateral of such Grantor.


F-16





--------------------------------------------------------------------------------





(ii)    Other than to the extent permitted herein or in the Credit Agreement, or
with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by Parent in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, no Grantor shall do or
permit any act or knowingly omit to do any act whereby any of its Intellectual
Property included in the Article 9 Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in the case
of a trade secret, becomes publicly known).
(iii)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the Grantor’s business operations or except where
failure to do so would not, as deemed by Parent in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all reasonable steps to preserve and protect each item of its
Intellectual Property included in the Article 9 Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all reasonable
steps necessary to ensure that all licensed users of any of the Trademarks abide
by the applicable license’s terms with respect to standards of quality.
(iv)    Notwithstanding clauses (i) through (iii) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Intellectual Property included in the Article 9 Collateral to the extent
permitted by the Credit Agreement.
(v)    Together with the delivery of a Perfection Certificate or Perfection
Certificate Supplement under the Credit Agreement, each Grantor shall provide a
list of any additional applications for or registrations of Intellectual
Property (in each case, in the USPTO and the USCO, as applicable) of such
Grantor not previously disclosed to the Collateral Agent including such
information as is necessary for such Grantor to make appropriate filings in the
USPTO and the USCO with respect to Intellectual Property included in the Article
9 Collateral and, upon the written request of the Collateral Agent (other than
in connection with the execution of a Security Agreement Supplement pursuant to
Section 5.14 hereof), deliver to the Collateral Agent at such time the
short-form security agreement with respect to such Patents, Trademarks or
Copyrights in appropriate form for filing with the USPTO or USCO, as applicable,
so that the Collateral Agent may file such agreements with the USPTO or USCO, as
applicable; provided, however, that updates to any applications for or
registrations of Intellectual Property of such Grantor shall only be provided in
a Perfection Certificate or Perfection Certificate Supplement.
(g)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not permitted pursuant to Section 7.01 of the Credit Agreement. Each
Grantor (rather than the Collateral Agent or any Secured Party) shall remain
liable (as between itself and any relevant counterparty) to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.


F-17





--------------------------------------------------------------------------------






Section 3.04    Instruments. If the Grantors shall at any time directly hold or
acquire any Instruments constituting Article 9 Collateral (excluding checks,
intercompany Indebtedness between Grantors and Excluded Assets), and evidencing
an amount in excess of (A) in the case of intercompany notes, an aggregate
principal amount in excess of $15 million individually and (B) in the case of
third party notes, an aggregate principal amount in excess of $10 million
individually, such Grantor shall promptly (and in any event, within thirty (30)
days after the date of acquisition thereof or such longer period as to which the
Collateral Agent may agree in its reasonable discretion) endorse, assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

ARTICLE IV
REMEDIES

Section 4.01    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) enter into
any premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located in
order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to such occupancy; (iii) require each Grantor to, and each Grantor agrees that
it will at its expense and upon the request of the Collateral Agent promptly,
assign the entire right, title, and interest of such Grantor in each of the
Patents, Trademarks, domain names and Copyrights to the Collateral Agent for the
benefit of the Secured Parties; (iv) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to such exercise; and (v) subject
to the mandatory requirements of applicable law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Collateral Agent shall give the applicable Grantors and Parent ten (10)
Business Days’ written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at


F-18





--------------------------------------------------------------------------------





such place or places as the Collateral Agent may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral, or a portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Section 4.02    Application of Proceeds.
(a)    Subject to the Intercreditor Agreement (if any), the Collateral Agent
shall apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the order provided for in the Credit
Agreement.
(b)    The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, monies or balances in accordance with this
Agreement and the Credit Agreement. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
(c)    In making the determinations and allocations required by this Section
4.02, the Collateral Agent may conclusively rely upon information supplied to or
by the Collateral Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by


F-19





--------------------------------------------------------------------------------





any Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

Section 4.03    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Borrowers,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any rule of law, statute or regulation, or is prohibited
by, or constitutes a breach or default under or results in the termination of
any contract, license, agreement, instrument or other document evidencing,
giving rise to or theretofore granted, to the extent permitted by the Credit
Agreement, with respect to such property or otherwise unreasonably prejudices
the value thereof to the relevant Grantor; provided, further, that such licenses
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks.
Furthermore, each Grantor hereby grants to the Collateral Agent an absolute
power of attorney to sign, subject only to the giving of ten (10) days’ notice
to the Grantor and Parent, upon the occurrence and during the continuance of any
Event of Default, any document which may be required by the USPTO or the USCO in
order to effect an absolute assignment of all right, title and interest in each
registration and application for a Patent, Trademark or Copyright, and to record
the same.

ARTICLE V
MISCELLANEOUS

Section 5.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement (whether or not then in effect). All
communications and notices hereunder to any Grantor other than Parent shall be
given to it in care of Parent as provided in Section 10.02 of the Credit
Agreement (whether or not then in effect).

Section 5.02    Waivers; Amendment.
(a)    No failure or delay by the Collateral Agent, any L/C Issuer or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent, the L/C Issuers and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this


F-20





--------------------------------------------------------------------------------





Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

Section 5.03    Collateral Agent’s Fees and Expenses.
(a)    The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder and indemnity for its actions
in connection herewith as provided in Sections 10.04 and 10.05 of the Credit
Agreement (whether or not then in effect); provided that each reference therein
to “Parent” or the “Borrowers” shall be deemed to be a reference to “each
Grantor” and each reference therein to “Administrative Agent” shall be deemed to
be a reference to “Collateral Agent”.
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable promptly upon written demand therefor.

Section 5.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.06
of the Credit Agreement.

Section 5.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf, and shall continue in full force and effect until the termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Treasury Services Agreements and Secured Hedge Agreements, except as to amounts
that are due and payable thereunder for which the Administrative Agent has
received a written notice from the applicable Hedge Bank) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer).

Section 5.06    Counterparts; Effectiveness; Successors and Assigns; Several
Agreement. This Agreement and each other Loan Document may be executed in one or
more counterparts, each of which


F-21





--------------------------------------------------------------------------------





shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic communication of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Collateral Agent may also
require that any such documents and signatures delivered by facsimile or other
electronic communication be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or other
electronic communication. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the other Loan Documents. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

Section 5.07    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 5.08    Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates shall have the rights specified in Section 10.08 of the Credit
Agreement.

Section 5.09    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
(a)    The terms of Sections 10.15 and 10.16 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.10    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.11    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all


F-22





--------------------------------------------------------------------------------





obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

Section 5.12    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the limitations and provisions of the
Intercreditor Agreement, if then in effect. In the event of any conflict between
the terms of the Intercreditor Agreement, if then in effect, and the terms of
this Agreement, the terms of the Intercreditor Agreement if then in effect shall
govern.

Section 5.13    Termination or Release.
(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Treasury Services Agreements and Secured Hedge
Agreements, except as to amounts that are due and payable thereunder for which
the Administrative Agent has received a written notice from the applicable Hedge
Bank) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized or back-stopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer).
(b)    A Grantor (other than a Borrower) shall automatically be released from
its obligations hereunder as provided in Section 9.09 of the Credit Agreement;
provided that the Lenders shall have consented to such transaction (to the
extent required by the Credit Agreement) and the terms of such consent did not
provide otherwise.
(c)    Upon (i) any sale or other transfer by any Grantor of any Collateral that
is permitted under the Credit Agreement (other than a sale or transfer to
another Grantor), including, but not limited to, any sale of accounts and
related assets sold under a Receivables Facility, (ii) any asset or property
becoming an Excluded Asset or (iii) the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to Section 9.09 or 10.01 of the Credit Agreement, the security interest of such
Grantor in such Collateral shall be automatically released and the license
granted in Section 4.03 shall be automatically terminated with respect to such
Collateral.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.13, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Section
9.09 of the Credit Agreement. Any execution and delivery of documents pursuant
to this Section 5.13 shall be without recourse to or warranty by the Collateral
Agent.


F-23





--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Hedge Bank by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of Parent or any of its
Subsidiaries under any Secured Hedge Agreement and any Treasury Services
Agreement shall be secured pursuant to this Agreement only to the extent that,
and for so long as, the other Obligations are so secured and (ii) any release of
Collateral effected in the manner permitted by this Agreement shall not require
the consent of any Hedge Bank.

Section 5.14    Additional Grantors. Each Subsidiary (other than an Excluded
Subsidiary) of Parent that is required to enter into this Agreement as a Grantor
pursuant to Section 6.11 of the Credit Agreement shall, and any Subsidiary of
Parent may, execute and deliver a Security Agreement Supplement and thereupon
such Subsidiary shall become a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Grantor hereunder.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

Section 5.15    Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to Parent
of its intent to exercise such rights, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 6.07 of the Credit Agreement or paying any premium in whole
or in part relating thereto; and (i) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. Anything in this Section 5.15 to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 5.15 unless an
Event of Default shall have occurred and be continuing. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein. No
Agent Party shall be liable in the absence of its own gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction. All sums disbursed by


F-24





--------------------------------------------------------------------------------





the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, as provided in Sections 10.04 and 10.05 of the Credit Agreement
promptly upon written demand therefor by the Grantors to the Collateral Agent
and shall be additional Obligations secured hereby.

Section 5.16    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 5.17    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 5.18    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

Section 5.19    Reinstatement. This Security Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Parent or
any other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Parent or any
other Loan Party or any substantial part of its property, or otherwise, all as
though such payments had not been made.

Section 5.20    Miscellaneous.
(a)    The Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact.
(b)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from the Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of


F-25





--------------------------------------------------------------------------------





Default has, in fact, occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice so furnished to it.
[Signatures on following page]






F-26





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
Outfront Media Capital LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Outfront Media Capital Corporation
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Outfront Media Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Century Prince Street, Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Fuel Outdoor LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Fuel Outdoor Holdings LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


Fuel Outdoor San Francisco LLC
 
 
 
By:
 
 
Name:
 








--------------------------------------------------------------------------------





 
Title:
 
 
 
 
 








Metro Fuel LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




 
 
Millennium Billboards L.L.C.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Mizey Realty Co., Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Motion Picture Promotions, LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outdoor Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Boston LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


Outfront Media Bus Advertising LLC
 
 






--------------------------------------------------------------------------------





 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Chicago LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 


Outfront Media Citylites LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Electrical & Maintenance LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Group LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Kiosk Advertising LLC
 
 
 
By:
 
 
Name:
 
 
Title:




 
Outfront Media L.A. Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media LLC
 
 
 
By:
 






--------------------------------------------------------------------------------





 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Miami LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Miami Holdings LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




 
 
Outfront Media Minnesota LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


Outfront Media Outernet Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media San Francisco LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Sign Erectors LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Sports Inc.
 
 
 
By:
 
 
Name:
 






--------------------------------------------------------------------------------





 
Title:
 
 
 
 
 
Outfront Media Texas Inc.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media Transportation Advertising LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Outfront Media VW Communications LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 




 
Outfront Media Wall to Wall LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 


Rockbridge Sports, Media and Entertainment, LLC


 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
 
By:
 
 
Name:
 
Title:






